



Exhibit 10(i)  
$1,800,000,000 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT 
among 
ARROW ELECTRONICS, INC., 
THE SUBSIDIARY BORROWERS 
The Several Banks 
from Time to Time Parties Hereto, 
BNP PARIBAS, 
BANK OF AMERICA, N.A., 
THE BANK OF NOVA SCOTIA, 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., 
ING BANK N.V., DUBLIN BRANCH, 
MIZUHO BANK, LTD. AND 
SUMITOMO MITSUI BANKING CORPORATION, 
as Syndication Agents 


and 


JPMORGAN CHASE BANK, N.A., 
as Administrative Agent, and  
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch, 
as HK Administrative Agent, 
__________ 
JPMORGAN CHASE BANK, N.A., 
BNP PARIBAS SECURITIES CORP., 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
THE BANK OF NOVA SCOTIA, 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., 
ING CAPITAL LLC, 
MIZUHO BANK, LTD. AND 
SUMITOMO MITSUI BANKING CORPORATION 
as Joint Lead Arrangers and Joint Bookrunners 
Dated as of December 23, 2016 





--------------------------------------------------------------------------------





 
 
 
Table of Contents 
Page 
SECTION 1. DEFINITIONS 
1 

1.1 Defined Terms 
1 

1.2 Other Definitional Provisions                                  24 
1.3 Accounting Determinations. 
25 

SECTION 2. THE COMMITTED RATE LOANS 
                     25 

2.1 Committed Rate Loans 
25 

2.2 Procedure for Committed Rate Loan Borrowing 
26 

2.3 Repayment of Committed Rate Loans; Evidence of Debt 
26 

2.4 Termination or Reduction of Revolving Commitments 
27 

2.5 [reserved]. 
27 

2.6 [reserved]. 
27 

2.7 [reserved]. 
27 

2.8 [reserved]. 
27 

2.9 [reserved]. 
27 

2.10 Revolving Commitment Increases 
27 

2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies 
29 

2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans 
30 

2.13 Extension of Termination Date 
31 






--------------------------------------------------------------------------------






SECTION 3. THE COMPETITIVE ADVANCE LOANS 
32 

3.1 Competitive Advance Loans 
32 

3.2 Procedure for Competitive Advance Loan Borrowing 
33 

3.3 Repayment of Competitive Advance Loans; Evidence of Debt 
34 

SECTION 4. THE SWING LINE LOANS 
35 

4.1 Swing Line Loans 
35 

4.2 Procedure for Swing Line Borrowing 
35 

4.3 Repayment of Swing Line Loans; Evidence of Debt 
35 

4.4 Allocating Swing Line Loans; Swing Line Loan Participations 
36 

4.5 Replacement of Swing Line Banks 
37 

SECTION 5. THE LETTERS OF CREDIT 
38 

5.1 L/C Commitment. 
38 

5.2 Procedure for Issuance of Letters of Credit under this Agreement 
39 

5.3 Fees, Commissions and Other Charges 
40 

5.4 L/C Participations 
40 

5.5 Reimbursement Obligation of the Specified Borrowers 
41 

5.6 Obligations Absolute 
41 

5.7 Letter of Credit Payments 
42 

5.8 Application 
42 

5.9 Replacement of Issuing Banks 
42 






--------------------------------------------------------------------------------






SECTION 6. LOCAL CURRENCY FACILITIES 
43 

6.1 Terms of Local Currency Facilities 
43 

6.2 Reporting of Local Currency Outstandings 
44 

6.3 Refunding of Local Currency Loans 
44 

SECTION 7. [RESERVED] 
46 

SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT 
46 

8.1 Facility Fee; Other Fees; Other Payments 
46 

8.2 Computation of Interest and Fees 
46 

8.3 Pro Rata Treatment and Payments 
                             47 

8.4 Illegality 
48 

8.5 Requirements of Law 
48 

8.6 Taxes 
50 

8.7 Company’s Options upon Claims for Increased Costs and Taxes 
53 

8.8 Break Funding Payments 
54 

8.9 Determinations 
55 

8.10 Change of Lending Office 
55 

8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments. 
55 

8.12 Conversion and Continuation Options 
56 

8.13 Minimum Amounts of Tranches 
57 






--------------------------------------------------------------------------------





8.14 Interest Rates and Interest Payment Dates 
57 

8.15 Inability to Determine Interest Rate 
                         57 

8.16 Optional Prepayments 
58 

8.17 Defaulting Banks 
58 

SECTION 9. REPRESENTATIONS AND WARRANTIES 
61 

9.1 Financial Condition 
61 

9.2 No Change 
61 

9.3 Corporate Existence; Compliance with Law 
61 

9.4 Corporate Power; Authorization; Enforceable Obligations 
62 

9.5 No Legal Bar 
62 

9.6 No Material Litigation 
62 



9.7 No Default 
62 

9.8 Ownership of Property; Liens 
62 

9.9 Intellectual Property 
62 

9.10 Local Currency Facilities 
63 

9.11 Taxes 
63 

9.12 Federal Regulations 
63 

9.13 ERISA 
63 

9.14 Investment Company Act; Other Regulations 
64 

9.15 Subsidiaries 
64 






--------------------------------------------------------------------------------





9.16 Accuracy and Completeness of Information 
64 

9.17 Purpose of Loans 
64 

9.18 Environmental Matters. 
65 

9.19 Anti-Corruption Laws and Sanctions. 
65 

9.20 EEA Financial Institutions 
66 

SECTION 10. CONDITIONS PRECEDENT 
66 

10.1 Conditions to Closing Date 
66 

10.2 Conditions to Each Extension of Credit 
67 

SECTION 11. AFFIRMATIVE COVENANTS 
68 

11.1 Financial Statements 
68 

11.2 Certificates; Other Information 
69 

11.3 Payment of Obligations 
70 

11.4 Conduct of Business and Maintenance of Existence 
71 

11.5 Maintenance of Property; Insurance 
71 

11.6 Inspection of Property; Books and Records; Discussions 
71 

11.7 Notices 
71 

11.8 Environmental Laws 
72 

11.9 Additional Subsidiary Guarantees 
72 

11.10 Foreign Subsidiary Borrowers 
72 

SECTION 12. NEGATIVE COVENANTS 
73 






--------------------------------------------------------------------------------





12.1 Financial Condition Covenants 
73 

12.2 Limitation on Indebtedness of Subsidiaries 
73 

12.3 Limitation on Liens 
74 

12.4 Limitation on Fundamental Changes 
75 

12.5 [Reserved] 
75 

12.6 Limitations on Acquisitions 
75 

12.7 Limitation on Negative Pledge Clauses 
76 

12.8 Limitation on Restrictions on Subsidiary Distributions 
76 

SECTION 13. EVENTS OF DEFAULT 
76 



SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS 
79 

14.1 Appointment 
79 

14.2 Delegation of Duties 
79 

14.3 Exculpatory Provisions 
80 

14.4 Reliance by Administrative Agent 
80 

14.5 Notice of Default 
80 

14.6 Non-Reliance on Administrative Agent and Other Banks 
80 

14.7 Indemnification 
81 

14.8 Administrative Agent in Its Individual Capacity 
81 

14.9 Successor Administrative Agent 
82 

14.10 The Arrangers and Syndication Agents 
82 






--------------------------------------------------------------------------------






SECTION 15. MISCELLANEOUS 
82 

15.1 Amendments and Waivers 
82 

15.2 Notices 
86 

15.3 No Waiver; Cumulative Remedies 
87 

15.4 Survival of Representations and Warranties 
87 

15.5 Payment of Expenses 
87 

15.6 Successors and Assigns; Participations and Assignments 
88 

15.7 Adjustments; Set-off 
91 

15.8 Power of Attorney 
92 

15.9 Judgment 
92 

15.10 Counterparts 
93 

15.11 Severability 
93 

15.12 Integration 
93 

15.13 GOVERNING LAW 
93 

15.14 Submission To Jurisdiction; Waivers 
93 

15.15 Acknowledgements 
94 

15.16 WAIVERS OF JURY TRIAL 
94 

15.17 USA Patriot Act 
94 

15.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 
95 

15.19 Confidentiality 
95 






--------------------------------------------------------------------------------







SCHEDULES 
I            - Banks and Commitments 
II        - Subsidiary Borrowers 
III        - Certain Information Concerning Swing Line Loans and Letters of
Credit 
IV        - Administrative Schedule 
1.1        - Existing Joint Ventures 
9.10        - Outstanding Local Currency Loans 
9.13        - Excluded ERISA Arrangements 
9.15        - Subsidiary Guarantors as of the Closing Date 
9.18        - Environmental Matters 
12.2        - Existing Indebtedness 
13(i)        - Disclosed Litigation 


EXHIBITS 
Exhibit A    -    - Form of Joinder Agreement 
Exhibit B    -    - Form of Schedule Amendment 
Exhibit C    -    - Form of Local Currency Facility Addendum 
Exhibit D    -    - [Reserved] 
Exhibit E     -     - Form of Borrowing Certificate 
Exhibit F-1    - Form of Company Guarantee 
Exhibit F-2    - Form of Subsidiary Guarantee 
Exhibit G-1     - Form of Opinion of Sherman & Howard L.L.C. 
Exhibit G-2     - Form of Opinion of General Counsel 
Exhibit G-3    - Form of Opinions Relating to Foreign Subsidiary Borrowers 
Exhibit H     -     - Form of Certificate Pursuant to Subsection 11.2 
Exhibit I     -    - Form of Assignment and Assumption 
Exhibit J-1     - Form of Extension Request 
Exhibit J-2    -     - Form of Continuation Notice 
Exhibit K    -    - Form of New Bank Supplement  
Exhibit L    -    - Form of Revolving Commitment Increase Supplement 
Exhibit M    -     - Form of Tax Certificates 




SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 23, 2016,
among: 
(i) ARROW ELECTRONICS, INC., a New York corporation (the “Company”); 
(ii) the SUBSIDIARY BORROWERS (as hereinafter defined); 
(iii) the several banks and other financial institutions from time to time
parties to this Agreement (the “Banks”);  





--------------------------------------------------------------------------------





(iv) JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks hereunder
(in such capacity, the “Administrative Agent”); and 
(v) JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch, as
administrative agent to any Foreign Subsidiary Borrower organized under the laws
of Hong Kong (in such capacity, the “HK Administrative Agent”). 
W I T N E S S E T H : 
WHEREAS, the Company has requested the Banks to make available a revolving
credit facility by amending and restating the Amended and Restated Five-Year
Credit Agreement of the Company, dated as of December 13, 2013, among the
Company, certain of its subsidiaries, certain financial institutions, JPMorgan
Chase Bank, N.A., as administrative agent, and others (as in effect on the date
hereof, the “Existing Credit Agreement”); and 
WHEREAS, the Banks are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth; 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree that, effective as of the Closing
Date (as defined below), the Existing Credit Agreement shall be amended and
restated in its entirety as follows: 
SECTION 1. DEFINITIONS 
1.1 Defined Terms 
. As used in this Agreement, the following terms shall have the following
meanings: 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Eurocurrency Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurocurrency Loan with a one-month interest period plus 1% and (c)
the NYFRB Rate in effect on such day plus ½ of 1%; provided, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. For purposes hereof: “Prime Rate” shall mean the
rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors). 
“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR. 
“Acceleration Date”: any date on which the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Section 13. 
“Additional Local Currencies”: Australian Dollars, Singapore Dollars, New Taiwan
Dollars, South Korean Won, Chinese Yuan, Brazilian Real, Malaysian Ringgit and
any other available and freely convertible non-Dollar currency selected by the
Company and approved by the Administrative Agent in the manner described in
subsection 15.1(b). 
“Adjusted Consolidated EBITDA”: for any fiscal period, without duplication (a)
the Consolidated Net Income for such period, plus (b) to the extent deducted
from earnings in determining Consolidated Net Income for such period, the sum,
in each  





--------------------------------------------------------------------------------





case for such period, of income taxes, interest expense, depreciation expense,
amortization expense, including amortization of any goodwill or other
intangibles, minus (c) to the extent included in determining Consolidated Net
Income for such period, non-cash equity earnings of unconsolidated Affiliates,
plus (d) to the extent excluded in determining Consolidated Net Income for such
period, cash distributions received by the Company from unconsolidated
Affiliates plus (e) to the extent deducted from earnings in determining
Consolidated Net Income for such period, the aggregate amount of all non-cash
compensation expense paid to directors, officers and employees plus (f) to the
extent deducted from earnings in determining Consolidated Net Income for such
period, non-cash charges due to impairments recorded in such period in
accordance with Financial Accounting Standards Board’s Statement of Financial
Accounting Standards No. 142, all as determined on a consolidated basis in
accordance with GAAP plus (or minus) (g) losses (or gains) related to the early
extinguishment of notes, bonds or other fixed income obligations plus (or minus)
(h) losses (or gains) due to integration or restructuring charges to the extent
disclosed in public filings; provided that in determining Adjusted Consolidated
EBITDA for any period of four consecutive fiscal quarters during which any
business is acquired by the Company, such Adjusted Consolidated EBITDA shall be
measured on a pro forma basis to include the consolidated EBITDA of the acquired
business (determined for such business in the manner Adjusted Consolidated
EBITDA is determined for the Company, as described above in this definition),
plus identifiable, board-approved and publicly announced acquisition-related
synergies which are expected to be realized over a twelve-month period following
such acquisition.  
“Administrative Agent”: as defined in the preamble hereto. 
“Administrative Schedule”: Schedule IV to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Type of Loan. 
“Affected Bank”: any Bank affected by the events described in subsection 8.4,
8.5 or 8.6, as the case may be, but only for the period during which such Bank
shall be affected by such events. 
“Affiliate”: as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director or officer
of the Company or any of its Subsidiaries. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise. 
“Agreement”: Amended and Restated Credit Agreement, as amended, supplemented or
otherwise modified from time to time. 
“Agreement Currency”: as defined in subsection 15.9. 
“Allocable Share”: as to any Assenting Bank at any time, a fraction, (a) with
respect to Revolving Commitments, the numerator of which shall be the Revolving
Commitment of such Assenting Bank then in effect and the denominator of which
shall be the aggregate of the Revolving Commitments of all Assenting Banks then
in effect and (b) with respect to Swing Line Commitments, the numerator of which
shall be the Swing Line Commitment of such Assenting Bank then in effect and the
denominator of which shall be the aggregate of the Swing Line Commitments of all
Assenting Banks then in effect. 
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Company, any Person that is an Affiliate of the Company under
clause (ii) of the definition of Affiliate, or its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption. 





--------------------------------------------------------------------------------





“Applicable Administrative Agent”: (i) with respect to any Loan to any Foreign
Subsidiary Borrower organized under the laws of Hong Kong, the HK Administrative
Agent and (ii) otherwise, the Administrative Agent. 
“Applicable Margin”: for each Type of Loan for any day, the rate per annum
determined based upon the Rating in effect on such date by both S&P and Moody’s
set forth under the relevant column heading below opposite such Rating:  
Level 
Rating (S&P/Moody’s) 
Applicable Margin for Eurocurrency Loans 
Applicable Margin for ABR Loans  
I 
Greater than or equal to BBB+/Baa1 
1.000% 
0.000% 
II 
BBB/Baa2 
1.100% 
0.100% 
III 
BBB-/Baa3 
1.175% 
0.175% 
IV 
BB+/Ba1 
1.375% 
0.375% 
V 
Less than BB+/Ba1 
1.700% 
0.700% 



; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Applicable Margin set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I - III or (B) the lower of
such Ratings if no Rating is within Level I - III, will apply if the Ratings
differ by only one level, (ii) the Applicable Margin consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Applicable Margin will
be based on the Rating of less than BB+/Ba1. 
“Application”: an application, in such form as the Issuing Bank may specify from
time to time, requesting the Issuing Bank to issue a Letter of Credit.  
“Approved Fund”: as defined in subsection 15.6. 
“Arrangers”: JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof), The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. ING Capital LLC, Mizuho Bank, Ltd. and Sumitomo
Mitsui Banking Corporation, as joint lead arrangers and joint bookrunners. 
“Arrow Note Documents”: the collective reference to the Indenture dated as of
January 15, 1997 between the Company and The Bank of New York Mellon (as
successor to Bank of Montreal Trust Company), as Trustee, all supplemental
indentures in respect thereof, and all notes issued thereunder and under any
such supplemental indenture, as any such document may be amended, restated,
supplemented or otherwise modified and in effect from time to time. 
“Assenting Bank”: as defined in subsection 8.7(a). 
“Assignee”: as defined in subsection 15.6(b). 
“Assignment and Assumption”: each Assignment and Assumption, substantially in
the form of Exhibit I, executed and delivered pursuant to subsection 15.6(b). 





--------------------------------------------------------------------------------





“Available Foreign Currencies”: (i) with respect to Committed Rate Loans, Pounds
Sterling, euro, Hong Kong Dollars and Swedish Kroner, and any other currency
agreed upon by the Company, the Administrative Agent and all of the Banks, (ii)
with respect to Competitive Advance Loans, any currency agreed upon by the
Borrower of such Competitive Advance Loan and the Bank that makes such
Competitive Advance Loan and (iii) with respect to Letters of Credit, Pounds
Sterling and euro. 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. 
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule. 
“Bank Parent”: with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a Subsidiary. 
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue (i) of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case, where such ownership interest or action, does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. 
“Banks”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Banks shall be deemed to
include any Conduit Bank. 
“Board”: the Board of Governors of the Federal Reserve System or any successor. 
“Borrowers”: the collective reference to the Company, the Subsidiary Borrowers
and the Local Currency Borrowers. 
“Borrowing Date”: any Business Day on which the Company or any Subsidiary
Borrower requests the Banks to make Loans hereunder. 
“Business”: as defined in subsection 9.18(b). 
“Business Day”: (a) when such term is used in respect of any amount denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day other than a Saturday or Sunday on which banks are open for
general banking business in (x) the city which is the principal financial center
of the country of issuance of such Available Foreign Currency, (y) in the case
of euros only, Frankfurt, Germany (or such other principal financial center as
the Administrative Agent may from time to time nominate for this purpose) and
(z) New York City and (ii) Dollars, a London Banking Day which is also a day
other than a Saturday or Sunday on which banks are open for general banking
business in New York City and (b) when such term is  





--------------------------------------------------------------------------------





used for the purpose of determining the date on which the Eurocurrency Rate is
determined under this Agreement for any Loan denominated in euro for any
Interest Period therefor and for purposes of determining the first and last day
of any Interest Period, references in this Agreement to Business Days shall be
deemed to be references to Target Operating Days. 
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP. 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or rights to purchase any of the foregoing. 
“Change in Control”: one or more of the following events: 
(a) less than a majority of the members of the Company’s board of directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and/or approved by the vote of the majority of
the directors who are directors referred to in clause (i) above or this clause
(ii); or  
(b) the stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or 
(c) a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Capital Stock of the Company as of the Closing
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of securities of the Company
representing 40% or more of the combined voting power of the outstanding voting
securities for the election of directors or shall have the right to elect a
majority of the board of directors of the Company. 
“Closing Date”: the date on which the conditions precedent set forth in
subsection 10.1 shall be satisfied. 
“Code”: the Internal Revenue Code of 1986, as amended from time to time. 
“Commercial Letter of Credit”: as defined in subsection 5.1(b).  
“Committed Exposure”: as to any Bank, the sum of (a) the aggregate Dollar
Equivalent Amount of the principal amount of all outstanding Committed Rate
Loans and Local Currency Loans made by such Bank or its Local Currency Bank
affiliates, agencies or branches plus (b) such Bank’s Swing Line Exposure and
L/C Exposure. 
“Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon a Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”. 
“Commitment Period”: the period from and including the Closing Date to and
including the earlier of (i) the Termination Date and, (ii) such other date on
which the Commitments shall terminate as provided herein. 





--------------------------------------------------------------------------------





“Commitments”: the Revolving Commitments and the Swing Line Commitments. 
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code. 
“Company”: as defined in the preamble hereto. 
“Company Guarantee”: the guarantee of the Company, substantially in the form of
Exhibit F-1, as amended, supplemented or otherwise modified from time to time. 
“Competitive Advance Loan”: as defined in subsection 3.1. 
“Competitive Advance Loan Offer”: with respect to any Competitive Advance Loan
Request in any Currency, an offer from a Bank in respect of such Competitive
Advance Loan Request, containing the information in respect of such Competitive
Advance Loan Offer and delivered to the Person, in the manner and by the time
specified for a Competitive Advance Loan Offer in respect of such Currency in
the Administrative Schedule. 
“Competitive Advance Loan Request”: with respect to any Competitive Advance Loan
in any Currency, a request from the Specified Borrower in respect of such Loan,
containing the information in respect of such Competitive Advance Loan and
delivered to the Person, in the manner and by the time specified for a
Competitive Advance Loan Request in respect of such Currency in the
Administrative Schedule. 
“Conduit Bank”: any special purpose corporation organized and administered by
any Bank for the purpose of making Loans and funding L/C Participant obligations
otherwise required to be made or funded by such Bank and designated to the
Administrative Agent and the Company by such Bank in a written instrument;
provided, that the designation by any Bank of a Conduit Bank shall not relieve
the designating Bank of any of its obligations to fund a Loan or an L/C
Participant obligation under this Agreement if, for any reason, its Conduit Bank
fails to fund any such Loan or L/C Participant obligation, and the designating
Bank (and not the Conduit Bank) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Bank, and provided, further, that no Conduit Bank shall
(a) be entitled to receive any greater amount pursuant to subsection 8.5, 8.6,
8.8, or 15.5 than the designating Bank would have been entitled to receive in
respect of the extensions of credit made by such Conduit Bank or (b) be deemed
to have any Commitment. 
“Consolidated Cash Interest Expense”: for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of the Company
and its Subsidiaries minus (b) the amount of non-cash interest (including
interest paid by the issuance of additional securities) included in such amount;
provided that in the case of any Permitted Receivables Securitization,
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the Receivable Financiers under such Permitted
Receivables Securitization. 
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period. 





--------------------------------------------------------------------------------





“Consolidated Leverage Ratio”: on any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.  
“Consolidated Net Income”: for any fiscal period, the consolidated net income
(or loss) of the Company and its Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of the Company and its
Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP. 
“Consolidated Total Debt”: at the date of determination thereof, (i) all
Indebtedness of the Company and its Subsidiaries (excluding Indebtedness of the
Company owing to any of its Subsidiaries or Indebtedness of any Subsidiary of
the Company owing to the Company or any other Subsidiary of the Company), as
determined on a consolidated basis in accordance with GAAP plus (ii) without
duplication of amounts included in clause (i) above, an amount equal to the
aggregate unpaid amount of cash proceeds advanced by the Receivables Financiers
to the special purpose entity under any Permitted Receivables Securitization at
the date of determination. 
“Continuation Notice”: as defined in subsection 2.13(a). 
“Continuing Bank”: as defined in subsection 2.13(a). 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound. 
“Converted Local Currency Loan”: as defined in subsection 6.3(b). 
“Converted Specified Loan”: as defined in subsection 2.11(b). 
“Credit Documents”: this Agreement, the Applications, the Subsidiary Guarantees,
the Company Guarantee and the Local Currency Facilities. 
“Currencies”: the collective reference to Dollars and Foreign Currencies. 
“Default”: any of the events specified in Section 13, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied. 
“Defaulting Bank”: any Bank that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit, Swing Line Loans or
Local Currency Loans or (iii) pay over to the Administrative Agent or any Bank
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Bank notifies the Administrative Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular condition precedent, if any) has not been satisfied, (b) has notified
the Company, any other Borrower, any other Bank or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular condition precedent, if any) to funding
a Loan under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or any other Bank,
acting in good faith, to provide a certification  





--------------------------------------------------------------------------------





in writing from an authorized officer of such Bank that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Bank shall cease to be
a Defaulting Bank pursuant to this clause (c) upon receipt by such Bank or the
Administrative Agent, as applicable, of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action. 
“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings. 
“Dollar Equivalent Amount”: with respect to (i) the amount of any Foreign
Currency on any date, the equivalent amount in Dollars of such amount of Foreign
Currency, as determined by the Administrative Agent using the Exchange Rate and
(ii) any amount in Dollars, such amount.  
“Dollars” and “$”: dollars in lawful currency of the United States of America. 
“Domestic Subsidiary”: as to any Person, a Subsidiary of such Person organized
under the laws of a State of the United States or the District of Columbia.  
“Domestic Subsidiary Borrower”: each Subsidiary of the Company listed as a
Domestic Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i). 
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; 
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. 
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including, without limitation, common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect. 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time. 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time. 
“euro”: the single currency of participating member states of the European
Union. 
“Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency Rate. 





--------------------------------------------------------------------------------





“Eurocurrency Rate”: in respect of Dollars and each Available Foreign Currency,
the rate determined as the Eurocurrency Rate for Dollars or such Available
Foreign Currency in the manner set forth in the Administrative Schedule;
provided, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. 
“Event of Default”: any of the events specified in Section 13, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied. 
“Exchange Rate”: with respect to any Foreign Currency on any date, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth on such
date on the Reuters WRLD page at or about 11:00 a.m. London time on such date.
In the event that such rate does not appear on the Reuters WRLD page, the
“Exchange Rate” with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such Foreign Currency are
then being conducted, at or about 10:00 a.m., local time, at such date for the
purchase of Dollars with such Foreign Currency, for delivery two Business Days
later; provided, that if at the time of any such determination, no such spot
rate can reasonably be quoted, the Administrative Agent may use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error (without prejudice to the
determination of the reasonableness of such method). 
“Existing Credit Agreement”: as defined in the recitals hereof. 
“Existing Joint Ventures”: the Persons specified on Schedule 1.1. 
“Exposure”: at any date, (a) as to all the Banks, the aggregate Dollar
Equivalent Amount of (i) the outstanding principal amount of all Loans then
outstanding and (ii) all L/C Obligations then outstanding, (b) as to any Bank,
the aggregate Dollar Equivalent Amount of (i) the outstanding principal amount
of all Committed Rate Loans, Local Currency Loans and Competitive Advance Loans
made by such Bank or its Local Bank affiliates, branches or agencies and (ii)
such Bank’s Swing Line Exposure and L/C Exposure and (c) as to any Borrower, the
aggregate Dollar Equivalent Amount of the outstanding principal amount of all
Loans to such Borrower then outstanding. 
“Extensions of Credit”: the collective reference to the making of any Loans
(including, without limitation, participating in any Swing Line Loans) and the
issuance of, or participation in, any Letters of Credit but excluding the
continuation or conversion of any Loan pursuant to a Notice of Conversion or a
Notice of Continuation.  
“Extension Request”: as defined in subsection 2.13(a).  
“Facility Fee Rate”: a rate per annum determined based upon the Rating in effect
on such date by both S&P and Moody’s set forth under the relevant column heading
below opposite such Rating: 





--------------------------------------------------------------------------------





Level 
Rating (S&P/Moody’s) 
Facility Fee Rate 
I 
Greater than or equal to BBB+/Baa1 
0.125% 
II 
BBB/Baa2 
0.150% 
III 
BBB-/Baa3 
0.200% 
IV 
BB+/Ba1 
0.250% 
V 
Less than BB+/Ba1 
0.300% 



; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Facility Fee Rate set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I - III or (B) the lower of
such Ratings if no Rating is within Level I - III, will apply if the Ratings
differ by only one level, (ii) the Facility Fee Rate consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Facility Fee Rate will
be based on the Rating of less than BB+/Ba1. 
“FATCA”: sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and are not materially more onerous to comply with), any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any law, regulation, rule, promulgation,
guidance notes, practices or official agreement implementing an official
government agreement with respect to the foregoing. 
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. 
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee. 
“Foreign Currencies”: the collective reference to the Available Foreign
Currencies and the Additional Local Currencies. 
“Foreign Currency Revolving Commitment”: as to any Bank and any Available
Foreign Currency, the obligation of such Bank to make Committed Rate Loans
hereunder denominated in such Available Foreign Currency in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “[Name of applicable
Available Foreign Currency] Revolving Commitment Amount”, as such amount may be
changed from time to time in accordance with the provisions of this Agreement.  
“Foreign Currency Revolving Commitment Percentage”: as to any Bank and any
Available Foreign Currency at any time, the percentage which such Bank’s Foreign
Currency Revolving Commitment in such Available Foreign Currency then
constitutes of the aggregate Foreign Currency Revolving Commitments of all Banks
in such Available Foreign Currency. 
“Foreign Currency Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) the outstanding principal amount of all Loans then outstanding which are
denominated in a currency other than Dollars and (b) all L/C Obligations then
outstanding which are denominated in a currency other than Dollars.  





--------------------------------------------------------------------------------





“Foreign Currency Exposure Sublimit”: at any date, (a) with respect to euros, a
Dollar Equivalent Amount equal to $300,000,000, (b) with respect to Pounds
Sterling, a Dollar Equivalent Amount equal to $200,000,000, (c) with respect to
Hong Kong Dollars, a Dollar Equivalent Amount equal to $100,000,000, and (d)
with respect to Swedish Kroner, a Dollar Equivalent Amount equal to
$100,000,000. 
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary. 
“Foreign Subsidiary Borrower”: each Subsidiary of the Company listed as a
Foreign Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i); provided that with respect to any
Subsidiary for which a Foreign Subsidiary Opinion has not previously been
delivered, if the aggregate Exposure of such Subsidiary owing to all Banks
exceeds $20,000,000 for a period of 30 consecutive days, then, unless a Foreign
Subsidiary Opinion is delivered within 30 days after the end of such period,
such Subsidiary shall cease to be a Foreign Subsidiary Borrower 30 days after
the end of such period with respect to all Exposure of such Subsidiary owing to
the Banks in excess of $20,000,000. 
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, if applicable, the HK Administrative Agent) and the
Banks concluding that such Foreign Subsidiary Borrower and the Credit Documents
to which it is a party substantially comply with the matters listed on Exhibit
G-3 hereto, with such deviations therefrom as the Administrative Agent (and, if
applicable, the HK Administrative Agent) shall consent (such consent not to be
unreasonably withheld). 
“Fronting Exposure” means, at any time there is a Defaulting Bank, such
Defaulting Bank’s Revolving Commitment Percentage of the outstanding L/C
Obligations (other than L/C Obligations as to which such Defaulting Bank’s
participation obligation has been reallocated to other non-Defaulting Banks or
cash collateralized in accordance with the terms hereof).  
“Funding Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Funding Office set forth in respect thereof in the Administrative Schedule
or such other office or offices as a Bank may from time to time notify the
Company and the Administrative Agent, which office may include any Affiliate of
such Bank or any domestic or foreign branch of such Bank or such Affiliate and
(ii) for each Competitive Advance Loan, as agreed by the Borrower that borrows
such Competitive Advance Loan, the Bank that makes such Competitive Advance Loan
and the Administrative Agent. 
“Funding Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Funding Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent. 
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.  
“Governing Documents”: as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person. 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, taxing,
central banking, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank). 





--------------------------------------------------------------------------------





“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other monetary obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith. 
“Guarantor”: the Company or any Subsidiary in its capacity as a party to the
Company Guarantee or a Subsidiary Guarantee, as the case may be. 
“Hedging Agreements”: (a) Interest Rate Agreements and (b) any swap, futures,
forward or option agreements or other agreements or arrangements designed to
limit or eliminate the risk and/or exposure of a Person to fluctuations in
currency exchange rates between the Company or any of its Subsidiaries and
Hedging Banks. 
“Hedging Banks”: any Bank or any of its subsidiaries or affiliates which from
time to time enter into Hedging Agreements with the Company or any of its
Subsidiaries. 
“HK Administrative Agent”: JPMorgan Chase Bank, N.A. acting through its Hong
Kong Branch. 
“Hong Kong Dollars”: the lawful currency of Hong Kong. 
“Increasing Bank”: as defined in subsection 2.10(c). 
“Indebtedness”: of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the amount of all Guarantee Obligations of such
Person (other than guarantees by the Company or any Subsidiary in respect of
current trade liabilities of the Company or any Subsidiary incurred in the
ordinary course of business and payable in accordance with customary terms), and
(g)  





--------------------------------------------------------------------------------





the principal amount of all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.  
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA. 
“Intellectual Property”: as defined in subsection 9.9. 
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and on the Termination Date, (b) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Swing
Line Loan that is an ABR Loan, the last Business Day of each calendar month
during which such Swing Line Loan is outstanding, (e) as to any Swing Line Loan
that is a Eurocurrency Loan, the last date of the Interest Period applicable
thereto, and (f) as to any Competitive Advance Loan, the date or dates set forth
in the applicable Competitive Advance Loan Request or otherwise agreed upon by
the relevant Borrower and Bank at the time the terms of such Competitive Advance
Loan are determined as provided in subsection 3.2. 
“Interest Period”: (a) with respect to any Committed Rate Loan that is a
Eurocurrency Loan:  
(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one week or one,
two, three or six months thereafter, as selected by the relevant Borrower in its
Notice of Borrowing or Notice of Conversion, as the case may be, given with
respect thereto; and 
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one week or one,
two, three or six months thereafter, as selected by the relevant Borrower by a
Notice of Continuation with respect thereto; and 
(b) with respect to any Swing Line Loan that is a Eurocurrency Loan, the period
commencing on the borrowing date with respect to such Eurocurrency Loan and
ending on the earlier of (i) the date which is 30 days after the making of such
Swing Line Loan, (ii) the date on which such Swing Line Loan is required to be
repaid pursuant to subsection 4.3 and (iii) the date on which such Swing Line
Loan is repaid in full; 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following: 
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; 
(2) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date; and 





--------------------------------------------------------------------------------





(3) solely with respect to Committed Rate Loans, any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month. 
“Interest Rate Agreement”: any interest rate protection agreement, interest rate
future, interest rate option, interest rate swap, interest rate cap or other
interest rate hedge or arrangement under which the Company is a party or a
beneficiary. 
“IRS”: as defined in subsection 8.6. 
“Issuing Bank”: in respect of any Currency, each Bank listed as an Issuing Bank
in Schedule III in respect of such Currency. 
“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule III or such other office or offices as a Bank
may from time to time notify the Company and the Administrative Agent, which
office may include any Affiliate of such Bank or any domestic or foreign branch
of such Bank or such Affiliate. 
“Joinder Agreement”: each Joinder Agreement, substantially in the form of
Exhibit A, from time to time executed and delivered hereunder pursuant to
subsection 15.1 (b). 
“Judgment Currency”: as defined in subsection 15.9. 
“L/C Commitment”: as to any Issuing Bank, the obligation of such Issuing Bank to
provide Letters of Credit hereunder in an amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name on Schedule III under
the caption “L/C Commitment Amount”, as such amount may be changed from time to
time in accordance with the provisions of this Agreement. 
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total L/C
Exposure at such time. 
“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent Amount of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 5.5(a). 
“L/C Participant”: in respect of each Letter of Credit, each Bank (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit. 
“Letters of Credit”: as defined in subsection 5.1(b). 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing). 
“Liquidity”: the sum of (a) cash and cash equivalents and short-term investments
convertible into cash within sixty (60) days held by the Company and its
Subsidiaries, plus (b) so long as the Company is able to satisfy the conditions
to borrowing set forth in subsection 10.2 (including, but not limited to,
compliance with the financial covenants pursuant to subsection 12.1), the  





--------------------------------------------------------------------------------





aggregate amount of Undrawn Revolving Commitments, plus (c) any amount then
available to the Company or its Subsidiaries under any Permitted Receivables
Securitization or other legally committed credit facilities (provided that, in
the case of this clause (c), the Company or the applicable Subsidiary is able to
satisfy all conditions to the availability of such financing). 
“Loan”: any Committed Rate Loan, Competitive Advance Loan, Swing Line Loan or
Local Currency Loan. 
“Loan Party”: the Company and each Subsidiary of the Company which is a party to
a Credit Document. 
“Local Currency Bank”: any Bank (or, if applicable, any affiliate, branch or
agency thereof) party to a Local Currency Facility. 
“Local Currency Bank Maximum Borrowing Amount”: as defined in subsection
6.1(b). 
“Local Currency Borrower”: each Subsidiary of the Company organized under the
laws of a jurisdiction outside the United States that the Company designates as
a “Local Currency Borrower” in a Local Currency Facility Addendum. 
“Local Currency Facility”: any Qualified Credit Facility that the Company
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum or that is set forth on Schedule 9.10. 
“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit C and
conforming to the requirements of Section 6. 
“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Bank acting as agent for the Local Currency Banks party
thereto. 
“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
6.1(b). 
“Local Currency Loan”: any loan made pursuant to a Local Currency Facility. 
“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange. 
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or other Credit Documents or (c) the validity
or enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Banks hereunder or
thereunder. 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation. 
“Moody’s”: Moody’s Investors Service, Inc. 
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.  
“New Bank”: as defined in subsection 2.10(b). 





--------------------------------------------------------------------------------





“New Bank Supplement”: as defined in subsection 2.10(b). 
“Non-Excluded Taxes”: as defined in subsection 8.6. 
“Non-Extending Bank”: as defined in subsection 2.13(a). 
“Non-U.S. Bank”: as defined in subsection 8.6. 
“Notice of Borrowing”: with respect to any Committed Rate Loan of any Type in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Borrowing in respect of
such Currency and such Type of Loan in the Administrative Schedule. 
“Notice of Continuation”: with respect to a Committed Rate Eurocurrency Loan in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Continuation in respect
of such Currency in the Administrative Schedule. 
“Notice of Conversion”: with respect to a Committed Rate Loan in Dollars which a
Specified Borrower wishes to convert from a Eurocurrency Loan to an ABR Loan, or
from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice from such
Borrower setting forth the amount of such Loan to be converted, the date of such
conversion and, in the case of conversions of ABR Loans to Eurocurrency Loans,
the length of the initial Interest Period applicable thereto. Each Notice of
Conversion shall be delivered to (i) the Administrative Agent at its address set
forth in subsection 15.2 and shall be delivered before 12:00 Noon, New York City
time, on the Business Day of the requested conversion in the case of conversions
to ABR Loans, and before 12:00 Noon, New York City time, three Business Days
before the requested conversion in the case of conversions to Eurocurrency Loans
or (ii) the HK Administrative Agent, if applicable, at its address set forth in
subsection 15.2 and shall be delivered before 11:00 Noon, Hong Kong time, four
Business Days before the requested conversion. 
“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agent, a notice from such Local Currency Facility Agent containing the
information, delivered to the Person, in the manner and by the time specified
for a Notice of Local Currency Outstandings in the Administrative Schedule. 
“Notice of Prepayment”: with respect to prepayment of any Swing Line Loan or
Committed Rate Loan of any Type in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
prepayment and delivered to the Person, in the manner and by the time specified
for a Notice of Prepayment in respect of such Swing Line Loan, Committed Rate
Loan or Currency and such Type of Loan in the Administrative Schedule. 
“Notice of Swing Line Borrowing”: with respect to a Swing Line Loan of any Type,
a notice from the Specified Borrower in respect of such Swing Line Loan,
containing the information in respect of such Swing Line Loan specified for a
Notice of Swing Line Borrowings in the Administrative Schedule and delivered to
the applicable Swing Line Bank. 
“Notice of Swing Line Outstandings”: with respect to each Swing Line Bank, a
notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Outstandings in the Administrative Schedule. 





--------------------------------------------------------------------------------





“Notice of Swing Line Refunding”: with respect to each Swing Line Bank, a notice
from such Swing Line Bank containing the information, delivered to the Person,
in the manner and by the time specified for a Notice of Swing Line Refunding in
the Administrative Schedule. 
“NYFRB”: the Federal Reserve Bank of New York. 
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. 
“Objecting Bank”: as defined in subsection 15.1(e).  
“Offered Increase Amount”: as defined in subsection 2.10(a). 
“Other Connection Taxes”: with respect to any recipient, taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document). 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto, except
for any such taxes that are (i) taxes excluded under subsection 8.6(a) or (ii)
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under subsection 8.7(b)). 
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate. 
“Participant”: as defined in subsection 15.6(c). 
“Participant Register”: as defined in subsection 15.6(c). 
“Patriot Act”: as defined in subsection 15.17. 
“Payment Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Payment Office set forth in respect thereof in the Administrative Schedule
or such other office or offices as a Bank may from time to time notify the
Company and the Administrative Agent, which office may include any Affiliate of
such Bank or any domestic or foreign branch of such Bank or such Affiliate and
(ii) for each Competitive Advance Loan, as agreed by the Specified Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent. 





--------------------------------------------------------------------------------





“Payment Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Payment Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Specified Borrower that borrows such Competitive Advance Loan, the Bank that
makes such Competitive Advance Loan and the Administrative Agent. 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity. 
“Permitted Acquisition”: on any date of determination, the acquisition of all or
part of any Person or business unit in any transaction or series of transactions
by the Company or any Subsidiary. 
“Permitted Joint Venture”: on any date of determination, a limited-purpose
corporation, partnership, limited liability company, joint venture or other
similar legal arrangement (whether created by contract or conducted through a
separate legal entity, but excluding any Subsidiary) now or hereafter formed or
invested in by the Company or any of its Subsidiaries with another Person or
Persons in order to conduct a common venture or enterprise with such Person or
Persons. 
“Permitted Receivables Agreement”: the Transfer and Administration Agreement,
dated as of March 21, 2001, by and among the Company, Arrow Electronics Funding
Corporation, Bank of America, National Association, as the administrative agent
for the conduit investors and the alternate investors, and the other parties
party thereto, as the same may be amended from time to time. 
“Permitted Receivables Securitization”: any transaction involving one or more
sales, contributions or other conveyances by the Company or any Subsidiary of
any Receivables to a special purpose entity (which may be a Subsidiary or
Affiliate of the Company), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such
Receivables to one or more Receivable Financiers, provided that such transaction
shall not involve any recourse to the Company or any Subsidiary (other than such
special purpose entity) for any reason other than (i) repurchases of
non-eligible Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the Receivables
conveyed in such transaction and (iii) payment of costs, fees, expenses and
indemnities relating to such transaction. 
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature. 
“Plan”: at a particular time, any employee benefit plan (within the meaning of
Section 3(3) of ERISA) which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” (as
defined in Section 3(5) of ERISA). 
“Pounds”, “Pounds Sterling” and “Sterling”: the lawful currency of the United
Kingdom. 
“Properties”: as defined in subsection 9.18(a).  
“Protesting Bank”: as defined in subsection 15.1(b). 
“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Banks to make loans denominated in an Additional Local Currency
to a Local Currency Borrower, (b) providing for such loans to bear interest at a
rate  





--------------------------------------------------------------------------------





or rates determined by the Company and such Local Currency Bank or Local
Currency Banks and (c) otherwise conforming to the requirements of Section 6. 
“Ratings”: the actual or implied senior unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be, the bank debt rating of the Company in effect from time to time by
Moody’s or the corporate credit rating of the Company in effect from time to
time by S&P.  
“Re-Allocation Date”: as defined in subsection 2.10(e).  
“Receivables”: all accounts receivable of the Company or any of its
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto. 
“Receivable Financier”: any Person (other than a Subsidiary or Affiliate of the
Company) that finances the acquisition by a special purpose entity of
Receivables from the Company or any Subsidiary. 
“Register”: as defined in subsection 15.6(b). 
“Regulation U”: Regulation U of the Board as in effect from time to time. 
“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 5 and the Application related to such
Letter of Credit. 
“Replacement Bank”: a bank or financial institution that assumes certain
Commitments and obligations and purchases certain Loans and rights pursuant to
subsection 8.7(b), 8.17(e) or 15.1(e). 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
DOL Reg. § 4043. 
“Requested Specified Loan”: as defined in subsection 2.12(a). 
“Required Banks”: at any time, Banks holding more than 50% of the aggregate
amount of the Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, Banks holding more than 50% of the
aggregate amount of the Exposure of all Banks at such time).  
“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject. 
“Responsible Officer”: as to any Person, the chief executive officer, the
chairman of the board, the president, the chief financial officer, the chief
accounting officer, any executive or senior vice president or the treasurer of
such Person.  
“Restricted Payments”: any payment on account of, or assets set apart for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock, whether now or hereafter
outstanding, or any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations.  





--------------------------------------------------------------------------------





“Revolving Borrowing Percentage”: (a) with respect to Committed Rate Loans
denominated in Dollars to be made by any Bank at any time, the ratio (expressed
as a percentage) of the amount of such Bank’s Undrawn Revolving Commitment at
such time to the aggregate amount of the Undrawn Revolving Commitments of all
the Banks at such time; provided, that in determining any Bank’s Undrawn
Revolving Commitment for the purpose of determining such Bank’s Revolving
Borrowing Percentage of any such Committed Rate Loans whose proceeds will be
simultaneously applied to repay Swing Line Loans or Local Currency Loans or to
pay Reimbursement Obligations, such Bank’s Revolving Commitment Percentage of
the amount of such Swing Line Loans and Reimbursement Obligations, and the
amount of such Local Currency Loans owing to such Bank, will not be considered
Committed Exposure of such Bank (such Revolving Borrowing Percentage of each
Bank at any time to be calculated by the Administrative Agent on the basis of
its most recent calculations of the Undrawn Revolving Commitments of the Banks)
and (b) with respect to Committed Rate Loans denominated in any Available
Foreign Currency to be made by any Bank at any time, a percentage equal to such
Bank’s Foreign Currency Revolving Commitment Percentage in the Currency of such
Committed Rate Loans. 
“Revolving Commitment”: as to any Bank, the obligation of such Bank to make
Committed Rate Loans and/or acquire participating interests in Swing Line Loans
hereunder and/or in Local Currency Facilities and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “Dollar Revolving
Commitment Amount”, as such amount may be changed from time to time in
accordance with the provisions of this Agreement.  
“Revolving Commitment Increase Notice”: as defined in subsection 2.10(a). 
“Revolving Commitment Increase Supplement”: as defined in subsection 2.10(c). 
“Revolving Commitment Percentage”: as to any Bank at any time, the percentage
which such Bank’s Revolving Commitment then constitutes of the aggregate amount
of the Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the amount of the
Exposure of such Bank at such time constitutes of the aggregate amount of the
Exposure of all the Banks at such time). Notwithstanding the foregoing, in
accordance with subsection 8.17 when a Defaulting Bank shall exist, Revolving
Commitment Percentages shall be determined without regard to any Defaulting
Bank’s Revolving Commitment. 
“S&P”: Standard & Poor’s Ratings Group. 
“Sanctioned Country”: at any time, a country, region or territory which is, or
whose government is, the subject or target of any Sanctions. 
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any member state of the
European, Union Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority or otherwise subject to any Sanctions (b) any Person
located, operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b). 
“Sanctions”: economic or financial sanctions, restrictive measures or trade
embargoes enacted, imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control  





--------------------------------------------------------------------------------





of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority. 
“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit B, executed and delivered pursuant to subsection 15.1. 
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan. 
“Specified Borrower”: the collective reference to the Company and the Subsidiary
Borrowers. 
“Specified Loans”: as defined in subsection 2.11(a). 
“Specified Foreign Currency Bank”: as defined in subsection 2.12(a). 
“Standby Letter of Credit”: as defined in subsection 5.1(b). 
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company. 
“Subsidiary Borrower”: the collective reference to the Foreign Subsidiary
Borrowers and the Domestic Subsidiary Borrowers. 
“Subsidiary Guarantee”: each Subsidiary Guarantee, substantially in the form of
Exhibit F-2, to be executed and delivered from time to time by any other
Domestic Subsidiary pursuant to subsection 11.9, in each case, as the same may
be amended, supplemented or otherwise modified from time to time. 
“Syndication Agents”: BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd, ING Bank N.V., Dublin Branch,
Mizuho Bank, Ltd, and Sumitomo Mitsui Banking Corporation.  
“Swedish Kroner”: the lawful currency of Sweden. 
“Swing Line Bank”: in respect of any Specified Borrower, each Bank listed as a
Swing Line Bank in respect of such Specified Borrower in Schedule III and any
other Bank party hereto as a “Swing Line Bank” from time to time. 
“Swing Line Commitment”: as to any Swing Line Bank, the obligation of such Swing
Line Bank to make Swing Line Loans hereunder in an amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule III under the caption “Swing Line Commitment Amount”, as such amount
may be changed from time to time in accordance with the provisions of this
Agreement. 
“Swing Line Exposure”: at any time, the sum of the aggregate principal amount of
all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Bank at any time shall be the sum of (a) its Revolving Commitment Percentage of
the total Swing Line Exposure at such time related to Swing Line Loans other
than any Swing Line Loans made by such Bank in  





--------------------------------------------------------------------------------





its capacity as a Swing Line Bank and (b) if such Bank shall be a Swing Line
Bank, the principal amount of all Swing Line Loans made by such Bank outstanding
at such time (to the extent that the other Banks shall not have funded their
participations in such Swing Line Loans); provided that in the case of
subsections 2.1 and 8.17 when a Defaulting Bank shall exist, the Swing Line
Exposure of any Bank shall be adjusted to give effect to any reallocation
effected pursuant to subsection 8.17. 
“Swing Line Limit”: in respect of any Specified Borrower, the amount listed as
the Swing Line Limit in respect of such Specified Borrower in Schedule III or
the Joinder Agreement for such Specified Borrower, but not in any case for all
Specified Borrowers to exceed an aggregate amount equal to $500,000,000.  
“Swing Line Loan”: as defined in subsection 4.1. 
“Swing Line Rate”: a rate per annum equal to (a) at the sole option of the
Specified Borrower requesting such Swing Line Loan, either (i) the Eurocurrency
Rate for an Interest Period of one month or such shorter period as may be agreed
between the Specified Borrower requesting such Swing Line Loan and the Swing
Line Banks or (ii) ABR, plus (b) the Applicable Margin. 
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent). 
“Termination Date”: December 23, 2021, as such date may be extended pursuant to
subsection 2.13 hereof. 
“Total Assets”: at a particular date, the assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP. 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. 
“Total Swing Line Commitments”: at any time, the aggregate amount of the Swing
Line Commitments then in effect. 
“Tranche”: the collective reference to Eurocurrency Loans of the same Type in
any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day). 
“Type”: in respect of any Loan, its character as a Committed Rate Loan,
Competitive Advance Loan or Swing Line Loan, as the case may be. 
“UCC”: the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction. 
“Undrawn Revolving Commitment”: as to any Bank at any time, the amount of such
Bank’s Revolving Commitment minus the amount of such Bank’s Committed Exposure
at such time but not less than zero. 
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 as the
same may be amended from time to time. 
“Withholding Agent”: any Loan Party and the Administrative Agent. 
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion  





--------------------------------------------------------------------------------





powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 
1.2 Other Definitional Provisions 
.  
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto. 
(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof). 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. 
(e) The phrases “to the knowledge of the Company” and “of which any Subsidiary
is aware” and phrases of similar import when used in this Agreement shall mean
to the actual knowledge of a Responsible Officer of the Company or any such
Subsidiary, as the case may be. 
1.3 Accounting Determinations. 
Unless otherwise specified herein, all accounting determinations for purposes of
calculating or determining compliance with the terms found in subsection 1.1 or
the standards and covenants found in subsection 12.1 and otherwise to be made
under this Agreement shall be made in accordance with GAAP applied on a basis
consistent in all material respects with that used in preparing the financial
statements referred to in subsection 9.1. If GAAP shall change from the basis
used in preparing such financial statements, the certificates required to be
delivered pursuant to subsection 11.2 demonstrating compliance with the
covenants contained herein shall set forth calculations setting forth the
adjustments necessary to demonstrate how the Company is in compliance with the
financial covenants based upon GAAP as in effect on the Closing Date. For the
avoidance of doubt, changes to lease accounting set forth in ASC 842 are not
considered to be in effect on the Closing Date.  







--------------------------------------------------------------------------------





SECTION 2. THE COMMITTED RATE LOANS  
2.1 Committed Rate Loans 
(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make loans on a revolving credit basis (“Committed Rate Loans”) to any Specified
Borrower from time to time during the Commitment Period; provided, that no
Committed Rate Loan shall be made by any Bank if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Foreign Currency Exposure in respect of any Available Foreign Currency would
exceed the Foreign Currency Exposure Sublimit for such Currency (iii) in the
case of Committed Rate Loans denominated in an Available Foreign Currency, the
aggregate principal amount of Committed Rate Loans outstanding to a Bank in such
Currency would exceed the Foreign Currency Revolving Commitment of such Bank in
such Currency or (iv) the aggregate amount of the Exposure of a Bank would
exceed the Revolving Commitment of such Bank. During the Commitment Period, the
Specified Borrowers may use the Revolving Commitments by borrowing, prepaying
the Committed Rate Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. 
(b) The Committed Rate Loans may be made in Dollars or any Available Foreign
Currency and may from time to time be (i) Committed Rate Eurocurrency Loans,
(ii) in the case of Committed Rate Loans in Dollars only, Committed Rate ABR
Loans or (iii) a combination thereof, as determined by the relevant Specified
Borrower and set forth in the Notice of Borrowing or Notice of Conversion with
respect thereto; provided, that no Committed Rate Eurocurrency Loan shall be
made after the day that is one month prior to the Termination Date. 
2.2 Procedure for Committed Rate Loan Borrowing 
. Any Specified Borrower may request the Banks to make Committed Rate Loans on
any Business Day during the Commitment Period by delivering a Notice of
Borrowing. Each borrowing of Committed Rate Loans (other than pursuant to a
Swing Line refunding pursuant to subsection 4.4, pursuant to subsection 5.5(c)
or pursuant to subsection 6.3) shall be in an amount equal to (a) in the case of
Committed Rate ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if the then aggregate undrawn amount of the Revolving Commitments
is less than $1,000,000, such lesser amount) and (b) in the case of Committed
Rate Eurocurrency Loans, (i) if in Dollars, $5,000,000 or increments of $500,000
in excess thereof, and (ii) if in any Available Foreign Currency, an amount in
such Available Foreign Currency of which the Dollar Equivalent Amount is at
least $5,000,000; provided, that any borrowing of Committed Rate Loans may be in
an aggregate amount that is equal to the entire unused balance of the Total
Revolving Commitment. Upon receipt of any such Notice of Borrowing from a
Specified Borrower, the Applicable Administrative Agent shall promptly notify
each Bank that has a Revolving Commitment in the relevant Currency of receipt of
such Notice of Borrowing and of such Bank’s Revolving Borrowing Percentage of
the Committed Rate Loans to be made pursuant thereto. Subject to the terms and
conditions hereof, each Bank that has a Revolving Commitment in the relevant
Currency will make its Revolving Borrowing Percentage of each such borrowing
available to the Applicable Administrative Agent for the account of such
Specified Borrower at the Funding Office, and at or prior to the Funding Time,
for the Currency of such Loan in funds immediately available to the Applicable
Administrative Agent in the applicable Currency. The amounts made available by
each Bank will then be made available to such Specified Borrower at the Funding
Office, in like funds as received by the Applicable Administrative Agent. 
2.3 Repayment of Committed Rate Loans; Evidence of Debt 





--------------------------------------------------------------------------------





(a) Each Specified Borrower hereby unconditionally promises to pay to the
Applicable Administrative Agent for the account of each Bank on the Termination
Date (or such earlier date on which the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of each Committed Rate Loan made
by such Bank to such Specified Borrower. Each Specified Borrower hereby further
agrees to pay to the Applicable Administrative Agent for the account of each
Bank, interest on the unpaid principal amount of the Committed Rate Loans made
to such Specified Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 8.14. 
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Committed Rate Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement. 
(c) The Administrative Agent shall maintain the Register pursuant to subsection
15.6(b), and a subaccount therein for each Bank, in which shall be recorded (i)
the amount of each Committed Rate Loan made hereunder and each Interest Period
(if any) applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from each Specified Borrower to each
Bank under Committed Rate Loans and (iii) the amount of any sum received by the
Applicable Administrative Agent from each Specified Borrower in respect of
Committed Rate Loans, and the amount of each Bank’s share thereof. 
(d) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Specified Borrower therein recorded absent manifest error; provided, however,
that the failure of any Bank or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Committed Rate Loans made to such Specified Borrower by such Bank
in accordance with the terms of this Agreement. In the event of any conflict
between the records maintained by any Bank and the records maintained by the
Administrative Agent in such matters, the records of the Administrative Agent
shall control in the absence of manifest error. 
2.4 Termination or Reduction of Revolving Commitments 
. The Company shall have the right, upon not less than five Business Days’
notice (which may be conditioned on a refinancing) to the Administrative Agent,
to terminate the Revolving Commitments or, from time to time, to reduce the
amount of the Revolving Commitments. Any such reduction shall be in an amount
equal to $5,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Commitments then in effect; provided that the Revolving Commitments
may not be optionally reduced at any time to an amount which is less than the
amount of the Exposure of all the Banks at such time; and provided further that
the Revolving Commitments may not be reduced to an amount which is less than
$50,000,000 unless they are terminated in full. Any reduction or termination of
Revolving Commitments of any Bank that is also a Swing Line Bank which would
result in the Swing Line Commitment of such Bank exceeding the Revolving
Commitment of such Bank shall automatically result in a reduction or
termination, as applicable, of the Swing Line Commitment of such Bank, such that
the Swing Line Commitment of such Bank does not the exceed the Revolving
Commitment of such Bank. 
2.5 [reserved]. 







--------------------------------------------------------------------------------





2.6 [reserved]. 


2.7 [reserved]. 


2.8 [reserved]. 


2.9 [reserved]. 


2.10 Revolving Commitment Increases 
. (a) At any time after the Closing Date, provided that no Event of Default
shall have occurred and be continuing, the Borrowers may request an increase of
the Revolving Commitments in an aggregate amount up to $500,000,000 by notice to
the Administrative Agent in writing of the amount (the “Offered Increase
Amount”) of such proposed increase (such notice, a “Revolving Commitment
Increase Notice”). The Borrowers may offer to any Bank or any bank or other
financial institution that is not an existing Bank the opportunity to provide a
new Revolving Commitment pursuant to paragraph (b) below, which other bank or
other financial institution shall be subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). 
(b) Any additional bank or financial institution that the Borrowers select to
offer the opportunity to provide any portion of the increased Revolving
Commitments, and that elects to become a party to this Agreement and provide a
Revolving Commitment, shall execute a New Bank Supplement with the Borrowers and
the Administrative Agent, substantially in the form of Exhibit K (a “New Bank
Supplement”), whereupon such bank or financial institution (a “New Bank”) shall
become a Bank for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule I shall be deemed to be amended to add the name and Revolving
Commitment of such New Bank, provided that the Revolving Commitment of any such
New Bank shall be in a principal amount not less than $10,000,000. 
(c) Any Bank that accepts an offer to it by the Borrowers to increase its
Revolving Commitment pursuant to this subsection 2.10 shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit L (a “Revolving
Commitment Increase Supplement”), whereupon such Bank (an “Increasing Bank”)
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Commitment as so increased, and Schedule I
shall be deemed to be amended to so increase the Revolving Commitment of such
Bank. 
(d) The effectiveness of any New Bank Supplement or Revolving Commitment
Increase Supplement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrowers and legal opinions of counsel to
the Borrowers as the Administrative Agent shall reasonably request with respect
thereto. 





--------------------------------------------------------------------------------





(e) (i)  Except as otherwise provided in subparagraphs (ii) and (iii) of this
paragraph (e), if any bank or financial institution becomes a New Bank pursuant
to subsection 2.10(b) or any Bank’s Revolving Commitment is increased pursuant
to subsection 2.10(c), additional Committed Rate Loans made on or after the date
of the effectiveness thereof (the “Re-Allocation Date”) shall be made in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any Bank
making an aggregate principal amount of Committed Rate Loans in excess of its
Revolving Commitment (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be), in which case such excess amount will be
allocated to, and made by, the relevant New Banks and Increasing Banks to the
extent of, and in accordance with the pro rata provisions of subsection 8.3
based on, their respective Revolving Commitments (or relevant Foreign Currency
Revolving Commitments, as the case may be)). On each Re-Allocation Date, the
Administrative Agent shall deliver a notice to each Bank of the adjusted
Revolving Commitment Percentages after giving effect to any increase in the
Revolving Commitments made pursuant to this subsection 2.10 on such
Re-Allocation Date. 
(ii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate ABR Loans, the applicable Borrower shall make
prepayments thereof and one or more Borrowers shall make borrowings of Committed
Rate ABR Loans and/or Committed Rate Eurocurrency Loans, as the applicable
Borrower shall determine, so that, after giving effect thereto, the Committed
Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are held as
nearly as may be in accordance with the pro rata provisions of subsection 8.3
based on such new Revolving Commitment Percentage. 
(iii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate Eurocurrency Loans, such Committed Rate
Eurocurrency Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the applicable
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and on the last day of the respective Interest
Periods the applicable Borrower shall make prepayments thereof and the
applicable Borrowers shall make borrowings of Committed Rate ABR Loans and/or
Committed Rate Eurocurrency Loans so that, after giving effect thereto, the
Committed Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are
held by all of the Banks as nearly as may be in accordance with the pro rata
provisions of subsection 8.3 based on such new Revolving Commitment Percentage. 
(iv) In the event that on any such Re-Allocation Date there is any outstanding
L/C Exposure, the interests of each L/C Participant shall be adjusted in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation
Date. 
(f) Notwithstanding anything to the contrary in this subsection 2.10, no Bank
shall have any obligation to increase its Revolving Commitment unless it agrees
to do so in its sole discretion. 
2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies 
(a) Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Committed Rate Loans denominated in any Available
Foreign Currency (any such Loans, “Specified Loans”) are outstanding on (i) any
date on which an Event of Default pursuant to subsection 13(g) shall have
occurred with respect to the Company or (ii) any Acceleration Date, then, at
10:00 A.M., New York City time, on the second Business Day immediately
succeeding (x) the date on which such Event of Default occurred (in the case of
clause (i) above) or (y) such Acceleration Date (in the case of clause (ii)
above), each Applicable Administrative Agent shall be deemed to have received a
notice from the Company pursuant to subsection 2.2 requesting  





--------------------------------------------------------------------------------





that Committed Rate ABR Loans be made pursuant to subsection 2.1 on such second
Business Day in an aggregate amount equal to the Dollar Equivalent Amount of the
aggregate amount of all Specified Loans, and the procedures set forth in
subsection 2.2 shall be followed in making such Committed Rate ABR Loans. The
proceeds of such Committed Rate ABR Loans shall be applied to repay such
Specified Loans.  
(b) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Specified
Loan shall be converted into Dollars (calculated on the basis of the Exchange
Rate as of the immediately preceding Business Day) (“Converted Specified Loans”)
and (ii) each Bank severally, unconditionally and irrevocably agrees that it
shall purchase in Dollars a participating interest in such Converted Specified
Loans in an amount equal to the amount of Committed Rate ABR Loans which would
otherwise have been made by such Bank pursuant to paragraph (a) of this
subsection 2.11. Each Bank will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to each Bank having such Specified Loans in such amount as will reduce the
amount of the participating interest retained by such Bank in the Converted
Specified Loans to the amount of the Committed Rate ABR Loans which would
otherwise have been made by it pursuant to paragraph (a) of this subsection
2.11. All Converted Specified Loans shall bear interest at the rate which would
otherwise be applicable to Committed Rate ABR Loans. Each Bank shall share on a
pro rata basis (calculated by reference to its participating interest in such
Converted Specified Loans) in any interest which accrues thereon and in all
repayments thereof. 
(c) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph and the principal amount of any Specified Loans may not be
converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 2.11, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Specified Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Specified Loans in an amount equal to
the amount of Committed Rate ABR Loans which would otherwise have been made by
such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Bank having
Specified Loans in such amount as will reduce the Dollar Equivalent Amount as of
such date of the amount of the participating interest retained by such Bank in
such Specified Loans to the amount of the Committed Rate ABR Loans which were to
have been made by it pursuant to paragraph (a) of this subsection 2.11. Each
Bank shall share on a pro rata basis (calculated by reference to its
participating interest in such Specified Loans) in any interest which accrues
thereon, in all repayments of principal thereof and in the benefits of any
collateral furnished in respect thereof and the proceeds of such collateral.  
(d) If any amount required to be paid by any Bank to any other Bank pursuant to
this subsection 2.11 in respect of any Specified Loan is not paid to such Bank
on the date such payment is due from such Bank, such obligor Bank shall pay to
such obligee Bank on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal funds rate, as quoted to such obligee Bank
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such obligee Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of an obligee
Bank submitted to any obligor Bank  





--------------------------------------------------------------------------------





through the Administrative Agent with respect to any amounts owing under this
subsection (d) shall be conclusive in the absence of manifest error.  
2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans 
(a) If on any Borrowing Date on which a Specified Borrower has requested the
Banks (the “Specified Foreign Currency Banks”) to make Committed Rate Loans
denominated in an Available Foreign Currency (the “Requested Specified Loans”)
(i) the principal amount of the Requested Specified Loans to be made by any
Specified Foreign Currency Bank exceeds the unused amount of the Revolving
Commitment of such Specified Foreign Currency Bank in the requested Available
Foreign Currency (before giving effect to the making and payment of any Loans
required to be made pursuant to this subsection 2.12 on such Borrowing Date),
(ii) the principal amount of such Requested Specified Loan, when added to the
outstanding principal amount of all other Committed Rate Loans of such Specified
Foreign Currency Banks denominated in the Available Foreign Currency in which
the Requested Specified Loans are to be made, does not exceed the aggregate
amount of such Specified Foreign Currency Banks’ Foreign Currency Revolving
Commitments in such requested Available Foreign Currency and (iii) the Dollar
Equivalent of the amount of the excess described in the foregoing clause (i) is
less than or equal to the aggregate unused amount of the Revolving Commitments
of all Banks other than such Specified Foreign Currency Banks (before giving
effect to the making and payment of any Loans pursuant to this subsection 2.12
on such Borrowing Date), each Bank other than such Specified Foreign Currency
Banks shall make a Committed Rate Loan denominated in Dollars to the Company (or
any Specified Borrower identified by the Company) on such Borrowing Date, and
the proceeds of such Committed Rate Loans shall be simultaneously applied to
repay outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Specified
Foreign Currency Banks of the Requested Specified Loans, the excess described in
the foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Committed Rate Loans denominated in Dollars shall be
made available by each Bank other than such Specified Foreign Currency Banks to
the Administrative Agent at its office specified in subsection 15.2 in Dollars
and in immediately available funds and the Administrative Agent shall apply the
proceeds of such Committed Rate Loans denominated in Dollars toward repayment of
outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks (as directed by the Company) and (y) concurrently with
the repayment of such Loans on such Borrowing Date, (I) such Specified Foreign
Currency Banks shall, in accordance with the applicable provisions hereof, make
the Requested Specified Loans in an aggregate amount equal to the amount so
requested by the relevant Specified Borrower and (II) the relevant Borrower
shall pay to the Administrative Agent for the account of the Specified Foreign
Currency Banks whose Loans to such Borrower are repaid on such Borrowing Date
pursuant to this subsection 2.12 all interest accrued on the amounts repaid to
the date of repayment, together with any amounts payable pursuant to subsection
8.8 in connection with such repayment, provided that the Administrative Agent
shall have provided notice to the Company prior to the making of such Requested
Specified Loans that the making thereof would obligate the Company to pay
amounts pursuant to subsection 8.8. 
(b) If any borrowing of Committed Rate Loans is required pursuant to this
subsection 2.12, the Company shall notify the Administrative Agent in the manner
provided for Committed Rate Loans in subsection 2.2, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to
Committed Rate ABR Loans set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Committed
Rate Loans required to be made pursuant to this subsection 2.12. 
2.13 Extension of Termination Date 





--------------------------------------------------------------------------------





(a) The Company may, by written notice to the Administrative Agent in the form
of Exhibit J-1 (the “Extension Request”) given no earlier than 60 days prior to
the upcoming anniversary of the Closing Date but no later than 45 days prior to
such anniversary of the Closing Date, request that the then applicable
Termination Date be extended to the date that is one calendar year after the
then applicable Termination Date. Such extension shall be effective with respect
to each Bank that, by a written notice in the form of Exhibit J-2 (a
“Continuation Notice”) to the Administrative Agent given no later than 20 days
prior to the then applicable anniversary of the Closing Date, consents, in its
sole discretion, to such extension (each Bank giving a Continuation Notice being
referred to herein as a “Continuing Bank” and each Bank other than a Continuing
Bank being referred to herein as a “Non-Extending Bank”), provided that (i) such
extension shall be effective only if the aggregate Revolving Commitments of the
Continuing Banks constitute at least a majority of the Total Revolving
Commitments on the date of the Extension Request, (ii) any Bank that fails to
submit a Continuation Notice at least 20 days prior to the then applicable
anniversary of the Closing Date shall be deemed not to have consented to such
extension and shall constitute a Non-Extending Bank and (iii) the Company may
give no more than two Extension Requests during the term of this Agreement. No
Bank shall have any obligation to consent to any extension of the Termination
Date. The Administrative Agent shall notify each Bank of the receipt of an
Extension Request promptly after receipt thereof. The Administrative Agent shall
notify the Company and the Banks no later than 15 days prior to the then
applicable anniversary of the Closing Date which Banks are Continuing Banks and
which Banks are Non-Extending Banks, and whether the Administrative Agent has
received Continuation Notices from Banks holding Revolving Commitments
aggregating at least a majority of the Total Revolving Commitments on the date
of the Extension Request. 
(b) The Commitments of each Non-Extending Bank shall terminate at the close of
business on the Termination Date in effect prior to the delivery of such
Extension Request without giving any effect to such proposed extension. On such
Termination Date, the Company shall pay to the Administrative Agent, for the
account of each Non-Extending Bank, an amount equal to such Non-Extending Bank’s
Loans, together with accrued but unpaid interest and fees thereon and all other
amounts then payable hereunder to such Non-Extending Bank. If, however, on or
before the applicable Termination Date in effect immediately prior to the
effectiveness of the Extension Request pursuant to this subsection 2.13, the
Company obtains a Replacement Bank pursuant to subsection 15.1(e) for any such
Non-Extending Bank and such Replacement Bank agrees to the extension of the
Termination Date pursuant to this subsection 2.13, then such Replacement Bank
shall for all purposes of this subsection 2.13 and this Agreement be deemed to
be a Continuing Bank, and the Loans of such Bank shall not be due and payable
pursuant to this subsection 2.13(b). 
SECTION 3. THE COMPETITIVE ADVANCE LOANS 
3.1 Competitive Advance Loans 
(a) Subject to the terms and conditions hereof, any Specified Borrower may, from
time to time during the Commitment Period, request the Banks to offer bids, and
any Bank may, in its sole discretion, offer such bids, to make competitive
advance loans (“Competitive Advance Loans”) to such Specified Borrower on the
terms and conditions set forth in such bids. Each Competitive Advance Loan shall
bear interest at the rates, be payable on the dates, and shall mature on the
date, agreed between such Specified Borrower and Bank at the time such
Competitive Advance Loan is made; provided, that (i) each Competitive Advance
Loan shall mature not earlier than 1 day and not later than 180 days, after the
date such Competitive Advance Loan is made and (ii) no Competitive Advance Loan
shall mature after the Termination Date. During the Commitment Period, the
Specified Borrowers may accept bids from Banks from time to time for Competitive
Advance Loans, and borrow and repay Competitive Advance Loans, all in accordance
with the terms and conditions hereof; provided, that no Competitive Advance Loan
shall be made if, after giving effect to the making of such Loan and the
simultaneous application of the proceeds thereof, (i) the aggregate amount of
the Exposure  





--------------------------------------------------------------------------------





of all the Banks would exceed the aggregate amount of the Revolving Commitments,
or (ii) the aggregate amount of the Foreign Currency Exposure in respect of any
Available Foreign Currency would exceed the Foreign Currency Exposure Sublimit
for such Currency. Subject to the foregoing, any Bank may, in its sole
discretion, make Competitive Advance Loans in an aggregate outstanding amount
exceeding the amount of such Bank’s Revolving Commitment. 
(b) The Competitive Advance Loans may be made in Dollars or any Available
Foreign Currency, as agreed between the Specified Borrower and Bank in respect
thereof at the time such Competitive Advance Loan is made. 
3.2 Procedure for Competitive Advance Loan Borrowing 
(a) Any Specified Borrower may request Competitive Advance Loans by delivering a
Competitive Advance Loan Request. The Applicable Administrative Agent shall
notify each Bank promptly by facsimile transmission of the contents of each
Competitive Advance Loan Request received by the Applicable Administrative
Agent. Each Bank may elect, in its sole discretion, to offer irrevocably to make
one or more Competitive Advance Loans to the Specified Borrower by delivering a
Competitive Advance Loan Offer to the Applicable Administrative Agent. 
(b) Before the acceptance time set forth in the applicable Competitive Advance
Loan Request, the Specified Borrower, in its absolute discretion, shall: 
(i) cancel such Competitive Advance Loan Request by giving the Applicable
Administrative Agent telephone notice to that effect, or 
(ii) by giving telephone notice to the Applicable Administrative Agent
immediately confirmed in writing or by facsimile transmission, subject to the
provisions of subsection 3.2(c), accept one or more of the offers made by any
Bank or Banks pursuant to subsection 3.2(a) of the amount of Competitive Advance
Loans for each relevant maturity date and reject any remaining offers made by
Banks pursuant to subsection 3.2(a). 
(c) The Specified Borrower’s acceptance of Competitive Advance Loans in response
to any Competitive Advance Loan Request shall be subject to the following
limitations: 
(i) The amount of Competitive Advance Loans accepted for each maturity date
specified by any Bank in its Competitive Advance Loan Offer shall not exceed the
maximum amount for such maturity date specified in such Competitive Advance Loan
Offer; 
(ii) the aggregate amount of Competitive Advance Loans accepted for all maturity
dates specified by any Bank in its Competitive Advance Loan Offer shall not
exceed the aggregate maximum amount specified in such Competitive Advance Loan
Offer for all such maturity dates; 
(iii) the Specified Borrower may not accept offers for Competitive Advance Loans
for any maturity date in an aggregate principal amount in excess of the maximum
principal amount requested in the related Competitive Advance Loan Request; and
 
(iv) if the Specified Borrower accepts any of such offers, it must accept offers
based solely upon pricing for such relevant maturity date and upon no other
criteria whatsoever and if two or more Banks submit offers for any maturity date
at identical pricing and the Specified Borrower accepts any of such offers but
does not wish to (or by  





--------------------------------------------------------------------------------





reason of the limitations set forth in subsection 3.2(c)(iii) cannot) borrow the
total amount offered by such Banks with such identical pricing, the Applicable
Administrative Agent shall allocate offers from all of such Banks in amounts
among them pro rata according to the amounts offered by such Banks (or as nearly
pro rata as shall be practicable). 
(d) If the Specified Borrower notifies the Applicable Administrative Agent that
a Competitive Advance Loan Request is cancelled, the Applicable Administrative
Agent shall give prompt telephone notice thereof to the Banks. 
(e) If the Specified Borrower accepts one or more of the offers made by any Bank
or Banks, the Applicable Administrative Agent promptly shall notify each Bank
which has made such a Competitive Advance Loan Offer of (i) the aggregate amount
of such Competitive Advance Loans to be made for each maturity date and (ii) the
acceptance or rejection of any offers to make such Competitive Advance Loans
made by such Bank. Before the Funding Time for the applicable Currency, each
Bank whose Competitive Advance Loan Offer has been accepted shall make available
to the Applicable Administrative Agent for the account of the Specified Borrower
at the Funding Office for the applicable Currency the amount of Competitive
Advance Loans in the applicable Currency to be made by such Bank, in immediately
available funds. 
3.3 Repayment of Competitive Advance Loans; Evidence of Debt 
(a)     Each Specified Borrower that borrows any Competitive Advance Loan hereby
unconditionally promises to pay to the Bank that made such Competitive Advance
Loan on the maturity date, as agreed by such Specified Borrower and Bank (or
such earlier date on which all the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of such Competitive Advance Loan.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Competitive Advance Loans made by any Bank to such
Specified Borrower from time to time outstanding from the date thereof until
payment in full thereof at the rate per annum, and on the dates, agreed by such
Specified Borrower and Bank at the time such Competitive Advance Loan is made.
All payments in respect of Competitive Advance Loans shall be made by such
Specified Borrower to the Applicable Administrative Agent for the account of the
Bank that makes such Competitive Advance Loan to the Payment Office and by the
Payment Time for the applicable Currency. 
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Competitive Advance Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time in respect of Competitive Advance Loans. The entries made in
the accounts of each Bank maintained pursuant to this subsection 3.3(b) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Specified Borrower therein
recorded, absent manifest error; provided, however, that the failure of any Bank
to maintain any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Competitive Advance Loans made to such Specified Borrower by such
Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Bank and the records maintained
by any Applicable Administrative Agent in such matters, the records of such
Applicable Administrative Agent shall control in the absence of manifest error. 


SECTION 4. THE SWING LINE LOANS 
4.1 Swing Line Loans 





--------------------------------------------------------------------------------





. Subject to the terms and conditions hereof, each Swing Line Bank severally
agrees to make swing line loans (“Swing Line Loans”) to any Specified Borrower
from time to time during the Commitment Period in Dollars; provided, that no
Swing Line Loan shall be made if, after giving effect to the making of such Loan
and the simultaneous application of the proceeds thereof, (i) the aggregate
amount of the Exposure of all the Banks would exceed the aggregate amount of the
Revolving Commitments, (ii) the aggregate amount of the Swing Line Loans made by
a Swing Line Bank would exceed the Swing Line Commitment of such Swing Line
Bank, (iii) the aggregate amount of the Exposure of a Swing Line Bank would
exceed the Revolving Commitment of such Bank, (iv) the aggregate amount of all
outstanding Swing Line Loans of such Specified Borrower would exceed the Swing
Line Limit for such Specified Borrower or (v) the aggregate amount of all
outstanding Swing Line Loans would exceed the Swing Line Limit. During the
Commitment Period, the Specified Borrowers may borrow and prepay the Swing Line
Loans in whole or in part, all in accordance with the terms and conditions
hereof. 
4.2 Procedure for Swing Line Borrowing 
. (a) Any Specified Borrower may request any Swing Line Bank to make Swing Line
Loans during the Commitment Period on any Business Day by giving to such Swing
Line Bank a Notice of Swing Line Borrowing no later than 1:00 p.m., New York
City time, on the applicable Borrowing Date, or such later time as may be agreed
by such Swing Line Bank, acting in its sole discretion, in respect of such Swing
Line Loan. Each borrowing of Swing Line Loans shall be in an amount equal to (a)
in the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if the then aggregate undrawn amount of the Swing Line Commitments
is less than $1,000,000, such lesser amount) and (b) in the case of Eurocurrency
Loans $1,000,000 or increments of $500,000 thereafter; provided, that any
borrowing of Swing Line Loans may be in an aggregate amount that is equal to the
entire unused balance of the Total Swing Line Commitments. Subject to the terms
and conditions hereof, on the Borrowing Date of each Swing Line Loan, the
relevant Swing Line Bank shall make the proceeds thereof available to the
relevant Specified Borrower in immediately available funds in Dollars by the
Funding Time in accordance with the wire instructions for remittance specified
by the Specified Borrower in the Notice of Swing Line Borrowing. 
(b) Upon the making of any Swing Line Loan, any payment of principal or interest
with respect to a Swing Line Loan and on the last Business Day of each month on
which a Swing Line Bank has any outstanding Swing Line Loans, such Bank shall
deliver to the Applicable Administrative Agent a Notice of Swing Line
Outstandings. 
4.3 Repayment of Swing Line Loans; Evidence of Debt 
(a) With respect to each Swing Line Loan, each Specified Borrower hereby
unconditionally promises to pay to the applicable Swing Line Bank on the earlier
of (i) the Termination Date, (ii) the date which is 30 days after the making of
such Swing Line Loan, (iii) the date on which such Swing Line Loans become due
and payable pursuant to subsection 4.4 and (iv) the date on which all the Loans
become due and payable pursuant to Section 13, the then unpaid principal amount
of such Swing Line Loan made to such Specified Borrower. Each Specified Borrower
hereby further agrees to pay the applicable Swing Line Bank interest on the
unpaid principal amount of the Swing Line Loans made to such Specified Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 8.14. 
(b) Each Swing Line Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Swing Line Bank resulting from each Swing Line Loan of such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Swing Line Bank from time to time under this Agreement. 





--------------------------------------------------------------------------------





(c) The Administrative Agent shall maintain the Register pursuant to subsection
15.6(b), and a subaccount therein for each Swing Line Bank, in which shall be
recorded (i) the amount of each Swing Line Loan made hereunder and each Interest
Period (if any) applicable thereto and (ii) the amount of any principal or
interest due and payable or to become due and payable from each Specified
Borrower to each Swing Line Bank under Swing Line Loans. 
(d) The entries made in the Register and the accounts of each Swing Line Bank
maintained pursuant to subsection 4.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded absent manifest error;
provided, however, that the failure of any Swing Line Bank or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of each Specified Borrower to repay
(with applicable interest) the Swing Line Loans made to such Specified Borrower
by such Swing Line Bank in accordance with the terms of this Agreement. In the
event of any conflict between the records maintained by any Swing Line Bank and
the records maintained by the Administrative Agent in such matters, the records
of the Administrative Agent shall control in the absence of manifest error. 
4.4 Allocating Swing Line Loans; Swing Line Loan Participations 
(a) If any Event of Default shall occur and be continuing, any Swing Line Bank
may, in its sole and absolute discretion, direct that the Swing Line Loans owing
to it be refunded, by delivering a Notice of Swing Line Refunding. Upon receipt
of a Notice of Swing Line Refunding, the Applicable Administrative Agent shall
promptly give notice of the contents thereof to the Banks and, unless an Event
of Default described in subsection 13(g) in respect of the Company or the
relevant Specified Borrower has occurred, to the Company and the relevant
Specified Borrower. Each such Notice of Swing Line Refunding shall be deemed to
constitute delivery by such Specified Borrower of a Notice of Borrowing of
Committed Rate Eurocurrency Loans in Dollars in the amount of the Swing Line
Loans to which it relates, for an Interest Period of one month’s duration.
Subject to the terms and conditions hereof, each Bank (including each Swing Line
Bank in its capacity as a Bank having a Revolving Commitment) hereby agrees to
make a Committed Rate Loan to such Specified Borrower pursuant to Section 2 in
Dollars in an amount equal to such Bank’s Revolving Borrowing Percentage of the
aggregate amount of the Swing Line Loans to which such Notice of Swing Line
Refunding relates. Unless any of the events described in subsection 13(g) in
respect of the Company or such Specified Borrower shall have occurred (in which
case the procedures of subsection 4.4(b) shall apply), each Bank shall make the
amount of such Committed Rate Loan available to the Applicable Administrative
Agent at the Funding Office, at or prior to the Funding Time, in Dollars in
funds immediately available to the Applicable Administrative Agent. The proceeds
of such Committed Rate Loans shall be immediately made available to such Swing
Line Bank by the Applicable Administrative Agent and applied by such Swing Line
Bank to repay the Swing Line Loans to which such Notice of Swing Line Refunding
related. 
(b) If prior to the time a Committed Rate Loan would otherwise have been made
pursuant to subsection 4.4(a), one of the events described in subsection 13(g)
shall have occurred in respect of the Company or the relevant Specified
Borrower, each Bank (other than the relevant Swing Line Bank) shall, on the date
such Committed Rate Loan would have been made pursuant to the Notice of Swing
Line Refunding referred to in subsection 4.4(a) (the “Refunding Date”), purchase
an undivided participating interest in the outstanding Swing Line Loans to which
such Notice of Swing Line Refunding related, in an amount equal to (i) such
Bank’s Revolving Commitment Percentage times (ii) the aggregate principal amount
of such Swing Line Loans then outstanding which would otherwise have been repaid
with Committed Rate Loans (the “Swing Line Participation Amount”). On the
Refunding Date, (x) each Bank shall transfer to such Swing Line Bank, in
immediately available funds, such Bank’s Swing Line Participation Amount, and
upon receipt thereof such Swing Line Bank shall, if requested by any Bank,
deliver to such Bank a participation certificate dated the date of such Swing
Line Bank’s receipt of such funds and evidencing such Bank’s ownership of its
Swing Line  





--------------------------------------------------------------------------------





Participation Amount and (y) the interest rate on the applicable Swing Line Loan
will automatically be converted to the applicable Eurocurrency Rate with an
Interest Period of one month plus the Applicable Margin for Committed Rate
Loans. If any amount required to be paid by any Bank to any Swing Line Bank
pursuant to this subsection 4.4 in respect of any Swing Line Participation
Amount is not paid to such Swing Line Bank on the date such payment is due from
such Bank, such Bank shall pay to such Swing Line Bank on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal funds
rate, as quoted by such Swing Line Bank, during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Swing Line Bank, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of a Swing Line Bank submitted to any
Bank with respect to any amounts owing under this subsection shall be conclusive
in the absence of manifest error. 
(c) Whenever, at any time after the Applicable Administrative Agent or any Swing
Line Bank has received from any Bank such Bank’s Swing Line Participation
Amount, the Applicable Administrative Agent or such Swing Line Bank receives any
payment on account of the related Swing Line Loans, the Applicable
Administrative Agent or such Swing Line Bank will distribute to such Bank its
Revolving Commitment Percentage of such payment on account of its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Bank’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Applicable Administrative Agent or such Swing Line Bank
is required to be returned, such Bank will return to the Applicable
Administrative Agent or such Swing Line Bank any portion thereof previously
distributed to it by the Applicable Administrative Agent or such Swing Line
Bank, as applicable. 
(d) Each Bank’s obligation to make Committed Rate Loans pursuant to subsection
4.4(a) and to purchase participating interests pursuant to subsection 4.4(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or any Specified Borrower, or any Specified Borrower may have against any
Bank or any other Person, as the case may be, for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of the Company or any
of its Subsidiaries; (iv) any breach of this Agreement by any party hereto; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  
4.5 Replacement of Swing Line Banks  
(a) Any Swing Line Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swing Line Bank and the
successor Swing Line Bank. The Administrative Agent shall notify the Banks of
any such replacement of a Swing Line Bank. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swing Line Bank. From and after the effective date
of any such replacement, (x) the successor Swing Line Bank shall have all the
rights and obligations of the replaced Swing Line Bank under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Bank” shall be deemed to refer to such successor or to any
previous Swing Line Bank, or to such successor and all previous Swing Line
Banks, as the context shall require. After the replacement of a Swing Line Bank
hereunder, the replaced Swing Line Bank shall remain a party hereto and shall
continue to have all the rights and obligations of a Swing Line Bank under this
Agreement with respect to Swing Line Loans made by it prior to its replacement,
but shall not be required to make additional Swing Line Loans. 
(b) Subject to the appointment and acceptance of a successor Swing Line Bank,
any Swing Line Bank may resign as a Swing Line Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Banks, in which case, such Swing Line Bank shall be replaced in accordance with
subsection 4.5(a) above. 





--------------------------------------------------------------------------------





SECTION 5. THE LETTERS OF CREDIT 
5.1 L/C Commitment. 
(a) For the avoidance of doubt, Letters of Credit outstanding immediately prior
to the Closing Date shall be Letters of Credit hereunder. Subject to the terms
and conditions hereof, each Issuing Bank agrees to issue letters of credit for
the account of any Specified Borrower on any Business Day during the Commitment
Period in such form as shall be reasonably acceptable to such Issuing Bank;
provided, that no Letter of Credit shall be issued if, after giving effect
thereto (i) the aggregate amount of the Exposure of all the Banks would exceed
the aggregate amount of the Revolving Commitments, (ii) the aggregate amount of
L/C Obligations of an Issuing Bank would exceed the L/C Commitment of such
Issuing Bank, (iii) the aggregate amount of the Exposure of an Issuing Bank
would exceed the Revolving Commitment of such Bank, (iv) the aggregate amount of
the Foreign Currency Exposure in respect of any Available Foreign Currency would
exceed the Foreign Currency Exposure Sublimit for such Currency or (iv) the
aggregate amount of the L/C Obligations would exceed the Dollar Equivalent
Amount of $200,000,000. 
(b) Each Letter of Credit shall: 
(i) be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support obligations of a
Specified Borrower, contingent or otherwise, to provide credit support for
workers’ compensation, other insurance programs and other lawful corporate
purposes (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods and services in the ordinary course
of business of the Company and its Subsidiaries (a “Commercial Letter of
Credit”; together with the Standby Letters of Credit, the “Letters of Credit”)
and,  
(ii) expire no later than the earlier of 365 days after its date of issuance and
five Business Days prior to the Termination Date although any such Letter of
Credit may be automatically extended for periods of one year from the current or
any future expiration date of the Letter of Credit (unless the Issuing Bank
elects not to extend such Letter of Credit) and the extended maturity date is
not beyond five Business Days prior to the Termination Date (it being understood
that if the Termination Date is extended pursuant to subsection 2.13, no Letter
of Credit shall expire after the Termination Date applicable to the
Non-Extending Banks if, after giving effect to the issuance of such Letter of
Credit, the aggregate face amount of all Letters of Credit expiring after the
Termination Date applicable to the Non-Extending Banks would exceed the
aggregate amount of the Commitments of the Continuing Banks). 
(c) Each Letter of Credit shall be subject to the Uniform Customs or
International Standby Practices (ISP98) or Uniform Customs & Practice for
Documentary Credits (UCP600), as the case may be, and, to the extent not
inconsistent therewith, the laws of any State of the United States or, if
acceptable to the Required Banks and the relevant account party, the
jurisdiction of the Issuing Office at which such Letter of Credit is issued. 
(d) Notwithstanding anything in the contrary in this Agreement, no Issuing Bank
shall be under any obligation to issue, amend, renew or extend any Letter of
Credit if: (i) any order, judgment or decree of any governmental body or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing, renewing, amending or extending such Letter of Credit, or any law,
rule, regulation or treaty applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any governmental body
with jurisdiction over such Issuing Bank shall prohibit, or request that such
Issuing Bank refrain from, the issuance, renewal, amendment or extension of
letters of credit generally or any Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to any Letter of Credit any
restriction, reserve or capital requirement (for which  





--------------------------------------------------------------------------------





such Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank in good faith deems material to it; (ii) the issuance, renewal, amendment
or extension of any Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally; (iii) such Issuing Bank
does not as of the issuance date of the requested Letter of Credit issue, renew,
amend or extend Letters of Credit in the requested currency; or (iv) any Bank is
at that time a Defaulting Bank, unless such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuing Bank (in its sole discretion) with the Company or such Bank to eliminate
such Issuing Bank’s actual or potential Fronting Exposure (after giving effect
to subsection 8.17) with respect to the Defaulting Bank arising from either the
Letter of Credit then proposed to be issued, renewed, amended or extended or
that Letter of Credit and all other L/C Exposure as to which such Issuing Bank
has actual or potential Fronting Exposure (after giving effect to subsection
8.17) with respect to the Defaulting Bank, as it may elect in its sole
discretion. 
5.2 Procedure for Issuance of Letters of Credit under this Agreement 
. Any Specified Borrower may from time to time request that an Issuing Bank
issue a Letter of Credit by delivering to such Issuing Bank at its Issuing
Office an Application therefor (with a copy to the Administrative Agent and, if
applicable, the HK Administrative Agent), completed to the satisfaction of the
Issuing Bank, and such other certificates, documents and other papers and
information as such Issuing Bank may reasonably request. Upon receipt by an
Issuing Bank of any Application, and subject to the terms and conditions hereof,
such Issuing Bank will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall any Issuing Bank be required to
issue any Letter of Credit earlier than five Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Bank and such Specified Borrower. Such Issuing Bank shall advise the
Applicable Administrative Agent of the terms of such Letter of Credit on the
date of issuance thereof and shall promptly thereafter furnish copies thereof
and each amendment thereto to the Company, and through the Applicable
Administrative Agent, each Bank. 
5.3 Fees, Commissions and Other Charges 
(a) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder shall pay to the Applicable Administrative Agent, for the account of
the Banks (including the Issuing Bank) pro rata according to their Revolving
Commitment Percentages, a letter of credit commission with respect to each
Letter of Credit, computed at a rate equal to the then Applicable Margin for
Committed Rate Eurocurrency Loans on the daily average undrawn face amount of
such Letter of Credit. Such commissions shall be payable in arrears on the last
Business Day of each March, June, September and December to occur after the date
of issuance of each Letter of Credit and on the expiration date of such Letter
of Credit and shall be nonrefundable. 
(b) In addition to the foregoing fees and commissions, each Specified Borrower
for whose account a Letter of Credit is issued hereunder shall (i) pay or
reimburse the Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering such Letter of Credit and (ii) pay
the Issuing Bank such other fees as shall be agreed by the Issuing Bank and such
Specified Borrower. 
(c) The Applicable Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Bank and the Banks all fees and commissions
received by the Applicable Administrative Agent for their respective accounts
pursuant to this subsection. 





--------------------------------------------------------------------------------





5.4 L/C Participations 
(a) Each Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk, an
undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in such Issuing Bank’s obligations and rights under each Letter of
Credit issued by such Issuing Bank hereunder and the amount of each draft paid
by such Issuing Bank thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Bank that, if a draft is paid under any
Letter of Credit issued by such Issuing Bank for which the Specified Borrower
which is the account party under such Letter of Credit has not reimbursed such
Issuing Bank to the full extent required by the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at such Issuing
Bank’s Issuing Office an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed. 
(b) If any amount required to be paid by any L/C Participant to any Issuing Bank
pursuant to subsection 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the daily average Federal funds rate, as
quoted by such Issuing Bank, or (B) in the case of any such payment obligation
denominated in an Available Foreign Currency, the rate customary in such
Currency for settlement of similar inter-bank obligations, as quoted by such
Issuing Bank, in each case during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error. 
(c) Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a) the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the account
party or otherwise, including by way of set-off or proceeds of collateral
applied thereto by such Issuing Bank), or any payment of interest on account
thereof, such Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Bank shall be required to be returned by the Issuing
Bank, such L/C Participant shall return to such Issuing Bank the portion thereof
previously distributed by such Issuing Bank to it. 
5.5 Reimbursement Obligation of the Specified Borrowers 
(a) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees to reimburse the Issuing Bank in respect of such Letter of
Credit on each date on which such Issuing Bank notifies such Specified Borrower
(with a copy to the Administrative Agent and, if applicable, the HK
Administrative Agent, at its address in the Administrative Schedule for Notices
of Borrowing for the applicable Currency) of the date and amount of a draft
presented under such Letter of Credit and paid by such Issuing Bank for the
amount of (i) such draft so paid and (ii) any taxes, fees, charges or other
reasonable costs or expenses incurred by such Issuing Bank in connection with
such payment; provided if any Issuing Bank shall notify the Specified Borrower
of a drawing after 2:00 p.m. local time of such Issuing Bank’s Issuing Office on
the date of any drawing under a Letter of Credit, the Specified Borrower will
not be required to reimburse such Issuing Bank until the next succeeding
Business Day. Each such payment shall be made to such Issuing Bank at its
Issuing Office in the Currency in which payment of such draft was made and in
immediately available funds. 





--------------------------------------------------------------------------------





(b) Interest shall be payable on any and all amounts remaining unpaid by any
Specified Borrower under this subsection from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which is (i) in the case of such amounts payable in Dollars,
2% above the ABR from time to time and (ii) in the case of such amounts payable
in any other currency, 2% above the rate reasonably determined by the Issuing
Bank as the cost of funding such overdue amount from time to time on an
overnight basis. 
(c) Each notice of a drawing under any Letter of Credit denominated in Dollars
shall constitute a request by the Specified Borrower for a borrowing pursuant to
subsection 2.2 of Committed Rate ABR Loans in the amount of such drawing plus
any amounts payable pursuant to subsection 5.5(a)(ii) in respect of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
such drawing. 
5.6 Obligations Absolute 
(a) The obligations of the Specified Borrowers under this Section 5 shall be
absolute, irrevocable and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any
Specified Borrower may have or have had against the Issuing Bank or any
beneficiary of a Letter of Credit. 
(b) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder also agrees with the Issuing Bank in respect of such Letter of Credit
that such Issuing Bank shall not be responsible for, and such Specified
Borrower’s Reimbursement Obligations under subsection 5.5(a) shall not be
affected by, among other things, (i) the enforceability, validity or genuineness
of documents or of any endorsements thereon, even though such documents shall in
fact prove to be unenforceable, invalid, fraudulent or forged, provided, that
reliance upon such documents by such Issuing Bank shall not have constituted
gross negligence or willful misconduct of such Issuing Bank or (ii) any dispute
between or among such Specified Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of any Specified Borrower against any beneficiary of
such Letter of Credit or any such transferee. 
(c) No Issuing Bank shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct. 
(d) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees that any action taken or omitted by any Issuing Bank under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on such Specified Borrower and shall not result in any liability of such Issuing
Bank to such Specified Borrower. 
5.7 Letter of Credit Payments 
. If any draft shall be presented for payment to an Issuing Bank under any
Letter of Credit, such Issuing Bank shall promptly notify the account party of
the date and amount thereof. The responsibility of the Issuing Bank to the
account party in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit. 
5.8 Application 





--------------------------------------------------------------------------------





. To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 5, the provisions of
this Section 5 shall apply.  
5.9 Replacement of Issuing Banks 
(a) Any Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Banks of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such
replacement, (x) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (y) references herein to the term “Issuing
Bank” shall be deemed to refer to and include such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. 
(b) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Banks, in which
case, such Issuing Bank shall be replaced in accordance with subsection 5.9(a)
above. 
SECTION 6. LOCAL CURRENCY FACILITIES 
6.1 Terms of Local Currency Facilities 
(a) Subject to the provisions of this Section 6, the Company may in its
discretion from time to time designate any Subsidiary of the Company organized
under the laws of any jurisdiction outside the United States as a “Local
Currency Borrower” and any Qualified Credit Facility to which such Local
Currency Borrower and any one or more Banks (or its affiliates, agencies or
branches) is a party as a “Local Currency Facility”, with the consent of each
such Bank in its sole discretion, by delivering a Local Currency Facility
Addendum to the Administrative Agent (and, if applicable, the HK Administrative
Agent) and the Banks (through the Administrative Agent) executed by the Company,
each such Local Currency Borrower and each such Bank, provided, that on the
effective date of such designation no Event of Default shall have occurred and
be continuing. Concurrently with the delivery of a Local Currency Facility
Addendum, the Company or the relevant Local Currency Borrower shall furnish to
the Administrative Agent (and, if applicable, the HK Administrative Agent)
copies of all documentation executed and delivered by any Local Currency
Borrower in connection therewith, together with, if applicable, an English
translation thereof. Except as otherwise provided in this Section 6 or in the
definition of “Qualified Credit Facility” in subsection 1.1, the terms and
conditions of each Local Currency Facility shall be determined by mutual
agreement of the relevant Local Currency Borrower(s) and Local Currency Bank(s).
The documentation governing each Local Currency Facility shall (i) contain an
express acknowledgement that such Local Currency Facility shall be subject to
the provisions of this Section 6 and (ii) designate a Local Currency Facility
Agent for such Local Currency Facility. Each of the Company and, by agreeing to
any Local Currency Facility designation as contemplated hereby, each relevant
Local Currency Bank (if any) party thereto, acknowledges and agrees that each
reference in this Agreement to any Bank shall, to the extent applicable, be
deemed to be a reference to such Local Currency Bank. In the event of any
inconsistency between the terms of this Agreement and the terms of any Local
Currency Facility, the terms of this Agreement shall prevail. 





--------------------------------------------------------------------------------





(b) The documentation governing each Local Currency Facility shall set forth (i)
the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency Banks under such Local Currency Facility (as the same may be
reduced from time to time, a “Local Currency Facility Maximum Borrowing Amount”)
and (ii) with respect to each Local Currency Bank party to such Local Currency
Facility, the maximum Dollar Equivalent Amount available to be borrowed from
such Local Currency Bank thereunder (as the same may be reduced from time to
time, a “Local Currency Bank Maximum Borrowing Amount”). 
(c) Except as otherwise required by applicable law, in no event shall the Local
Currency Banks party to a Local Currency Facility have the right to accelerate
the Local Currency Loans outstanding thereunder, or to terminate their
commitments (if any) to make such Local Currency Loans prior to the earlier of
the stated termination date in respect thereof or the Termination Date, except,
in each case, in connection with an acceleration of the Loans or a termination
of the Commitments pursuant to Section 13 of this Agreement, provided, that
nothing in this paragraph (c) shall be deemed to require any Local Currency Bank
to make a Local Currency Loan if the applicable conditions precedent to the
making of such Local Currency Loan set forth in the relevant Local Currency
Facility have not been satisfied. No Local Currency Loan may be made under a
Local Currency Facility if (i) after giving effect thereto, the conditions
precedent in subsection 10.2 would not be satisfied or (ii) after giving effect
to the making of such Local Currency Loan and the simultaneous application of
the proceeds thereof, (A) the aggregate amount of the Exposure of all the Banks
would exceed the aggregate amount of the Revolving Commitments, or (B) the
amount of such Local Currency Bank’s Committed Exposure would exceed the amount
of such Local Currency Bank’s Revolving Commitment.  
(d) The relevant Local Currency Borrower shall furnish to the Administrative
Agent (and, if applicable, the HK Administrative Agent) copies of any amendment,
supplement or other modification (including any change in commitment amounts or
in the Local Currency Banks participating in any Local Currency Facility) to the
terms of any Local Currency Facility promptly after the effectiveness thereof
(together with, if applicable, an English translation thereof). If any such
amendment, supplement or other modification to a Local Currency Facility shall
(i) add a Local Currency Bank as a Local Currency Bank thereunder or (ii) change
the Local Currency Facility Maximum Borrowing Amount or any Local Currency Bank
Maximum Borrowing Amount with respect thereto, the Company shall promptly
furnish an appropriately revised Local Currency Facility Addendum, executed by
the Company, the relevant Local Currency Borrower and the affected Local
Currency Banks (or any agent acting on their behalf), to the Administrative
Agent (and, if applicable, the HK Administrative Agent) and the Banks (through
the Administrative Agent). 
(e) The Company may terminate its designation of a facility as a Local Currency
Facility, with the consent of each Local Currency Bank party thereto in its sole
discretion, by written notice to the Administrative Agent, which notice shall be
executed by the Company, the relevant Local Currency Borrower and each Local
Currency Bank party to such Local Currency Facility (or any agent acting on
their behalf). Once notice of such termination is received by the Administrative
Agent, such Local Currency Facility and the loans and other obligations
outstanding thereunder shall immediately cease to be subject to the terms of
this Agreement and shall cease to benefit from the Company Guarantee.  
6.2 Reporting of Local Currency Outstandings 
. On the date of the making of any Local Currency Loan having a maturity of 30
or more days to a Local Currency Borrower and on the last Business Day of each
month on which a Local Currency Borrower has any outstanding Local Currency
Loans, the Local Currency Facility Agent for such Local Currency Borrower, shall
deliver to the Administrative Agent a Notice of Local Currency Outstandings. The
Administrative Agent will, at the request of any Local Currency Facility Agent,
advise such Local Currency Facility Agent of the Exchange Rate used by the
Administrative Agent in calculating the Dollar Equivalent Amount of Local
Currency Loans under the related Local Currency Facility on any date. 





--------------------------------------------------------------------------------





6.3 Refunding of Local Currency Loans 
(a) Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Local Currency Loans are outstanding on (i) any date on
which an Event of Default pursuant to subsection 13(g) shall have occurred with
respect to the Company, (ii) any Acceleration Date or (iii) any date on which an
Event of Default pursuant to subsection 13(a)(ii) shall have occurred and be
continuing for three or more Business Days and, in the case of clause (iii)
above, any Local Currency Bank party to the affected Local Currency Facility
shall have given notice thereof to the Administrative Agent requesting that the
Local Currency Loans (“Affected Local Currency Loans”) outstanding thereunder be
refunded pursuant to this subsection 6.3, then, at 10:00 A.M., New York City
time, on the second Business Day immediately succeeding (x) the date on which
such Event of Default occurs (in the case of clause (i) above), (y) such
Acceleration Date (in the case of clause (ii) above) or (z) the date on which
such notice is received by the Administrative Agent (in the case of clause (iii)
above), the Administrative Agent shall be deemed to have received a notice from
the Company pursuant to subsection 2.2 requesting that Committed Rate ABR Loans
be made pursuant to subsection 2.1 on such second Business Day in an aggregate
amount equal to the Dollar Equivalent Amount of the aggregate amount of all
Local Currency Loans (in the case of clause (i) or (ii) above) or the Affected
Local Currency Loans (in the case of clause (iii) above), and the procedures set
forth in subsection 2.2 shall be followed in making such Committed Rate ABR
Loans. The proceeds of such Committed Rate ABR Loans shall be applied to repay
such Local Currency Loans.  
(b) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Local
Currency Loan shall be converted into Dollars (calculated on the basis of the
Exchange Rate as of the immediately preceding Business Day) (“Converted Local
Currency Loans”) and (ii) each Bank severally, unconditionally and irrevocably
agrees that it shall purchase in Dollars a participating interest in such
Converted Local Currency Loans in an amount equal to the amount of Committed
Rate ABR Loans which would otherwise have been made by such Bank pursuant to
paragraph (a) of this subsection 6.3 unless such purchase would cause the
Exposure of such Bank to exceed the Revolving Commitment of such Bank. Each Bank
will immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Local Currency
Bank in such amount as will reduce the amount of the participating interest
retained by such Local Currency Bank in the Converted Local Currency Loans to
the amount of the Committed Rate ABR Loans which would otherwise have been made
by it pursuant to paragraph (a) of this subsection 6.3. All Converted Local
Currency Loans shall bear interest at the rate which would otherwise be
applicable to Committed Rate ABR Loans. Each Bank shall share on a pro rata
basis (calculated by reference to its participating interest in such Converted
Local Currency Loans) in any interest which accrues thereon and in all
repayments thereof. 
(c) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph and the principal amount of any Local Currency Loans may not
be converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 6.3, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Local Currency Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of this subsection 6.3 unless such
purchase would cause the Exposure of such Bank to exceed the Revolving
Commitment of such Bank. Each Bank will immediately transfer to the  





--------------------------------------------------------------------------------





Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each relevant Local Currency Bank in such amount as
will reduce the Dollar Equivalent as of such date of the amount of the
participating interest retained by such Local Currency Bank in such Local
Currency Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 6.3. Each Bank
shall share on a pro rata basis (calculated by reference to its participating
interest in such Local Currency Loans) in any interest which accrues thereon, in
all repayments of principal thereof and in the benefits of any collateral
furnished in respect thereof and the proceeds of such collateral.  
(d) If any amount required to be paid by any Bank to any Local Currency Bank
pursuant to this subsection 6.3 in respect of any Local Currency Loan is not
paid to such Local Currency Bank on the date such payment is due from such Bank,
such Bank shall pay to such Local Currency Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal funds rate, as
quoted by such Local Currency Bank during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the Local Currency Bank, times (iii) a fraction the numerator of
which is the number of days that elapse during such period and the denominator
of which is 360. A certificate of a Local Currency Bank submitted to any Bank
through the Administrative Agent with respect to any amounts owing under this
subsection (d) shall be conclusive in the absence of manifest error. 
SECTION 7. [RESERVED] 
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND  
LETTERS OF CREDIT 
8.1 Facility Fee; Other Fees; Other Payments 
(a) The Company shall pay to the Administrative Agent for the account of each
Bank holding a Revolving Commitment a facility fee for the period from and
including the Closing Date to, but excluding, the Termination Date, computed at
the Facility Fee Rate in effect from time to time on the average daily amount of
the Revolving Commitment (used and unused) of such Bank during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Termination Date or such earlier
date on which the Revolving Commitments shall terminate as provided herein,
commencing on the first of such dates to occur after the date hereof. 
(b) The Company shall pay to the applicable Issuing Bank for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, in each case payable quarterly in arrears on the last day of
each March, June, September and December and on the Termination Date or such
earlier date on which the Revolving Commitments shall terminate as provided
herein, commencing on the first of such dates to occur after the date hereof or
the issuance date, as relevant. 
(c) The Company agrees to pay to the Administrative Agent, for its own account
and for the account of the Arrangers and the Banks, the fees in the amounts and
on the dates agreed to by such parties in writing prior to the date of this
Agreement.  
8.2 Computation of Interest and Fees 





--------------------------------------------------------------------------------





(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed; and, otherwise, interest and Letter of
Credit commissions shall be calculated on the basis of a 360-day year for the
actual days elapsed. Notwithstanding the foregoing, any determination of the
Eurocurrency Rate for Loans denominated in Australian Dollars, Singapore Dollars
and Hong Kong Dollars shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the relevant Specified Borrower and the
Banks of each determination of a Eurocurrency Rate. Any change in the ABR due to
a change in the Prime Rate or the NYFRB Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
NYFRB Rate, respectively. The Administrative Agent shall as soon as practicable
notify the relevant Borrower and the Banks of the effective date and the amount
of each such change in interest rate. 
(b) Each determination of an interest rate by the Applicable Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrowers and the Banks in the absence of manifest error.  
8.3 Pro Rata Treatment and Payments 
(a) Each payment by the Company on account of any facility fee hereunder and any
reduction of the Revolving Commitments of the Banks shall be made pro rata
according to the respective Revolving Commitment Percentages of the Banks. Each
disbursement of Committed Rate Loans in any Currency shall be made by the Banks
holding Revolving Commitments in such Currency pro rata according to the
respective Revolving Borrowing Percentages of such Banks. Each payment
(including each prepayment) by any Borrower on account of principal of and
interest on any Loans in any Currency shall be made pro rata according to the
respective principal amounts of the Loans of such Type and Currency of such
Borrower then due and owing to the Banks. All payments (including prepayments)
to be made by any Borrower hereunder, whether on account of principal, interest,
fees, Reimbursement Obligations or otherwise, shall be made without set off or
counterclaim. All payments in respect of Swing Line Loans, Committed Rate Loans
or Letters of Credit in any Currency shall be made in such Currency and in
immediately available funds at the Payment Office (and in the case of Swing Line
Loan, to the applicable Swing Line Bank), and at or prior to the Payment Time,
for such Type of Loans and such Currency, on the due date thereof. The
Administrative Agent shall distribute to the applicable Banks any payments
received by the Administrative Agent promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  
(b) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date in respect of Committed Rate Loans that such Bank
will not make the amount that would constitute its Revolving Borrowing
Percentage of such borrowing available to the Applicable Administrative Agent,
each Applicable Administrative Agent may assume that such Bank is making such
amount available to the Applicable Administrative Agent, and the Applicable
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such amount is not made
available to the Applicable Administrative Agent by the required time on the
Borrowing Date therefor, such Bank shall pay to the Applicable Administrative
Agent, on demand, such amount with interest thereon at a rate equal to (A) in
the case of any such Committed Rate Loans denominated in Dollars, the daily
average Federal funds rate, as quoted by the Applicable Administrative Agent, or
(B) in the case of any Committed Rate Loans denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by the Applicable Administrative Agent, in
each case for the period until such Bank makes such amount immediately available
to the Applicable Administrative Agent. A certificate of the Applicable
Administrative Agent submitted to any Bank with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error. If
such Bank’s Revolving Borrowing Percentage of such borrowing is not made
available to the  





--------------------------------------------------------------------------------





Applicable Administrative Agent by such Bank within three Business Days of such
Borrowing Date, the Applicable Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans in such Currency hereunder, on demand, from the relevant Borrower. 
8.4 Illegality 
. Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Bank to make or maintain Loans or to make or maintain
Extensions of Credit to one or more Foreign Subsidiary Borrowers or Local
Currency Borrowers contemplated by this Agreement, the commitment of such Bank
hereunder to make Loans to such Foreign Subsidiary Borrowers or Local Currency
Borrowers, continue Loans to such Foreign Subsidiary Borrowers or Local Currency
Borrowers as such, and maintain Extensions of Credit to such Foreign Subsidiary
Borrowers or Local Currency Borrowers shall forthwith be cancelled to the extent
necessary to remedy or prevent such illegality. Nothing in this subsection 8.4
shall affect the obligation of the Banks to make or maintain Loans to the
Company. Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented. 
8.5 Requirements of Law 
(a) If the adoption of or any change in any Requirement of Law (other than the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of the Banks) or in the interpretation or application thereof or
compliance by any Bank or Issuing Bank with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof: 
(i) shall subject any Bank or Issuing Bank or any corporation controlling such
Bank or from which such Bank obtains funding or credit to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurocurrency Loan or Local Currency Loan made by it, or change the basis of
taxation of payments to such Bank, Issuing Bank or such corporation in respect
thereof (except for (A) Non-Excluded Taxes covered by subsection 8.6, (B) taxes
excluded under the first sentence of subsection 8.6(a) and (C) changes in the
rate of tax on the overall net income of such Bank or Issuing Bank or such
corporation); 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
deposit insurance, compulsory loan or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Bank or Issuing Bank or any corporation controlling such Bank or Issuing
Bank or from which such Bank obtains funding or credit which is not otherwise
included in the determination of the Eurocurrency Rate hereunder or the interest
rate on such Local Currency Loans under the relevant Local Currency Facility;
or 
(iii) shall impose on such Bank or Issuing Bank or any corporation controlling
such Bank any other condition; 





--------------------------------------------------------------------------------





and the result of any of the foregoing is to increase the cost to such Bank or
Issuing Bank or such corporation, by an amount which such Bank or Issuing Bank
or such corporation reasonably deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or Local Currency Loans or issuing
or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Company shall promptly
pay such Bank or Issuing Bank, within five Business Days after its demand, any
additional amounts necessary to compensate such Bank or Issuing Bank for such
increased cost or reduced amount receivable, together with interest on each such
amount from the date due until payment in full at a rate per annum equal to the
ABR. If any Bank or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank or Issuing Bank, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of
Loans and all other amounts payable hereunder. 
(b) If any Bank shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity requirements or in
the interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank or Issuing Bank with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
does or shall have the effect of reducing the rate of return on such Bank’s or
Issuing Bank or such corporation’s capital as a consequence of its obligations
hereunder or under any Letter of Credit to a level below that which such Bank or
Issuing Bank or such corporation could have achieved but for such change or
compliance (taking into consideration such Bank’s or Issuing Bank or such
corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount reasonably deemed by such Bank or Issuing Bank to be
material, then from time to time, after submission by such Bank or Issuing Bank
to the Company (with a copy to the Administrative Agent) of a written request
therefor (which written request shall be conclusive in the absence of manifest
error), the Company shall pay to such Bank or Issuing Bank such additional
amount or amounts as will compensate such Bank or Issuing Bank for such
reduction. 
(c) In addition to, and without duplication of, amounts which may become payable
from time to time pursuant to paragraphs (a) and (b) of this subsection 8.5,
each Borrower agrees to pay to each Bank which requests compensation under this
paragraph (c) by notice to such Borrower, on the last day of each Interest
Period with respect to any Committed Rate Eurocurrency Loan made by such Bank to
such Borrower, at any time when such Bank shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board (or, at any
time when such Bank may be required by the Board or by any other Governmental
Authority, whether within the United States or in another relevant jurisdiction,
to maintain reserves against any other category of liabilities which includes
deposits by reference to which the Eurocurrency Rate is determined as provided
in this Agreement or against any category of extensions of credit or other
assets of such Bank which includes any such Committed Rate Eurocurrency Loans),
an additional amount (determined by such Bank’s calculation or, if an accurate
calculation is impracticable, reasonable estimate using such reasonable means of
allocation as such Bank shall determine) equal to the actual costs, if any,
incurred by such Bank during such Interest Period as a result of the
applicability of the foregoing reserves to such Committed Rate Eurocurrency
Loans. 
(d) A certificate of each Bank, Issuing Bank, Swing Line Bank or Local Currency
Bank setting forth such amount or amounts as shall be necessary to compensate
such Bank, Issuing Bank, Swing Line Bank or Local Currency Bank as specified in
paragraph (a), (b) or (c) above, as the case may be, and setting forth in
reasonable detail an explanation of the basis of requesting such compensation in
accordance with paragraph (a), (b) or (c) above, including calculations in
detail comparable to the detail set forth in certificates delivered to such Bank
in similar circumstances under comparable provisions of other comparable credit
 





--------------------------------------------------------------------------------





agreements, shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. The relevant Borrower shall pay each Bank, Issuing Bank,
Swing Line Bank or Local Currency Bank the amount shown as due on any such
certificate delivered to it within 10 days after its receipt of the same.  
(e) Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this subsection shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection for any increased costs or reductions incurred more
than six months prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Company of the event giving rise to such increased
costs or reductions and of such Bank’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof. 
(f) Notwithstanding the foregoing provisions of this subsection, a Bank shall
not be entitled to compensation pursuant to this subsection in respect of any
Competitive Advance Loan if the event that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Advance Loan Offer pursuant to which such Loan was made. 
(g) The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
(h) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented. 
8.6 Taxes  
(a) Unless required by applicable Requirements of Law, all payments made by or
on behalf of any Loan Party under this Agreement or any other Credit Documents
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority,
excluding, in the case of any Applicable Administrative Agent and each Bank, (i)
net income taxes, doing business taxes, branch profits or similar taxes, and
franchise taxes imposed on any Applicable Administrative Agent or such Bank
(including, without limitation for all purposes of this subsection 8.6, each
Bank in its capacity as an Issuing Bank or as a Swing Line Bank), as the case
may be, that are Other Connection Taxes, (ii) taxes that are attributable to
such Bank’s failure to comply with the requirements of subsection 8.6(e), (iii)
United States withholding taxes in effect on the date such Bank becomes a party
to this Agreement, except to the extent that such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
applicable Loan Party with respect to such taxes pursuant to this subsection
8.6(a) and (iv) any taxes imposed by FATCA; provided that, if any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to any Applicable Administrative Agent or any Bank, as
determined in good faith by the applicable Withholding Agent, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Applicable Administrative Agent or such Bank shall be increased to  





--------------------------------------------------------------------------------





the extent necessary to yield to the Applicable Administrative Agent or such
Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made. 
(b) In addition, the Company or the relevant Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law. 
(c) Whenever any taxes are payable by any Loan Party, as promptly as possible
thereafter such Loan Party or the Company shall send to the Administrative Agent
for its own account or for the account of the relevant Bank, as the case may be,
a certified copy of an original official receipt received by the applicable Loan
Party showing payment thereof. If (i) such Loan Party or the Company fails to
pay any Non-Excluded Taxes when due to the appropriate taxing authority, (ii)
Loan Party or the Company fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon any Applicable
Administrative Agent or any Bank, such Loan Party and/or the Company shall
indemnify each Applicable Administrative Agent and such Bank for such amounts
and any incremental taxes, interest or penalties that may become payable by any
Applicable Administrative Agent or such Bank as a result of any such failure, in
the case of (i) and (ii), or any such direct imposition, in the case of (iii).
The agreements in subsection 8.6 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. 
(d) Each Bank shall indemnify each Applicable Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Bank and that are payable or paid by any Applicable
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Applicable Administrative Agent in good faith (but only to the extent that any
Loan Party has not already indemnified the Applicable Administrative Agent for
such taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges and without limiting the obligation of the Loan Parties to do
so). A certificate as to the amount of such payment or liability delivered to
any Bank by the Applicable Administrative Agent shall be conclusive absent
manifest error. 
(e) (i) Each Bank (including each Assignee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of United States
Internal Revenue Service (the “IRS”) Form W-9 (or any successor form) certifying
that such Bank is exempt from U.S. federal withholding tax. Each Bank (including
each Assignee) that is not a “United States person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Bank”) shall deliver to the Company and the
Administrative Agent (or, in the case of a Participant, to the Bank from which
the related participation shall have been purchased) (i) two duly completed
copies of IRS Form W-8BEN or W-8-BEN-E (as applicable), W-8ECI, W-8IMY (together
with any applicable underlying IRS forms) or successor applicable form, as the
case may be, (ii) in the case of a Non-U.S. Bank claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit M and the applicable IRS Form W-8 (together with any applicable
underlying IRS forms), or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Bank claiming complete
exemption from, or a reduced rate of, withholding tax on payments under this
Agreement and the other Credit Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Company and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Bank on or before the date it becomes  





--------------------------------------------------------------------------------





a party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Company or the Administrative Agent. In
addition, each Non-U.S. Bank shall deliver such forms promptly upon the
expiration, obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Company and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection, a Non-U.S. Bank shall
not be required to deliver any form pursuant to this subsection that such
Non-U.S. Bank is not legally able to deliver. 
(ii) Upon the written request of any Borrower, each Bank promptly will provide
to such Borrower and to the Administrative Agent, or file with the relevant
taxing authority (with a copy to the Administrative Agent) such form,
certification or similar documentation (each duly completed, accurate and
signed) as is required by the relevant jurisdiction in order to obtain an
exemption from, or reduced rate of Non-Excluded Taxes to which such Bank or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction; provided, however, such Bank will not be required
to (x) disclose information which in its reasonable judgment it deems
confidential or proprietary or (y) incur a cost if such cost would, in its
reasonable judgment, be substantial in comparison to the cost of the Company
under this subsection 8.6 of such Bank’s failure to provide such form,
certification or similar documentation. Such Bank shall certify in the case of
any such form, certification or similar documentation so provided (to the extent
it may accurately and properly do so) that it is entitled to receive payments
under this Agreement without deduction or withholding, or at a reduced rate of
deduction or withholding of Non-Excluded Taxes. A Bank shall be required to
furnish a form under this paragraph (e)(ii) only if it is entitled to claim an
exemption from or a reduced rate of withholding under applicable law. A Bank
that is not entitled to claim an exemption from or a reduced rate of withholding
under applicable law, promptly upon written request of the applicable Borrower,
shall inform the applicable Borrower in writing. 
(iii) If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection 8.6(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. Solely for purposes of determining withholding taxes
imposed under FATCA, from and after the effective date of the Amendment, any
Borrower and the Administrative Agent shall treat (and the Banks hereby
authorize the Administrative Agent to treat) each of the Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). 
(f) If any Bank determines, in its sole discretion, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this subsection 8.6, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this subsection 8.6 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Bank and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of such Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such Bank in
the event such Bank is required to repay such refund to such Governmental
Authority. This paragraph  





--------------------------------------------------------------------------------





shall not be construed to require any Bank to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to any
Loan Party or any other Person. 
8.7 Company’s Options upon Claims for Increased Costs and Taxes 
. In the event that any Affected Bank shall decline to make Loans pursuant to
subsection 8.4 or shall have notified the Company that it is entitled to claim
compensation pursuant to subsection 8.5 or 8.6, the Company may exercise any one
or both of the following options: 
(a) The Company may request one or more of the Banks which are not Affected
Banks to take over all (but not part) of any Affected Banks’ then outstanding
Loans and to assume all (but not part) of any Affected Bank’s Revolving
Commitments and/or Swing Line Commitments, if any, and obligations hereunder,
and if applicable, under any Local Currency Facility. If one or more Banks shall
so agree in writing (collectively, the “Assenting Banks”; individually, an
“Assenting Bank”) with respect to an Affected Bank, (i) the Revolving
Commitments and/or Swing Line Commitments, if any, of each Assenting Bank and
the obligations of such Assenting Bank under this Agreement shall be increased
by its respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, and of the obligations of such Affected Bank under
this Agreement and if applicable, under any Local Currency Facility and (ii)
each Assenting Bank shall make Loans to the Company, according to such Assenting
Bank’s respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, in an aggregate principal amount equal to the
outstanding principal amount of the Loans and, if applicable, Local Currency
Loans and Swing Line Loans, of such Affected Bank, on a date mutually acceptable
to the Assenting Banks, such Affected Bank and the Company. The proceeds of such
Loans, together with funds of the Company, shall be used to prepay the Loans,
and if applicable, Local Currency Loans and/or Swing Loans, of such Affected
Bank, together with all interest accrued thereon and all other amounts owing to
such Affected Bank hereunder (including any amounts payable pursuant to
subsection 8.8 in connection with such prepayment), and, upon such assumption by
the Assenting Bank and prepayment by the Company, such Affected Bank shall cease
to be a “Bank” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement). 
(b) The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
such Affected Bank hereunder and if applicable, under any Local Currency
Facility, and to purchase the outstanding Loans of such Affected Bank and such
Affected Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Affected Bank (unless such Affected
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans and, if applicable, Local Currency Loans and/or Swing Loans,
of such Affected Bank plus (i) all interest accrued and unpaid thereon and all
other amounts owing to such Affected Bank hereunder and (ii) any amount which
would be payable to such Affected Bank pursuant to subsection 8.8, and upon such
assumption and purchase by the Replacement Bank, such Replacement Bank, if it is
not already a Bank, shall be deemed to be a “Bank” for purposes of this
Agreement and such Affected Bank shall cease to be a “Bank” for purposes of this
Agreement and shall no longer have any obligations or rights hereunder (other
than any obligations or rights which according to this Agreement shall survive
the termination of this Agreement). 
8.8 Break Funding Payments 
. In the event of (a) the payment of any principal of any Eurocurrency Loan or
Committed Rate Loan that bears interest at the Eurocurrency Rate other than on
the last day of an Interest Period therefor (including as a result of an Event
of Default and as a result of the provisions of subsection 2.11 or 2.12),
(b) the conversion of any Eurocurrency Loan other than on the last day  





--------------------------------------------------------------------------------





of an Interest Period therefor, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
hereunder and is revoked in accordance herewith), (d) the failure to borrow any
Competitive Advance Loan that bears interest at the Eurocurrency Rate after
accepting the Competitive Advance Loan Offer to make such Loan, or (e) the
assignment as a result of a request by the Company pursuant to subsection 8.7 of
any Eurocurrency Loan other than on the last day of an Interest Period therefor
or of any Competitive Advance Loan that bears interest at the Eurocurrency Rate,
then, in any such event, the Company shall compensate each Bank for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
the interest rate loss to any Bank attributable to any such event shall be
deemed to be an amount determined by such Bank to be equal to the excess, if
any, of (i) the amount of interest that such Bank would pay for a deposit equal
to the principal amount of such Bank denominated in the Currency of such Loan
for the period from the date of such payment, conversion, failure or assignment
to the last day of the then current Interest Period for such Loan (or, in the
case of a failure to borrow, convert or continue, the duration of the Interest
Period that would have resulted from such borrowing, conversion or continuation)
if the interest rate payable on such deposit were equal to the Eurocurrency Rate
for such Currency for such Interest Period, over (ii) the amount of interest
that such Bank would earn on such principal amount for such period if such Bank
were to invest such principal amount for such period at the interest rate that
would be bid by such Bank (or an affiliate of such Bank) for deposits
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. The Company shall also compensate each relevant
Bank for any loss, cost or expense suffered by such Bank as a result of the
conversion, pursuant to subsection 2.11(b), of the Currency in which a Loan is
denominated, or the purchase or sale, pursuant to subsection 2.11(c), of a
participating interest in any Loan. A certificate of any Bank setting forth any
amount or amounts that such Bank is entitled to receive pursuant to this
subsection shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Bank the amount shown as due on any
such certificate within 10 days after receipt thereof. 
8.9 Determinations 
. In making the determinations contemplated by subsections 8.5, 8.6 and 8.8,
each Bank may make such estimates, assumptions, allocations and the like that
such Bank in good faith determines to be appropriate. Upon request of the
Company, each Bank shall furnish to the Company, at any time after demand for
payment of an amount under subsection 8.5(a) or 8.8, a certificate outlining in
reasonable detail the computation of any amounts owing. Any certificate
furnished by a Bank shall be binding and conclusive in the absence of manifest
error. 
8.10 Change of Lending Office 
. If an event occurs with respect to any Bank that makes operable the provisions
of subsection 8.4 or entitles such Bank to make a claim under subsection 8.5 or
8.6, such Bank shall, if requested in writing by the Company, to the extent not
inconsistent with such Bank’s internal policies, use reasonable efforts to (a)
designate another office or offices for the making and maintaining of its Loans
or (b) obtain a different source of funds or credit, as the case may be, the
designation or obtaining of which will eliminate such operability or reduce
materially the amount such Bank is so entitled to claim, provided that such
designation or obtaining would not, in the sole discretion of such Bank, result
in such Bank incurring any costs unless the Company has agreed to reimburse such
Bank therefor. 
8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments. 





--------------------------------------------------------------------------------





(a) The Company will implement and maintain internal accounting controls to
monitor the borrowings and repayments of Loans by the Borrowers and the issuance
of and drawings under Letters of Credit, with the object of preventing any
request for an Extension of Credit that would result in (i) the Exposure of the
Banks being in excess of the Revolving Commitments, or (ii) the Foreign Currency
Exposure in respect of any Currency exceeding the Foreign Currency Exposure
Sublimit for such Currency, and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, (A) the aggregate
amount of the Exposure exceeds the Revolving Commitments, or (B) the amount of
the Foreign Currency Exposure in respect of any Currency exceeds the Foreign
Currency Exposure Sublimit for such Currency. In the event that at any time the
Company determines that (i) the aggregate amount of the Exposure of the Banks
exceeds the aggregate amount of the Revolving Commitments by more than 5%, or
(ii) the amount of the Foreign Currency Exposure in respect of any Currency
exceeds the Foreign Currency Exposure Sublimit for such Currency, the Company
will, as soon as practicable but in any event within five Business Days of
making such determination, make or cause to be made such repayments or
prepayments of Loans as shall be necessary to cause (A) the aggregate amount of
the Exposure of the Banks to no longer exceed the Revolving Commitments, and (B)
the amount of the Foreign Currency Exposure in respect of any Currency not to
exceed the Foreign Currency Exposure Sublimit for such Currency. 
(b) The Administrative Agent will calculate the aggregate amount of the Exposure
of the Banks from time to time, and in any event not less frequently than once
during each calendar month. In making such calculations, the Administrative
Agent will rely on the information most recently received by it from the HK
Administrative Agent, the Swing Line Banks in respect of outstanding Swing Line
Loans, from Banks in respect of outstanding Competitive Advance Loans, from
Local Currency Facility Agents in respect of outstanding Local Currency Loans
and Issuing Banks in respect of L/C Obligations. Upon making each such
calculation, the Administrative Agent will inform the Company and the Banks of
the results thereof. 
(c) In the event that on any date the Administrative Agent calculates that (i)
the aggregate amount of the Exposure of the Banks exceeds the aggregate amount
of the Revolving Commitments by more than 5%, or (ii) the Foreign Currency
Exposure in respect of any Currency exceeds the Foreign Currency Exposure
Sublimit for such Currency, the Administrative Agent will give notice to such
effect to the Company. After receipt of any such notice, the Company will, as
soon as practicable but in any event within five Business Days of receipt of
such notice, make or cause to be made such repayments or prepayments of Loans as
shall be necessary to cause (i) the aggregate amount of the Exposure of the
Banks to no longer exceed the Revolving Commitments, or (ii) the Foreign
Currency Exposure in any respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency. 
(d) If at any time the Committed Exposure of any Bank exceeds such Bank’s
Revolving Commitment, upon demand of such Bank, the Company will within one
Business Day prepay Loans in such amounts that after giving effect to such
prepayment the Committed Exposure of such Bank does not exceed its Revolving
Commitment. 
(e) Any prepayment required to be made pursuant to this subsection 8.11 shall be
accompanied by payment of amounts payable, if any, pursuant to subsection 8.8 in
respect of the amount so prepaid. 
8.12 Conversion and Continuation Options 
(a) By giving a Notice of Conversion, any Specified Borrower may elect from time
to time (i) to convert such Specified Borrower’s Committed Rate Eurocurrency
Loans in Dollars to Committed Rate ABR Loans or (ii) to convert such Specified
Borrower’s Committed Rate ABR Loans to Committed Rate Eurocurrency Loans in
Dollars. Upon receipt of any Notice of Conversion the Applicable Administrative
Agent shall promptly notify each relevant Bank thereof. All or any part of
Committed Rate Eurocurrency Loans outstanding in Dollars or Committed Rate ABR
Loans may be converted as provided herein, provided  





--------------------------------------------------------------------------------





that (i) no Committed Rate ABR Loan may be converted into a Committed Rate
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Banks have determined that such a
conversion is not appropriate and (ii) no Committed Rate ABR Loan may be
converted into a Committed Rate Eurocurrency Loan after the date that is one
month prior to the relevant Termination Date. 
(b) By giving a Notice of Continuation, any Specified Borrower may continue all
or any part of such Specified Borrower’s Committed Rate Eurocurrency Loans as
Committed Rate Eurocurrency Loans in the same Currency for one or more different
additional Interest Periods.  
(c) Any Specified Borrower may convert Committed Rate Loans outstanding in
Dollars or one Available Foreign Currency to Committed Rate Loans in Dollars or
a different Currency by repaying such Loans in the first Currency and borrowing
Loans of such different Currency in accordance with the applicable provisions of
this Agreement. 
(d) If any Specified Borrower shall fail to timely give a Notice of Continuation
or a Notice of Conversion in respect of any of such Specified Borrower’s
Committed Rate Eurocurrency Loans with respect to which an Interest Period is
expiring, such Specified Borrower shall be deemed to have given a Notice of
Continuation for a Eurocurrency Loan for an Interest Period of one month. 
8.13 Minimum Amounts of Tranches 
. All borrowings of Committed Rate Loans and Swing Line Loans, all conversions
and continuations of Committed Rate Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of (i) in the case of
Eurocurrency Loans or Committed Rate Loans comprising each Tranche in Dollars
shall be not less than $5,000,000, (ii) in the case of ABR Loans or Committed
Rate Loans comprising each Tranche in Dollars shall not be less than $1,000,000
and (iii) Committed Rate Loans comprising each Tranche in any Available Foreign
Currency shall be not less than the Dollar Equivalent Amount in such Currency of
$5,000,000; provided that any borrowing of Committed Rate Loans may be in an
aggregate amount that is equal to the entire unused balance of the Total
Revolving Commitments and any borrowing of Swing Line Loans may be in an
aggregate amount that is equal to the entire unused balance of the Total Swing
Line Commitments. 
8.14 Interest Rates and Interest Payment Dates 
(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
for such Interest Period plus the Applicable Margin. 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin. 
(c) Each Swing Line Loan shall bear interest at the Swing Line Rate applicable
to such Swing Line Loan. 
(d) If all or a portion of (i) the principal amount of any Swing Line Loan or
Committed Rate Loan or (ii) any interest payable thereon or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection plus 2% or (y) in the case of overdue interest, the rate described in
paragraph (b) of this subsection plus 2%, in each case from the date of such
non-payment until such amount is paid in full (as well after as before
judgment). 





--------------------------------------------------------------------------------





(e) Interest on Swing Line Loans and Committed Rate Loans shall be payable in
arrears on each Interest Payment Date; provided, that interest accruing pursuant
to paragraph (d) of this subsection shall be payable from time to time on
demand. 
8.15 Inability to Determine Interest Rate 
. If on or prior to the date on which the Eurocurrency Rate is determined for
any Interest Period in respect of any Eurocurrency Loan in any Currency: 
(a) the Applicable Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that, by reason of
circumstances affecting the relevant market generally, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such affected
Currency or such affected Interest Period, or 
(b) on the Business Day prior to the first day of the applicable Interest
Period, the Applicable Administrative Agent shall have received notice from
Banks having Revolving Commitments comprising at least 25% of the Total
Revolving Commitments (or, in the case of Loans denominated in an Available
Foreign Currency, Banks having at least 25% of the Foreign Currency Revolving
Commitments in such Available Foreign Currency) that the Eurocurrency Rate
determined or to be determined for such affected Interest Period will not
adequately and fairly reflect the cost to such Banks (as conclusively certified
by such Banks) of making or maintaining their affected Committed Rate Loans
during such affected Interest Period, 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the Banks as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans requested to be made in such affected Currency on the
first day of such affected Interest Period shall be made as ABR Loans in Dollars
in the Dollar Equivalent Amount, (y) any Committed Rate Loans that were to have
been converted on the first day of such affected Interest Period from ABR Loans
to Eurocurrency Loans shall be continued as ABR Loans and (z) any Eurocurrency
Loans in such affected Currency that were to have been continued as such shall
be converted, on the first day of such Interest Period, to ABR Loans in Dollars
in the Dollar Equivalent Amount. Until such notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans in such affected Currency
shall be made, converted to or continued as such.  
8.16 Optional Prepayments 
. By giving a Notice of Prepayment (which may be conditioned on a refinancing),
any Specified Borrower may, at any time and from time to time, prepay Committed
Rate Loans, Competitive Advance Loans, or Swing Line Loans made to such
Specified Borrower, in whole or in part, without premium or penalty (except as
provided in subsection 8.8 or as provided in the applicable Competitive Advance
Loan Offer). Upon receipt of any such notice the Applicable Administrative Agent
shall promptly notify each relevant Bank thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to subsection 8.8.
Partial prepayments shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or an aggregate principal Dollar
Equivalent Amount of at least $1,000,000 for Loans denominated in a Foreign
Currency. 
8.17 Defaulting Banks 
. Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank: 





--------------------------------------------------------------------------------





(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Bank pursuant to subsection 8.1(a); 
(b) the Revolving Commitment and Exposure of such Defaulting Bank shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to subsection 15.1); provided, that this clause (b) shall
not apply to the vote of a Defaulting Bank in the case of an amendment, waiver
or other modification requiring the consent of such Bank or each Bank directly
affected thereby;  
(c) if any Swing Line Exposure or L/C Exposure exists at the time such Bank
becomes a Defaulting Bank then: 
(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Revolving Commitment Percentages but only to
the extent that (x) the sum of the Exposures of all non-Defaulting Banks does
not exceed the total of all non-Defaulting Banks’ Revolving Commitments and (y)
the Exposure of each non-Defaulting Bank does not exceed such non-Defaulting
Banks’ Revolving Commitment; 
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company (or applicable Specified Borrower) shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swing Line Exposure and (y) second, cash collateralize for the
benefit of the Issuing Banks only the Borrowers’ obligations corresponding to
such Defaulting Bank’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 13 for so long as such L/C Exposure is outstanding; 
(iii)    if the Company (or applicable Specified Borrower) cash collateralizes
any portion of such Defaulting Bank’s L/C Exposure pursuant to clause (ii)
above, no Loan Party shall be required to pay any fees pursuant to subsection
5.3(a) with respect to such Defaulting Bank’s L/C Exposure during the period
such Defaulting Bank’s L/C Exposure is cash collateralized; 
(iv)    if the L/C Exposure of the non-Defaulting Banks is reallocated pursuant
to clause (i) above, then the fees payable to the Banks pursuant to subsection
5.3(a) shall be adjusted in accordance with such non-Defaulting Banks’ Revolving
Commitment Percentages; and 
(v)    if all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Bank hereunder, all fees payable under subsection 5.3(a) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to the Issuing Banks in
accordance with their percentages of the L/C Exposure until and to the extent
that such L/C Exposure is reallocated and/or cash collateralized;  
(d) so long as such Bank is a Defaulting Bank, (i) participating interests in
any newly made Swing Line Loan shall be allocated among non-Defaulting Banks in
a manner consistent with subsection 8.17(c)(i) (and such Defaulting Bank shall
not participate therein) and each Swing Line Bank shall continue to fund Swing
Line Loans in accordance with and subject to Section 4 so long as and to the
extent the related Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Banks in accordance with subsection 8.17(c)(i) and (ii)
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Banks in a manner consistent with subsection
8.17(c)(i) (and such Defaulting Bank shall  





--------------------------------------------------------------------------------





not participate therein) and no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless it is reasonably satisfied that the
Defaulting Bank’s then outstanding L/C Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Banks and/or cash collateral will be
provided by the Company (or applicable Specified Borrower) in accordance with
subsection 8.17(c); and 
(e) the Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank that becomes a Defaulting Bank, and to purchase the outstanding Loans of
such Defaulting Bank and such Defaulting Bank’s rights hereunder and with
respect thereto, without recourse upon, or warranty by, or expense to, such
Defaulting Bank (unless such Defaulting Bank agrees otherwise), for a purchase
price equal to the outstanding principal amount of the Loans of such Defaulting
Bank plus (i) all interest accrued and unpaid thereon and all other amounts
owing to such Defaulting Bank hereunder and (ii) any amount which would be
payable to such Defaulting Bank pursuant to subsection 8.8 (assuming that all
Loans of such Defaulting Bank were prepaid on the date of such assumption), and
upon such assumption and purchase by the Replacement Bank, such Replacement
Bank, if it is not already a Bank, shall be deemed to be a “Bank” for purposes
of this Agreement and such Defaulting Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any obligations or rights
hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of this Agreement). 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Bank Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Bank has
defaulted in fulfilling its obligations under one or more other agreements in
which such Bank commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank, as the case may be, shall have entered into arrangements with the Loan
Parties or such Bank, satisfactory to such Issuing Bank, as the case may be, to
defease any risk to it in respect of such Bank hereunder. 
In the event that each Applicable Administrative Agent, the Company, each Swing
Line Bank and each Issuing Bank agrees that a Defaulting Bank has adequately
remedied all matters that caused such Bank to be a Defaulting Bank, then the
Swing Line Exposure and L/C Exposure of the Banks shall be readjusted to reflect
the inclusion of such Bank’s Revolving Commitment and on such date such Bank
shall purchase at par such of the Loans of the other Banks (and, only if such
Bank is a Swing Line Bank, Swing Line Loans) as each Applicable Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with its Revolving Commitment Percentage and, if such Bank is a
Swing Line Bank, Swing Line Commitment Percentage. Subject to subsection 15.18,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Bank arising from that Bank having
become a Defaulting Bank, including any claim of a non-Defaulting Bank as a
result of such non-Defaulting Bank’s increased exposure following such
reallocation. 
Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Section 13 or otherwise) or received by
the Administrative Agent from a Defaulting Bank pursuant to subsection 15.7
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Issuing Bank or Swing Line Bank hereunder; third, to cash collateralize the
Issuing Banks’ L/C Exposure with respect to such Defaulting Bank in accordance
with subsection 5.1; fourth, as the Company may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and  





--------------------------------------------------------------------------------





released pro rata in order to (x) satisfy such Defaulting Bank’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future Fronting Exposure (after giving
effect to subsection 8.17) with respect to such Defaulting Bank with respect to
future Letters of Credit issued under this Agreement, in accordance with
subsection 5.1; sixth, to the payment of any amounts owing to the Banks, the
Issuing Banks or Swing Line Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank, the Issuing Banks or Swing Line
Banks against such Defaulting Bank as a result of such Defaulting Bank’s breach
of its obligations under this Agreement; seventh, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Exposure in respect of which such Defaulting Bank has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in subsection 10.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Exposure owed to, all non-Defaulting Banks on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Exposure owed to, such
Defaulting Bank until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Banks pro
rata in accordance with the applicable Commitments without giving effect to
subsection 8.17(c). Any payments, prepayments or other amounts paid or payable
to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post cash collateral pursuant to this subsection 8.17
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents hereto. 
SECTION 9. REPRESENTATIONS AND WARRANTIES 
To induce the Syndication Agents, the Administrative Agent, the HK
Administrative Agent and the Banks to enter into this Agreement and to make the
Loans and issue or participate in the Letters of Credit, the Company and each
Subsidiary Borrower (insofar as the representations and warranties by such
Subsidiary Borrower relate to it) hereby represents and warrants to each
Syndication Agent, the Administrative Agent, the HK Administrative Agent and
each Bank that: 
9.1 Financial Condition 
. The audited consolidated balance sheets of the Company and its consolidated
Subsidiaries as at December 31, 2015 and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
Ernst & Young LLP, copies of which have heretofore been furnished to each Bank
or will be furnished to each Bank that has not already received such copies,
present fairly the consolidated financial position of the Company and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year then ended. The
unaudited consolidating balance sheet of the Company and its consolidated
Subsidiaries as at September 30, 2016 and the related unaudited consolidating
statement of operations and retained earnings for the portion of the fiscal year
ended on September 30, 2016, present fairly the consolidating financial position
of the Company and its consolidated Subsidiaries as at such date, and the
consolidating results of their operations for the fiscal year then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein). Neither the Company nor any of
its consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material Guarantee Obligation, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction, which is not reflected in the foregoing statements
or referred to in the notes thereto. During the period from September 30, 2016
to and including the Closing Date, there has been no sale, transfer  





--------------------------------------------------------------------------------





or other disposition by the Company or any of its consolidated Subsidiaries of
any material part of their consolidated business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of the Company and its consolidated Subsidiaries at September 30, 2016 except as
disclosed in writing to the Banks prior to the Closing Date or disclosed in any
of the Company’s filings with the Securities and Exchange Commission prior to
the date hereof. 
9.2 No Change 
Since December 31, 2015 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect. 
9.3 Corporate Existence; Compliance with Law 
. The Company and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be duly qualified or in good standing could not reasonably
be expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. 
9.4 Corporate Power; Authorization; Enforceable Obligations 
. Each of the Company and its Subsidiaries has the corporate or other power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and to borrow hereunder and has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of this Agreement and the execution, delivery and performance of the
Credit Documents to which it is a party. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings hereunder or with
the execution, delivery, performance, validity or enforceability of the Credit
Documents. This Agreement has been, and each other Credit Document to which the
Company or any of its Subsidiaries is a party will be, duly executed and
delivered on behalf of the Company or such Subsidiary, as the case may be. This
Agreement constitutes, and each other Credit Document to which it is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of the Company or any of its Subsidiaries party thereto enforceable
against the Company or such Subsidiary, as the case may be, in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). 
9.5 No Legal Bar 
. The execution, delivery and performance of the Credit Documents to which the
Company or any of its Subsidiaries is a party, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or
Contractual Obligation of the Company or of any of its Subsidiaries (except for
violations of Contractual Obligations which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect) and will not
result in, or require, the creation or imposition of  





--------------------------------------------------------------------------------





any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation, except for the Liens
expressly permitted by subsection 12.3. 
9.6 No Material Litigation 
. No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Subsidiaries or against any
of its or their respective properties or revenues with respect to any of the
Credit Documents or any of the transactions contemplated hereby or thereby. 
9.7 No Default 
. No Default or Event of Default has occurred and is continuing. 
9.8 Ownership of Property; Liens 
. Each of the Company and its Subsidiaries has good record and marketable title
in fee simple to, or a valid leasehold interest in, all its real property, and
good title to, or a valid leasehold interest in, all its other property, except
where the failure to have such title or such leasehold interest, as the case may
be, could not reasonably be expected to have a Material Adverse Effect, and none
of such property is subject to any Lien except as permitted by subsection 12.3. 
9.9 Intellectual Property 
. Each of the Company and each of its Subsidiaries owns, or is licensed to use,
all domestic and foreign trademarks, tradenames, patents and patent
applications, copyrights, technology, know-how and processes necessary for the
conduct of its business as currently conducted (the “Intellectual Property”)
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending or, to the knowledge of the Company, has been threatened by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property which could
reasonably be expected to have a Material Adverse Effect, nor does the Company
know of any valid basis for any such claim. The use of such Intellectual
Property by the Company and its Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. 
9.10 Local Currency Facilities 
. Schedule 9.10 sets forth, as of the Closing Date, all Local Currency
Facilities (including the Local Currency Borrower, Local Currency Banks, Local
Currency Facility Agent, Local Currency Facility Maximum Borrowing Amount and
Local Currency Bank Maximum Borrowing Amount with respect thereto). 
9.11 Taxes 
. Each of the Company and its consolidated Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of the Company, are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any unfiled tax returns for taxes, and unpaid taxes, fees
and other charges, (a) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Company
or its consolidated Subsidiaries, as the case may be, or (b) which in each case,
 





--------------------------------------------------------------------------------





individually or in the aggregate, would not cause the Company and its
consolidated Subsidiaries to have a liability in excess of $25,000,000 or the
Dollar Equivalent Amount thereof); no notice of tax Lien has been filed, and, to
the knowledge of the Company, no claim is being asserted by any taxing
authority, with respect to any such tax, fee or other charge except for claims
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Company or its consolidated
Subsidiaries, as the case may be, and claims for amounts which, in the
aggregate, do not exceed $25,000,000. 
9.12 Federal Regulations 
. No part of the proceeds of any Loans will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect or for any purpose which
violates the provisions of the regulations of such Board of Governors. If
requested by any Bank or the Administrative Agent, the Company will furnish to
the Administrative Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U. 
9.13 ERISA 
. Each Plan which is intended to be qualified under Section 401(a) (or 403(a) as
appropriate) of the Code and each related trust agreement, annuity contract or
other funding instrument which is intended to be tax-exempt under Section 501(a)
of the Code is so qualified and tax-exempt and has been so qualified and
tax-exempt during the period from its adoption to date. No event has occurred in
connection with which the Company or any Commonly Controlled Entity or any Plan,
directly or indirectly, could reasonably be expected to be subject to any
material liability under ERISA, the Code or any other law, regulation or
governmental order or under any agreement, instrument, statute, rule of law or
regulation pursuant to or under which the Company or a Subsidiary has agreed to
indemnify or is required to indemnify any person against liability incurred
under, or for a violation or failure to satisfy the requirements of, any such
statute, regulation or order. No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code.
Excluding those arrangements set forth on Schedule 9.13, the present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or any Commonly Controlled Entity or for which the Company or any Commonly
Controlled Entity has or could have any liability (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than 10%.
Neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan, and neither the Company nor any
Commonly Controlled Entity could reasonably be expected to become subject to any
material liability under ERISA if the Company or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan is Insolvent, and neither the Company
nor any Commonly Controlled Entity has received notice that any Multiemployer
Plan is in “endangered” or “critical” condition (within the meaning of Section
432 of the Code or Section 305 of ERISA). The present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the unfunded liability of the
Company and each Commonly Controlled Entity for benefits under all unfunded
retirement or severance plans, programs, policies or other arrangements
(including, without limitation, post-retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA)), whether or not funded, does not, in the
aggregate, exceed $15,000,000 (excluding those arrangements set forth on
Schedule 9.13).  
9.14 Investment Company Act; Other Regulations 





--------------------------------------------------------------------------------





. Neither the Company nor any Subsidiary of the Company is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Neither the Company
nor any Subsidiary of the Company is subject to regulation under any Federal or
State statute or regulation which specifically limits its ability to incur
Indebtedness. 
9.15 Subsidiaries 
. The outstanding stock and securities (or other evidence of ownership) of the
Subsidiaries, partnerships or joint ventures owned by the Company and its
Subsidiaries are owned by the Company and its Subsidiaries free and clear of all
Liens, warrants, options or rights of others of any kind whatsoever except for
Liens permitted by subsection 12.3. Schedule 9.15 is a complete list of all
Subsidiaries that, as of the Closing Date, are required to execute a Subsidiary
Guarantee pursuant to subsection 11.9. 
9.16 Accuracy and Completeness of Information 
. No document furnished or statement made in writing to the Banks by the Company
in connection with the negotiation, preparation or execution of this Agreement
or any of the other Credit Documents contains any untrue statement of a material
fact, or omits to state any such material fact necessary in order to make the
statements contained therein not misleading, in either case which has not been
corrected, supplemented or remedied by subsequent documents furnished or
statements made in writing to the Banks.  
9.17 Purpose of Loans 
. The proceeds of the Loans and Letters of Credit shall be used by the Company
for general corporate purposes of the Company and, to the extent permitted
hereunder, its Subsidiaries, including working capital in the ordinary course of
business, letters of credit, repayment, prepayment or purchase of long-term
indebtedness and acquisitions, and shall not be used, and the Company shall
procure that its Subsidiaries and their respective directors, officer, employees
and agents shall not use, the proceeds of the Loans and Letters of Credit, (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in a manner that would
result in the violation of any Sanctions applicable to any party hereto. 
9.18 Environmental Matters.  
Except as set forth on Schedule 9.18 or as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect: 
(a) The facilities and properties owned or operated by the Company or any of its
Subsidiaries (the “Properties”) do not contain, and to the knowledge of the
Company or its Subsidiaries, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law. 
(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there is no contamination at, under or to
the knowledge of the Company about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties or the Business. 





--------------------------------------------------------------------------------





(c) Neither the Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Company or any of
its Subsidiaries have knowledge or reason to believe that any such notice will
be received or is being threatened. 
(d) To the knowledge of the Company or any of its Subsidiaries, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law. 
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened,
under any Environmental Law to which the Company or any Subsidiary is or to the
knowledge of the Company will be named as a party with respect to the Properties
or the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other analogous administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business. 
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Company or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could reasonably give rise to liability under any applicable Environmental
Laws. 
(g) Neither the Company nor any Subsidiary has assumed any liability of any
other Person under Environmental Laws. 
9.19 Anti-Corruption Laws and Sanctions. 
The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, any Person that is an Affiliate of
the Company under clause (ii) of the definition of Affiliate, its Subsidiaries
and their respective directors, officers, employees and, to the extent
commercially reasonable, agents with Anti-Corruption Laws and applicable
Sanctions. The Company, its Affiliates, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Company, its directors,
advisors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Affiliate or
any Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
advisor or agent of the Company, any Affiliate or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The transactions contemplated by
this Agreement will not violate Anti-Corruption Laws or applicable Sanctions. 
9.20 EEA Financial Institutions 
. No Loan Party is an EEA Financial Institution. 
SECTION 10. CONDITIONS PRECEDENT 
10.1 Conditions to Closing Date 





--------------------------------------------------------------------------------





. The occurrence of the Closing Date, and the agreement of each Bank to make the
initial Extension of Credit requested to be made by it on or after the Closing
Date, shall be subject to the satisfaction, on or prior to December 23, 2016, of
the following conditions precedent: 
(a) Credit Documents. The Administrative Agent (or its counsel) shall have
received (i) this Agreement, executed and delivered by a duly authorized officer
of the Administrative Agent, the HK Administrative Agent, each Bank, the Company
and each Subsidiary that will be a Subsidiary Borrower party hereto on the
Closing Date, (ii) a Company Guarantee executed and delivered by a duly
authorized officer of the Company and (iii) a Subsidiary Guarantee, executed and
delivered on behalf of each Domestic Subsidiary listed on Schedule 9.15 by a
duly authorized officer of such Domestic Subsidiary. 
(b) Corporate Proceedings of each Loan Party. The Administrative Agent shall
have received copies of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors (or other governing body) of
each Loan Party (except any Foreign Subsidiary Borrower) authorizing (i) the
execution, delivery and performance of each Credit Document to which it is a
party and (ii) in the case of each Borrower (except any Foreign Subsidiary
Borrower), the borrowings contemplated hereunder, certified by the Secretary, an
Assistant Secretary, or the Vice President and General Counsel of such Loan
Party as of the Closing Date, which certificate shall be in form and substance
satisfactory to the Administrative Agent and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded. 
(c) Fees and Expenses. The Administrative Agent shall have received or shall
substantially simultaneously with the closing receive the fees and expenses to
be received on or prior to the Closing Date pursuant to subsection 8.1(c). 
(d) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions: 
(i) the executed legal opinion of Sherman & Howard L.L.C., counsel to the
Company and the Subsidiary Borrowers, substantially in the form of Exhibit G-1,
with such modifications therein as shall be reasonably requested or approved by
the Administrative Agent; and 
(ii) the executed legal opinion of Gregory P. Tarpinian, general counsel of the
Company, substantially in the form of Exhibit G-2, with such modifications
therein as shall be reasonably requested or approved by the Administrative
Agent.  
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the other Credit Documents as
the Administrative Agent and the HK Administrative Agent may reasonably
require. 
(e) No Material Litigation. No litigation, inquiry, injunction or restraining
order shall be pending, entered or threatened (including any proposed statute,
rule or regulation) which in the reasonable judgment of any Bank could have a
Material Adverse Effect.  
(f) Existing Credit Agreement. (i) Other than with respect to the reallocation
of participations in Letters of Credit and Swing Line Loans as set forth in
clause (ii) below, any principal, interest, fees or other amounts owing or
accrued and unpaid under the Existing Credit Agreement to any Person which is a
Bank under (and as defined in) the Existing Credit Agreement shall have been
paid in full to such Person and (ii) the participations in Letters of Credit and
Swing Line Loans outstanding under the Existing Credit Agreement immediately
prior to the Closing Date will be reallocated so as to be held by the Banks
ratably in accordance with their respective Commitments.  





--------------------------------------------------------------------------------





(g) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the HK Administrative Agent.  
(h) KYC Information. Each Bank shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case at least five days prior to the Closing Date. 
10.2 Conditions to Each Extension of Credit 
. The agreement of each Bank to make any Extension of Credit requested to be
made by it on any date (including, without limitation, its initial Extension of
Credit, but excluding any Committed Rate Loan made pursuant to a Notice of Swing
Line Refunding, pursuant to subsections 5.5(c) or 6.3 or pursuant to subsection
8.12(c) if the Dollar Equivalent Amount thereof is not increased) is subject to
the applicable Borrower’s delivery of a Notice of Borrowing or Notice of Swing
Line Borrowing, as applicable, in accordance with the terms hereof and the
satisfaction of the following conditions precedent: 
(a) Representations and Warranties. Each of the representations and warranties
made by the Company and its Subsidiaries in or pursuant to the Credit Documents
(other than subsections 9.2 and 9.6) shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date. 
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Extension of Credit requested
to be made on such date. 
(c) Hong Kong Dollar Borrowing. In the case of the first requested borrowing in
Hong Kong Dollars subsequent to the Closing Date, the Administrative Agent and
the HK Administrative Agent shall have received such additional information as
reasonably requested by the Administrative Agent or the HK Administrative Agent
to comply with applicable “know your customer” and regulatory requirements in
connection with the making of Loans in Hong Kong Dollars. 
(d) Borrowing Certificate. In the case of the first requested borrowing
subsequent to the Closing Date, the Administrative Agent shall have received a
certificate of the Company, dated as of such date, substantially in the form of
Exhibit E, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent, executed by any Responsible Officer of
the Company.  
(e) Foreign Subsidiary Borrowers. In the case of the first requested borrowing
by each Foreign Subsidiary Borrower, the Company shall deliver and, in the case
of any Foreign Subsidiary Borrower organized under the laws of Hong Kong, the
Banks shall deliver (solely with respect to clause (iii) below) to the
Administrative Agent (and, if applicable, the HK Administrative Agent) (i) on or
prior to such date a copy of the resolutions (or other comparable document under
applicable law), in form and substance satisfactory to the Administrative Agent
(and, if applicable, the HK Administrative Agent), of the Board of Directors (or
other governing body) of such Foreign Subsidiary Borrower authorizing (1) the
execution, delivery and performance of each Credit Document to which it will be
party and (2) the borrowings contemplated hereunder, certified by the Secretary
or an Assistant Secretary or other authorized officer of such Foreign Subsidiary
Borrower as of the Borrowing Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent (and, if applicable, the HK
Administrative Agent) and shall state that the resolutions (or other comparable
document under applicable law) thereby certified have not been amended,
modified, revoked  





--------------------------------------------------------------------------------





or rescinded (ii) in the case of any Foreign Subsidiary Borrower organized under
the laws of Hong Kong, a Foreign Subsidiary Opinion with respect to such Foreign
Subsidiary Borrower and (iii) five Business Days prior to such date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including any additional information requested by the Banks in connection with
subsection 15.17. 
Each request for an Extension of Credit by any Borrower shall constitute a
representation and warranty by the Company and such Borrower that as of the date
of such Extension of Credit the conditions contained in this subsection 10.2
have been satisfied. 
SECTION 11. AFFIRMATIVE COVENANTS 
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any Loan or any other amount
is owing to any Bank, any Syndication Agent, the Administrative Agent or the HK
Administrative Agent hereunder or under any Local Currency Facility, the Company
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to: 
11.1 Financial Statements 
. Furnish to the Administrative Agent: 
(a) as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of the Company or (ii) 30 days after the date
on which such financial statements are required to be filed with the Securities
and Exchange Commission under the Securities Act of 1933, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year and the related consolidated statements of operations
and shareholders’ equity and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young or other independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Required Banks; provided that the Company may in lieu of furnishing such
financial statements furnish to the Administrative Agent its Form 10-K filed
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for such year; 
(b) as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which such financial statements
are required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, the unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and shareholders’ equity and of
cash flows of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for such quarter of the previous year,
certified by a Responsible Officer as fairly presenting in all material respects
when considered in relation to the consolidated financial statements of the
Company and its consolidated Subsidiaries (subject to normal year-end audit
adjustments); provided that the Company may in lieu of furnishing such unaudited
consolidated balance sheet furnish to the Administrative Agent its Form 10-Q
filed with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for the relevant quarterly period; and 
The financial statements to be furnished pursuant to this subsection 11.1 shall
fairly present the consolidated (or consolidating) financial position and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP (subject, in the case of subsection 11.1(b), to normal
year-end audit adjustments and the absence of complete footnotes) applied
consistently  





--------------------------------------------------------------------------------





throughout the periods reflected therein and with prior periods (except as
approved by such accountants or Responsible Officer, as the case may be, and
disclosed therein). Any information available on the website of the Company at
www.arrow.com or filed with the Securities and Exchange Commission under the
Securities Act of 1933 and available on www.sec.gov shall be deemed to have been
furnished to the Administrative Agent upon the giving of notice by the Company
to the Administrative Agent that such information has been made available on any
of such websites. 
11.2 Certificates; Other Information 
. Furnish to the Administrative Agent (or in the case of paragraph (h) below,
the applicable Bank): 
(a) concurrently with the delivery of the financial statements referred to in
subsection 11.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate; 
(b) concurrently with the delivery of the financial statements referred to in
subsection 11.1(a), a certificate of a Responsible Officer substantially in the
form of Exhibit H; 
(c) concurrently with the delivery of the financial statements referred to in
subsection 11.1(a) and (b), a certificate of a Responsible Officer (i) stating
that, to the best of such Responsible Officer’s knowledge, the Company has
observed and performed all of its covenants and other agreements contained in
this Agreement and the other Credit Documents to which it is a party to be
observed or performed by it, (ii) that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified therein and
(iii) setting forth calculations supporting compliance with subsections 12.1(a)
and (b);  
(d) as soon as delivered, a copy of the letter, addressed to the Company, of the
certified public accountants who prepared the financial statements referred to
in subsection 11.1(a) for such fiscal year and otherwise referred to as a
“management letter”; 
(e) within five days after the same are sent, copies of all financial statements
and reports which the Company sends to its stockholders generally, and within
five days after the same are filed, copies of all financial statements and
reports which the Company or any of its Subsidiaries may make to, or file with,
the Securities and Exchange Commission or any successor or analogous
Governmental Authority;  
(f) concurrently with the delivery of the financial statements referred to in
subsections 11.1(a) and 11.1(b), a certificate of a Responsible Officer (i)
setting forth the name of each Foreign Subsidiary Borrower and each outstanding
Swing Line Loan, Competitive Advance Loan, Local Currency Loan made and Letter
of Credit issued to the Foreign Subsidiary Borrowers as of the date of such
financial statements and (ii) certifying that (x) the Borrower is in compliance
with subsection 11.9 and setting forth calculations in reasonable detail
supporting compliance with such subsection and (y) each Foreign Subsidiary
Opinion required to be delivered pursuant to Section 11.10 or the definition of
Foreign Subsidiary Borrower has been so delivered;  
(g) promptly following request by the Administrative Agent thereof, (i) copies
of any documents described in Sections 101(k) or 101(l) of ERISA that the
Company or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan or (ii) any plan funding notices described in Section 101(f)
of ERISA with respect to any Single Employer Plan or any Multiemployer Plan
provided to or received by the Company or any Commonly Controlled Entity;
provided, that if the Company or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Company and/or the Commonly Controlled  





--------------------------------------------------------------------------------





Entities shall promptly make a request for such documents or notices from such
administrator or sponsor and the Company shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof; and 
(h) promptly, such additional documents, instruments, legal opinions or
financial and other information as the Administrative Agent or any Bank may from
time to time reasonably request. 
Any information available on the website of the Company at www.arrow.com or
filed with the Securities and Exchange Commission under the Securities Act of
1933 and available on www.sec.gov shall be deemed to have been furnished to the
Administrative Agent (or Bank, if applicable) upon the giving of notice by the
Company to the Administrative Agent (or Bank, if applicable) that such
information has been made available on any of such websites. 
11.3 Payment of Obligations 
. Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature,
including, without limitation, all obligations in respect of taxes, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Subsidiaries, as
the case may be, or where the failure to pay, discharge or otherwise satisfy
could not reasonably be expected to have a Material Adverse Effect. 
11.4 Conduct of Business and Maintenance of Existence 
. (a) Continue to engage in business of the same general type as now conducted
by it and preserve, renew and keep in full force and effect its corporate
existence in their respective jurisdictions of incorporation or organization and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to subsection 12.4; comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (b) maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, any Person that is an Affiliate of the
Company under clause (ii) of the definition of Affiliate, its Subsidiaries and
their respective directors, officers, employees and, to the extent commercially
reasonable, agents with Anti-Corruption Laws and applicable Sanctions. 
11.5 Maintenance of Property; Insurance 
. Keep all property useful and necessary in its business in good working order
and condition, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried. 
11.6 Inspection of Property; Books and Records; Discussions 
. Keep proper books of records and account in which the entries are, in all
material respects, full, true and correct in conformity with sound business
practice and all Requirements of Law of all dealings and transactions in
relation to its business and activities; and, upon reasonable notice under the
circumstances, permit representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often  





--------------------------------------------------------------------------------





as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Company and its Subsidiaries with
officers and employees of the Company and its Subsidiaries and with its
independent certified public accountants. 
11.7 Notices 
. Promptly, after the Company becomes aware thereof, give notice to the
Administrative Agent of: 
(a) the occurrence of any Default or Event of Default; 
(b) any (i) default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority, which in either case of clauses (i)
or (ii), if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect or cause a Default or
an Event of Default; 
(c) any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which the amount involved is $25,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which could reasonably be expected to have a Material Adverse Effect; 
(d) the following events: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Plan that could reasonably be expected to have a
Material Adverse Effect, the creation of any Lien in favor of the PBGC or a
Plan, the termination (other than a standard termination under Section 4041(b)
of ERISA) of or withdrawal from any Single Employer Plan or Multiemployer Plan,
or the Insolvency of any Multiemployer Plan, or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Company or any
Commonly Controlled Entity or any Single Employer Plan or Multiemployer Plan
with respect to the withdrawal from or the termination (other than a standard
termination under Section 4041(b) of ERISA) of any Single Employer Plan or
Multiemployer Plan, or the Insolvency of any Multiemployer Plan; and 
(e) any change, development or event involving a prospective change, which has
had or could reasonably be expected to have a Material Adverse Effect.  
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto. 
11.8 Environmental Laws 
(a) Comply with, and take all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, in all material respects with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and undertake all reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws. 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect. 





--------------------------------------------------------------------------------





11.9 Additional Subsidiary Guarantees 
. In the event that the total assets of any Domestic Subsidiary which is not a
Guarantor and that owns any assets or generates any revenues (excluding any
Domestic Subsidiary the sole activities of which consist of entering into one or
more Permitted Receivables Securitizations) exceed 5% of Total Assets as of the
end of any fiscal quarter, take all actions necessary to cause such Domestic
Subsidiary to execute and deliver a Subsidiary Guarantee, within 30 days of the
occurrence of such event. 
11.10 Foreign Subsidiary Borrowers 
. Within 45 days after the Closing Date, the Company shall deliver to the
Administrative Agent and each Applicable Administrative Agent (i) an executed
Foreign Subsidiary Opinion of counsel to each Foreign Subsidiary Borrower (other
than any Foreign Subsidiary Borrower with respect to which a Foreign Subsidiary
Opinion was previously delivered) that is a party to this Agreement on the
Closing Date if the aggregate Exposure of such Foreign Subsidiary Borrower owing
to all Banks as of the Closing Date exceeds $20,000,000 and (ii) a copy of all
documentation with respect to all Local Currency Facilities.  
SECTION 12. NEGATIVE COVENANTS 
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any other amount is owing to
any Bank, any Syndication Agent, the Administrative Agent or the HK
Administrative Agent hereunder, any other Credit Document or under any Local
Currency Facility: 
12.1 Financial Condition Covenants 
. The Company shall not: 
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on the
last day of any fiscal quarter ending after the Closing Date to exceed a ratio
of 4.00 to 1.00. 
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
ending with any fiscal quarter ending after the Closing Date to be less than a
ratio of 3.00 to 1.00. 
12.2 Limitation on Indebtedness of Subsidiaries 
. The Company shall not permit any of its Subsidiaries to, and the Subsidiaries
shall not, directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except (a) any Indebtedness of Subsidiaries pursuant to any of the
Credit Documents, (b) any Indebtedness of any Domestic Subsidiary otherwise
permitted hereunder so long as such Domestic Subsidiary shall have executed and
delivered to the Administrative Agent a Subsidiary Guarantee and such Subsidiary
Guarantee shall be in full force and effect, (c) cash pooling arrangements in
connection with cash management systems entered into by the Company or any
Subsidiaries in the ordinary course of business; provided that such arrangements
do not have a negative balance, (d) Indebtedness in respect of drafts on Italian
banks with regard to working capital needs in the ordinary course of business,
(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement; and
provided, further, that the principal amount of any such Indebtedness incurred
by any Domestic Subsidiary shall not exceed $50,000,000 in the aggregate), (f)
Indebtedness of any Foreign Subsidiary owing to the Company or any other  





--------------------------------------------------------------------------------





Subsidiary, (g) Indebtedness outstanding on the date hereof and specified on
Schedule 12.2 and any refinancings, refundings, renewals or extensions thereof
(without increasing the principal amount thereof, or shortening the maturity of
the principal amount thereof), (h) Indebtedness consisting of liabilities of any
Subsidiary in respect of a Permitted Receivables Securitization in an aggregate
amount up to $1,500,000,000, (i) any other Indebtedness of Foreign Subsidiaries
in an aggregate amount not to exceed $400,000,000 in addition to Indebtedness of
Foreign Subsidiaries outstanding on the Closing Date and specified on Schedule
12.2, (j) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including Indebtedness
consisting of the deferred purchase price of acquired property), or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of the Company or any of its Subsidiaries pursuant to such
agreements, in connection with acquisitions or permitted dispositions of any
business, assets or Subsidiary of the Company or any of its Subsidiaries, (k)
Indebtedness of a Person or Indebtedness attaching to assets of a Person that in
either case becomes a Subsidiary or Indebtedness attaching to assets that in
either case are acquired by the Company or any of its Subsidiaries, provided
that such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
contemplation or in connection thereof, and any extension, renewal an
replacement of any such Indebtedness that do not increase the outstanding
principal amount thereof, (l) Indebtedness of any Domestic Subsidiary owing to
the Company or any other Domestic Subsidiary and (m) any other Indebtedness in
an aggregate principal amount outstanding not to exceed $100,000,000. 
12.3 Limitation on Liens 
. The Company shall not, and shall not permit any of its Domestic Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for: 
(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Domestic Subsidiaries, as the
case may be, in conformity with GAAP; 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business securing obligations which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings; 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements; 
(d) Liens in connection with the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; 
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Domestic Subsidiary; 
(f) Liens created in connection with Indebtedness incurred pursuant to
subsection 12.2(h);  
(g) Liens securing Indebtedness permitted by subsection 12.2(k) and any Lien
existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that, in each case, (i) such Lien is  





--------------------------------------------------------------------------------





not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; 
(h) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, including with respect to Capital Lease Obligations;
provided that (i) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;  
(i) any Lien on a bank account of the Company or any Subsidiary arising in
connection with the cash pooling arrangements referred to in subsection 12.2(c);
 
(j) Liens arising out of any judgment or award (i) with respect to which an
appeal or proceeding for review is being prosecuted in good faith by appropriate
proceedings diligently conducted, and with respect to which a stay of execution
is in effect; and (ii) that does not constitute an Event of Default under clause
(i) of Section 13; and 
(k) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Domestic Subsidiaries) a Dollar Equivalent
Amount equal to $50,000,000 at any time outstanding. 
12.4 Limitation on Fundamental Changes 
. The Company shall not, and shall not permit any of its Domestic Subsidiaries
to, directly or indirectly, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except: 
(i) any Domestic Subsidiary may be merged or consolidated (a) with or into the
Company (provided that the Company shall be the continuing or surviving
corporation), (b) with or into any wholly owned Domestic Subsidiary or (c) with
or into any other Person if the Company would be permitted to sell the Capital
Stock of such Subsidiary directly to such Person under this subsection 12.4;
and 
(ii) any Domestic Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation, dissolution or otherwise)
or the Capital Stock of any other Domestic Subsidiary (a) to the Company, (b) to
any wholly owned Domestic Subsidiary or (c) to any other Person if the Company
would be permitted to sell such assets directly to such Person under this
subsection 12.4;  
for the avoidance of doubt, the Company shall be permitted to convey, sell,
lease, assign or otherwise dispose of the Capital Stock of any Subsidiary if, at
the time of such transaction and after giving effect thereto and to the use of
proceeds thereof, such Capital Stock would not constitute all or substantially
all of the Company’s property, business or assets.  


12.5 [Reserved] 
12.6 Limitations on Acquisitions 





--------------------------------------------------------------------------------





. The Company shall not, and shall not permit any of its Subsidiaries to,
purchase any assets constituting a business unit of, or the Capital Stock of,
any Person, or make any investment in or loan or advance to any joint venture
except for (a) investments in Existing Joint Ventures on the Closing Date and
investments in an aggregate amount not to exceed $50,000,000 in such Existing
Joint Ventures in excess of investments in existence on the Closing Date, and
(b) Permitted Joint Ventures and Permitted Acquisitions; provided that
immediately prior to and after giving effect to such investment in a Permitted
Joint Venture or Permitted Acquisition:  
(i) no Default or Event of Default shall have occurred and be continuing; and 
(ii) such Permitted Joint Ventures and Permitted Acquisitions are funded (x)
with common stock of the Company; or (y) cash or other consideration, so long
as, at the time of and after giving pro forma effect to such Permitted Joint
Venture or Permitted Acquisition funded with consideration other than common
stock of the Company, either (A) the Consolidated Leverage Ratio is less than or
equal to 4.00 to 1.00 or (B) the Company has Liquidity of at least $450,000,000;
provided that the criteria set forth under this clause (b)(ii) shall not be a
condition to investments in Permitted Joint Ventures or Permitted Acquisitions
for aggregate consideration not exceeding $100,000,000 in each fiscal year of
the Company.  
12.7 Limitation on Negative Pledge Clauses 
. The Company shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of the Company or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the obligations of the Loan Parties
under the Credit Documents, other than (a) this Agreement and the other Credit
Documents, (b) conditions imposed by law, regulation, court order, rule or
decree, (c) agreements relating to Property encumbered by Liens permitted by
subsection 12.3 as long as such agreements apply only to the Property encumbered
by such Liens, any inventory or goods, the sale of which may give rise to a
“Receivable” (as such term is defined in the Permitted Receivables Agreement) or
the assignment of any right to receive income in respect of such inventory or
goods, (d) restrictions contained in the Arrow Note Documents or any other
evidence of Indebtedness so long as not materially more restrictive in the
aggregate than the Arrow Note Documents, (e) any agreement relating to Property
of a Subsidiary that is in effect at the time such Person becomes a Subsidiary
(provided that such agreement was not entered into in contemplation of such
Person becoming a Subsidiary), (f) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (g) any agreement evidencing Indebtedness of any Foreign
Subsidiary permitted by subsection 12.2 so long as such agreement does not
restrict any Lien securing any Property of the Company or any Domestic
Subsidiary (other than the Capital Stock of such Foreign Subsidiary), (h)
agreements with suppliers to the Company or affiliates of suppliers to the
Company or any Subsidiary relating to any inventory supplied by such suppliers
or affiliates of such suppliers and (i) any restrictions in Hedging Agreements
that require the granting of liens to the counterparty thereunder on an equal
and ratable basis with Liens securing the obligations of the Loan Parties under
the Credit Documents. 
12.8 Limitation on Restrictions on Subsidiary Distributions 
. The Company shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Company or any other Subsidiary, (b) make investments in the
Company or any other Subsidiary or (c) transfer any of its assets to the Company
or any other Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Credit Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the  





--------------------------------------------------------------------------------





Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) conditions imposed by law, regulation, court order, rule or
decree, (iv) restrictions relating to any special purpose entity under any
Permitted Receivables Securitization, (v) any restriction imposed on any
Subsidiary that is in effect at the time such Person becomes a Subsidiary
(provided that such restriction was not entered into in contemplation of such
Person becoming a Subsidiary) and (vi) any restriction in any agreement
evidencing Indebtedness of any Foreign Subsidiary permitted by subsection 12.2. 
SECTION 13. EVENTS OF DEFAULT 
If any of the following events shall occur and be continuing: 
(a) (i) Any Specified Borrower shall fail to pay any principal of any Loan or
any Reimbursement Obligation owing by it when due (whether at the stated
maturity, by acceleration or otherwise) in accordance with the terms hereof; or
(ii) any Local Currency Borrower shall fail to pay any principal of on any Local
Currency Loan when due in accordance with the applicable terms of the relevant
Local Currency Facility; or (iii) any Specified Borrower or Local Currency
Borrower shall fail to pay any interest on any Loan or Local Currency Loan or
any fee or any other amount payable hereunder or under any Local Currency
Facility, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof; or 
(b) Any representation or warranty made or deemed made by the Company or any
Subsidiary herein or in any other Credit Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or 
(c) The Company or any Subsidiary shall default in the observance or performance
of any agreement contained in Section 12 and, with respect to subsections 12.2
and 12.3, such default shall continue unremedied for a period of 20 days; or 
(d) The Company or any Subsidiary shall default in the observance or performance
of any other agreement contained in this Agreement or any other Credit Document
(other than as provided in paragraphs (a) through (c) of this subsection), and
such default shall continue unremedied for a period of 30 days after the Company
has knowledge thereof; or 
(e) Any of the Credit Documents shall cease, for any reason, to be in full force
and effect, or the Company shall so assert in writing (except for the
termination of any Local Currency Facility if all Local Currency Loans and other
amounts owing thereunder are paid in full); or 
(f) The Company or any of its consolidated Subsidiaries shall (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans
and Reimbursement Obligations) or in the payment of any Guarantee Obligation or
in connection with any Permitted Receivables Securitization, in each case with
an outstanding principal amount in excess of a Dollar Equivalent Amount equal to
$50,000,000 when due beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness or Guarantee Obligation
was created; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness, Guarantee Obligation
or Permitted Receivables Securitization or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable; or 





--------------------------------------------------------------------------------





(g) (i) Any Specified Borrower, or any Subsidiary that, directly or indirectly,
accounts for more than 5% of Total Assets, at any date shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any such Subsidiary shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Specified
Borrower or any Subsidiary that directly or indirectly accounts for more than 5%
of Total Assets any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Specified Borrower or any Subsidiary that directly or indirectly accounts for
more than 5% of Total Assets any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or  
(h) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any failure to meet applicable minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Company or any Commonly Controlled Entity; (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Banks, likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iv) any Single Employer Plan or Multiemployer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Company or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Banks is
likely to, incur any liability in connection with the termination of or
withdrawal from a Single Employer Plan or Multiemployer Plan or the Insolvency
of a Multiemployer Plan; or (vi) any other event or condition shall occur or
exist with respect to a Single Employer Plan or Multiemployer Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
subject the Company to any tax, penalty or other liabilities in the aggregate
material in relation to the business, operations, property or financial or other
condition of the Company; or 
(i) One or more judgments or decrees (other than those related to the litigation
listed on Schedule 13(i) shall be entered against the Company or any of its
Subsidiaries involving in the aggregate a liability (not paid or fully covered
by insurance) of a Dollar Equivalent Amount equal to $50,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or 
(j) The Company Guarantee or any Subsidiary Guarantee shall cease, for any
reason, to be in full force and effect (other than, in the case of any
Subsidiary Guarantee, in accordance with the terms thereof) or any Guarantor
party thereto shall so assert; or 
(k) A Change in Control shall occur; 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Specified
Borrower or Guarantor, automatically the Commitments shall immediately terminate
and the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/ 





--------------------------------------------------------------------------------





C Obligations, whether or not the beneficiaries of the then outstanding Letters
of Credit shall have presented the documents required thereunder) shall become
immediately due and payable and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, by notice to the Company declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Administrative Agent may, or upon the request of the Required Banks, the
Administrative Agent shall, by notice to the Company, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
sentence, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of Letters of Credit issued for its
account. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the L/C Participants, a security interest in
such cash collateral to secure all obligations of such Borrower under this
Agreement and the other Credit Documents. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the applicable Borrower
hereunder. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the applicable Borrower hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the applicable Borrower. The Borrowers shall execute and deliver to the
Administrative Agent, for the account of the Issuing Banks and the L/C
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account. 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived. 
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS 
14.1 Appointment 
. Each Bank hereby irrevocably designates and appoints (x) JPMorgan Chase Bank,
N.A., as the Administrative Agent, and (y) JPMorgan Chase Bank, N.A., acting
through its Hong Kong Branch, as the HK Administrative Agent, of such Bank under
this Agreement and the other Credit Documents, and each such Bank irrevocably
authorizes (x) JPMorgan Chase Bank, N.A., as the Administrative Agent, and (y)
JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch, as the HK
Administrative Agent, for such Bank, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent or the HK Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent and the HK Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent or the HK Administrative Agent. 
14.2 Delegation of Duties 





--------------------------------------------------------------------------------





. The Administrative Agent and the HK Administrative Agent may execute any of
their respective duties under this Agreement and the other Credit Documents by
or through Affiliates, branches, agents, sub-agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Each of the Administrative Agent and the HK Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care. 
14.3 Exculpatory Provisions 
. Neither the Administrative Agent nor the HK Administrative Agent nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Banks for
any recitals, statements, representations or warranties made by the Company or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent or HK Administrative Agent under
or in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Company to
perform its obligations hereunder or thereunder. The Administrative Agent and
the HK Administrative Agent shall not be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement (other than conditions
precedent set forth in subsection 10.1) or any other Credit Document, or to
inspect the properties, books or records of the Company. 
14.4 Reliance by Administrative Agent 
. The Administrative Agent and the HK Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, email or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Company),
independent accountants and other experts selected by the Administrative Agent
or the HK Administrative Agent. The Administrative Agent and the HK
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Banks or all of the Banks, as
may be required hereunder, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and the HK Administrative Agent shall
in all cases be fully protected from liability to the Banks in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks or all of the Banks, as may be
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and their respective
successors and assigns. 
14.5 Notice of Default 
. Neither the Administrative Agent nor the HK Administrative shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent and the HK Administrative Agent have
received notice from a Bank or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent and the HK
Administrative Agent receive such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks or all of the Banks, as may be required hereunder;  





--------------------------------------------------------------------------------





provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks. 
14.6 Non-Reliance on Administrative Agent and Other Banks 
. Each Bank expressly acknowledges that neither the Administrative Agent, the HK
Administrative Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the HK
Administrative Agent hereinafter taken, including any review of the affairs of
the Company, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the HK Administrative Agent to any Bank. Each Bank
represents to the Administrative Agent and the HK Administrative Agent that it
has, independently and without reliance upon the Administrative Agent, the HK
Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Company and made its own decision to make
its Loans hereunder and enter into this Agreement and the other Credit Documents
to which it is or will be a party. Each Bank also represents that it will,
independently and without reliance upon the Administrative Agent or the HK
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company and its
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Banks by the Administrative Agent or the HK
Administrative Agent hereunder, neither the Administrative Agent nor the HK
Administrative Agent shall have any duty or responsibility to provide any Bank
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Company and its Subsidiaries which may come into the possession of the
Administrative Agent, the HK Administrative Agent and any Issuing Bank or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates. 
14.7 Indemnification 
. The Banks agree to indemnify the Administrative Agent, the HK Administrative
Agent, each Swing Line Bank and each Issuing Bank in their respective capacities
as such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this subsection (or, if indemnification is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with their Revolving Commitment
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent, the HK
Administrative Agent, any Swing Line Bank or any Issuing Bank in any way
relating to or arising out of this Agreement, any of the other Credit Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent, the HK Administrative Agent, any Swing Line Bank or
any Issuing Bank under or in connection with any of the foregoing; provided that
no Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Administrative Agent’s, the
HK Administrative Agent’s, such Swing Line Bank’s or such Issuing Bank’s, as the
case may be,  





--------------------------------------------------------------------------------





gross negligence or willful misconduct. The agreements in this subsection shall
survive the payment of the Loans, the Reimbursement Obligations and all other
amounts payable hereunder. 
14.8 Administrative Agent in Its Individual Capacity 
. The Administrative Agent, the HK Administrative Agent and their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company and any of its Subsidiaries as though the
Administrative Agent and the HK Administrative Agent were not the Administrative
Agent and the HK Administrative Agent, respectively, hereunder and under the
other Credit Documents. With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, the
Administrative Agent and the HK Administrative Agent shall have the same rights
and powers under this Agreement and the other Credit Documents as any Bank and
may exercise the same as though it were not the Administrative Agent or the HK
Administrative Agent, respectively, and the terms “Bank” and “Banks” shall
include the Administrative Agent and the HK Administrative Agent in their
respective individual capacities. 
14.9 Successor Administrative Agent 
. The Administrative Agent and the HK Administrative Agent may resign as
Administrative Agent or the HK Administrative Agent, respectively, upon 10 days’
notice to the Banks; provided that any such resignation shall not be effective
until a successor agent has been appointed and approved in accordance with this
subsection 14.9, and such successor agent has accepted its appointment. If the
Administrative Agent or the HK Administrative Agent shall resign as
Administrative Agent or the HK Administrative Agent, respectively under this
Agreement and the other Credit Documents, then the Required Banks shall appoint
from among the Banks a successor administrative agent(s) for the Banks, which
successor agent shall be approved by the Company (which approval shall not be
unreasonably withheld or delayed or be required during the existence of an Event
of Default), whereupon such successor administrative agent shall succeed to the
rights, powers and duties of the Administrative Agent or the HK Administrative
Agent, as the case may be, and the term “Administrative Agent” or “HK
Administrative Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s or former HK Administrative Agent’s, as the case may be, rights, powers
and duties as Administrative Agent or HK Administrative Agent, as the case may
be, shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or the HK Administrative Agent, as the case may
be, or any of the parties to this Agreement. After any retiring Administrative
Agent’s or HK Administrative Agent’s, as the case may be, resignation as
Administrative Agent or HK Administrative Agent, as applicable, the provisions
of this subsection shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent or HK Administrative Agent,
as the case may be, under this Agreement and the other Credit Documents. If no
successor(s) shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent or HK
Administrative Agent, as the case may be, may, on behalf of the Banks and the
Issuing Banks, appoint a successor Administrative Agent or HK Administrative
Agent, as the case may be, which (i) in the case of the Administrative Agent,
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank, or (ii) in the case of the HK Administrative Agent, shall be a bank
that is a Bank, or an Affiliate of a Bank. 
14.10 The Arrangers and Syndication Agents 
. Each Bank acknowledges that none of the Arrangers and the Syndication Agents,
in such respective capacity, shall have any duties or responsibilities, or shall
incur any liabilities, under this Agreement or the other Credit Documents. None
of the Arrangers and the Syndication Agents, in such respective capacity, shall
have or deemed to have any fiduciary relationship with any Bank. 





--------------------------------------------------------------------------------





SECTION 15. MISCELLANEOUS 
15.1 Amendments and Waivers 
(a) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. The Required Banks may, or, with the written
consent of the Required Banks, the Administrative Agent may, from time to time,
(i) enter into with the Loan Parties party thereto written amendments,
supplements or modifications to this Agreement and the other Credit Documents
for the purpose of adding any provisions to this Agreement or the other Credit
Documents or changing in any manner the rights of the Banks or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Banks or the Administrative Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
aggregate amount or extend the expiration date of any Bank’s Commitment, in each
case without the consent of each Bank directly affected thereby, or (ii) amend,
modify or waive any provision of this subsection or reduce the percentage
specified in the definition of Required Banks, or consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement and the other Credit Documents or amend, modify or waive subsection
8.3(a) or 15.6(a), or amend, modify or waive any other provision hereof
specifying the number or percentage of Banks required to waive, amend or modify
any rights hereunder or any determination granting consent hereunder, or release
any Subsidiary from its Subsidiary Guarantee or release the Company from the
Company Guarantee, in each case without the written consent of all the Banks, or
(iii) amend, modify or waive any provision of Section 14 or other provision
affecting the rights or duties of any Applicable Administrative Agent without
the written consent of the then Applicable Administrative Agent(s), or (iv)
amend, modify or waive any provision of Section 5 or other provision affecting
the rights or duties of any Issuing Bank without the written consent of the
Issuing Banks or (v) amend, modify or waive any provision of Section 4 or other
provision affecting the rights or duties of any Swing Line Bank without the
written consent of the Swing Line Banks. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Banks and shall be
binding upon the Company, the Subsidiary Borrowers, the Banks, the Syndication
Agents, the Administrative Agent, the HK Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Company, the Banks, the
Administrative Agent and the HK Administrative Agent shall be restored to their
former position and rights hereunder and under any other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. 
(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
Schedules II, III and IV may be amended as follows: 
(i) (A) Schedule II will be amended to add Subsidiaries of the Company as
additional Subsidiary Borrowers upon (A) execution and delivery by the Company,
any such Subsidiary Borrower and the Administrative Agent (and, if applicable,
the HK Administrative Agent), of a Joinder Agreement providing for any such
Subsidiary to become a Subsidiary Borrower, and (B) delivery to the
Administrative Agent (and, if applicable, the HK Administrative Agent) of (1) if
reasonably requested by the Administrative Agent (and, if applicable, the HK
Administrative Agent), a legal opinion in respect of such additional Subsidiary
Borrower and (2) such other documents with respect thereto as the Administrative
Agent (and, if applicable, the HK Administrative Agent) shall reasonably request
or as requested by any Bank pursuant to a Requirement of Law. Notwithstanding
the provisions of this subsection 15.1(b)(i), if at any time  





--------------------------------------------------------------------------------





after the Closing Date the Company intends to amend Schedule II to add an
additional Foreign Subsidiary Borrower the Company shall, upon not less than 15
Business Days’ notice,  deliver to the Administrative Agent (and, if applicable,
the HK Administrative Agent) a designation letter duly executed by the Company
and such respective Foreign Subsidiary which shall designate such Foreign
Subsidiary as a Foreign Subsidiary Borrower for purposes of this Agreement.
The Administrative Agent shall promptly notify each Bank of each such
designation by the Company and the identity of the respective Foreign
Subsidiary.  If the Company shall designate as a Foreign Subsidiary Borrower
hereunder any Subsidiary not organized under the laws of the United States or
any State thereof, any Bank may, with notice to the Administrative Agent and the
Company, fulfill its Commitment by causing an Affiliate of such Bank to act as
the Bank in respect of such Foreign Subsidiary Borrower. 
(B)    As soon as practicable after receiving notice from the Administrative
Agent of the Company’s intent to designate a Foreign Subsidiary as a Foreign
Subsidiary Borrower, and in any event at least 10 Business Days prior to the
delivery of an executed Joinder Agreement pursuant to this
subsection 15.1(b)(i), for a designated Foreign Subsidiary Borrower that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Bank that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such designated
Foreign Subsidiary Borrower directly or through an Affiliate (or can not cause
any such Affiliate) of such Bank as provided in the immediately preceding
paragraph (a “Protesting Bank”) shall so notify the Company and
the Administrative Agent in writing. With respect to each Protesting Bank, the
Company shall, effective on or before the date that such designated Foreign
Subsidiary Borrower shall have the right to borrow hereunder, (A) notify the
Administrative Agent and such Protesting Bank of the designation of a
Replacement Bank to assume the Revolving Commitments and/or Swing Line
Commitments, if any, and the obligations of such Protesting Bank in accordance
with clause (e) below, (B) notify the Administrative Agent and such
Protesting Bank that the Revolving Commitments and/or Swing Line Commitments of
such Protesting Bank shall be terminated; provided that such Protesting Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans and/or L/C Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant designated Foreign Subsidiary Borrower (in the case of all other
amounts), or (C) cancel its request to designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder. 
(ii) Schedule II will be amended to remove any Subsidiary as a Subsidiary
Borrower upon (A) execution and delivery by the Company of a Schedule Amendment
providing for such amendment, (b) repayment in full of all outstanding Loans of
such Subsidiary Borrower and interest thereon and other amounts owed by such
Subsidiary Borrower hereunder and (c) cash collateralization of all outstanding
Letters of Credit issued for the account of such Subsidiary Borrower. 
(iii) Schedule III will be amended to designate other Banks as additional or
replacement Swing Line Banks or additional Issuing Banks, upon execution and
delivery by the Company, the Administrative Agent and such additional or
replacement Swing Line Bank or additional Issuing Bank, as the case may be, of a
Schedule Amendment providing for such amendment. In the case of any replacement
of a Swing Line Bank pursuant to a Schedule Amendment, the existing Swing Line
Bank replaced pursuant thereto shall cease to be a Swing Line Bank upon the
effectiveness of such Schedule Amendment and the repayment of all Swing Line
Loans owing to such replaced Swing Line Bank. 





--------------------------------------------------------------------------------





(iv) Schedule III will be amended to change administrative information with
respect to Swing Line Banks or Issuing Banks, upon execution and delivery by the
Company, the Administrative Agent and Swing Line Bank or Issuing Bank, as the
case may be, of a Schedule Amendment providing for such amendment. 
(v) Schedule IV will be amended to change administrative information contained
therein (other than any interest rate definition, Funding Time, Payment Time or
notice time contained therein) or to add Available Foreign Currencies (and
related interest rate definitions and administrative information), upon
execution and delivery by the Company and the Administrative Agent (and, if
applicable, the HK Administrative Agent) of a Schedule Amendment providing for
such amendment. 
(vi) Schedule IV will be amended to conform any Funding Time, Payment Time or
notice time contained therein to then-prevailing market practices, upon
execution and delivery by the Company, the Required Banks and the Administrative
Agent (and, if applicable, the HK Administrative Agent) of a Schedule Amendment
providing for such amendment. 
(vii) Schedule IV will be amended to change any interest rate definition
contained therein, upon execution and delivery by the Company, all the Banks and
the Administrative Agent (and, if applicable, the HK Administrative Agent) of a
Schedule Amendment providing for such amendment. 
(c) The Administrative Agent shall give prompt notice to each Bank of any
amendment effected pursuant to subsection 15.1(b). 
(d) Notwithstanding the provisions of this subsection 15.1, any Local Currency
Facility may be amended, supplemented or otherwise modified in accordance with
its terms so long as after giving effect thereto either (i) such Local Currency
Facility ceases to be a “Local Currency Facility” and the Company so notifies
the Administrative Agent or (ii) the Local Currency Facility continues to meet
the requirements of a Local Currency Facility set forth herein.  
(e) The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank (an “Objecting Bank”) that is a Protesting Bank under clause (b) above or
refuses to consent to (x) an amendment, supplement or waiver that both requires
the consent of all the Banks in order to become effective and is acceptable to
one or more other Banks constituting the Required Banks or (y) any Extension
Request, and to purchase the outstanding Loans of such Objecting Bank and such
Objecting Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Objecting Bank (unless such Objecting
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans of such Objecting Bank plus (i) all interest accrued and
unpaid thereon and all other amounts owing to such Objecting Bank hereunder and
(ii) any amount which would be payable to such Objecting Bank pursuant to
subsection 8.8 (assuming that all Loans of such Objecting Bank were prepaid on
the date of such assumption), and upon such assumption and purchase by the
Replacement Bank, such Replacement Bank, if it is not already a Bank, shall be
deemed to be a “Bank” for purposes of this Agreement and such Objecting Bank
shall cease to be a “Bank” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of this
Agreement). 
(f) Notwithstanding the foregoing, the Administrative Agent, with the consent of
the Company, may amend, modify or supplement any Credit Document without the
consent of any Bank or the Required Banks in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Credit Document. 





--------------------------------------------------------------------------------





15.2 Notices 
. All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or five days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Company, the Subsidiary Borrowers, the Administrative Agent
and the HK Administrative Agent, and as set forth in Schedule I in the case of
the other parties hereto, or to such other address as may be hereafter notified
by the respective parties hereto and any future holders of the Loans:  





--------------------------------------------------------------------------------





The Company: 
Arrow Electronics, Inc. 
 
7459 South Lima Street 
Englewood, Colorado 80112 
 
Attention: Assistant Treasurer, Arrow Electronics 
 
Telephone: +1-303-824-4558 
with a copy to: 
Arrow Electronics, Inc. 
 
9201 East Dry Creek Road 
Centennial, Colorado 80112 
 
Attention: General Counsel, Arrow Electronics 
 
Telephone: +1-303-824-3753 
The Administrative Agent: 
JPMorgan Chase Bank, N.A. 
 
383 Madison Avenue, 24th Floor 
 
New York, New York 10179 
 
Attention: Matthew Cheung 
Email: matthew.cheung@jpmorgan.com 
 
Telecopy: +1-212-270-5127 
 
Telephone: +1-212-270-5282 
with a copy to: 
JPMorgan Chase Bank, N.A. 
 
500 Stanton Christiana Road, NCC5, 1st Floor 
 
Newark, Delaware 19713-2107 
 
Attention: Jacqueline Zellman 
 
Email: jacqueline.l.zellman@jpmorgan.com 
Telecopy: +1-302-634-8459 
 
Telephone: +1-302-634-1980 
The HK Administrative Agent: 
JPMorgan Chase Bank, N.A. acting through its Hong Kong Branch 
c/o JPMorgan Chase Bank, N.A. 
 
One@ Changi City 
 
1 Changi Business Park Central 1 Floor 9 
Singapore 486036 
 
Attention: Loan Agency Services Asia 
Email: loan.agency.services.asia@jpmorgan.com 
 
Telecopy: (65) 6722 4022 
 
Telephone: (65) 9601 3973 / (65) 6801 3720 
The Subsidiary Borrowers: 
c/o Arrow Electronics, Inc. 
 
7459 South Lima Street 
Englewood, Colorado 80112 
 
Attention: Assistant Treasurer, Arrow Electronics 
 
Telephone: +1-303-824-4558 
with a copy to: 
Arrow Electronics, Inc. 
 
9201 East Dry Creek Road 
Centennial, Colorado 80112 
 
Attention: General Counsel, Arrow Electronics 
 
Telephone: +1-303-824-3753 



; provided that any Notice of Borrowing, Notice of Swing Line Borrowing, Notice
of Continuation, Notice of Conversion, Notice of Swing Line Outstandings, Notice
of Swing Line Refunding, Notice of Local Currency Outstandings, Notice of
Prepayment, or any notice pursuant to subsections 2.4, 5.2 or 8.16 shall not be
effective until received during the recipient’s normal business hours. 





--------------------------------------------------------------------------------





15.3 No Waiver; Cumulative Remedies 
. No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the HK Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. 
15.4 Survival of Representations and Warranties 
. All representations and warranties made hereunder, in the other Credit
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the other Credit Documents and the making of the Loans
hereunder and the issuance of Letters of Credit. 
15.5 Payment of Expenses 
The Company agrees (a) to pay or reimburse the Administrative Agent, the HK
Administrative Agent and each Arranger for all its reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
fees and disbursements of counsel to the Administrative Agent, the HK
Administrative Agent and each Arranger, (b) to pay or reimburse each Bank and
the Administrative Agent and the HK Administrative Agent, each Swing Line Bank
and any Issuing Bank for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents upon the
occurrence of an Event of Default, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent, the HK Administrative
Agent and to the several Banks and any Issuing Bank (including the allocated
fees and expenses of in-house counsel), and (c) to pay, indemnify, and hold each
Bank, each Agent, each Arranger and the Administrative Agent and the HK
Administrative Agent, each Swing Line Bank and any Issuing Bank harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold each Bank, each Agent, each Arranger and the Administrative Agent and the
HK Administrative Agent, each Swing Line Bank and any Issuing Bank (and their
affiliates and its and their respective directors, officers, employees and
agents) (collectively, the “indemnified person”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Company, any of its Subsidiaries or any of the Properties (it being understood
that costs and expenses incurred in connection with the enforcement or
preservation of rights under this Agreement and the other Credit Documents shall
be paid or reimbursed in accordance with clause (b) above rather than this
clause (d)) (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided, that the Company shall have no obligation
hereunder to any indemnified person with respect to indemnified liabilities to
the extent such indemnified liabilities are found by a final, nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnified person. Without  





--------------------------------------------------------------------------------





limiting the foregoing, and to the extent permitted by applicable law, the
Company agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any indemnified person. No
indemnified person shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such indemnified person. No indemnified person shall be
liable for any indirect, special, exemplary, punitive or consequential damages
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby. Any payments required to be made by
the Company under this subsection 15.5 shall be made within 30 days of the
demand therefor. The agreements in this subsection shall survive repayment of
the Loans and all other amounts payable hereunder. 
15.6 Successors and Assigns; Participations and Assignments 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Specified Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by a Specified
Borrower without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this subsection. 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees, other than a natural person, a Defaulting
Bank or the Company or any Affiliate or Subsidiary of the Company (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and/or Swing Line
Commitments, if any, and the Loans at the time owing to it) with the prior
written consent of: 
(A) the Company (each such consent not to be unreasonably withheld), provided
that no consent of the Company shall be required for an assignment to a Bank, an
affiliate of a Bank, an Approved Fund (as defined below) or, if an Event of
Default under subsections 13(a), 13(c) or 13(g) has occurred and is continuing,
any other Person; and 


(B) the Administrative Agent; and 


(C) the Issuing Bank and each Swing Line Bank (in the case of assignments of the
Revolving Commitments). 
(ii) Assignments shall be subject to the following additional conditions:  
(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Revolving Commitments and/or Swing Line Commitments or Loans, the amount
of the Revolving Commitments and/or Swing Line Commitments or Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Company shall be required if an Event of Default under
subsection 13(a), 13(c) or 13(g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any; provided further that after giving effect to any such
assignment, the transferor Bank’s aggregate Dollar  





--------------------------------------------------------------------------------





Equivalent Amount of its Local Currency Bank Maximum Borrowing Amount under all
Local Currency Facilities may not exceed its Revolving Commitment hereunder; 


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;  


(C) after giving effect to any such assignment, the transferor or transferee
Bank’s Swing Line Commitment, if any, may not exceed its Revolving Commitment
hereunder and any purported assignment which would result in the transferor or
transferee Bank’s Swing Line Commitment, if any, exceeding its Revolving
Commitment hereunder shall not be effective; and 


(D) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire. 


For the purposes of this subsection 15.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank. 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of subsections 8.5, 8.6, 8.8 and
15.5). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection 15.6 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this subsection. 
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Banks, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Bank and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Bank, at any reasonable time and from time to time upon
reasonable prior notice. 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. 





--------------------------------------------------------------------------------





(c) (i) Any Bank may, without the consent of any Loan Party, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the HK
Administrative Agent, the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement. Any agreement pursuant to which a Bank
sells such a participation shall provide that such Bank shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Bank directly affected thereby pursuant to the proviso to the second sentence of
subsection 15.1(a) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this subsection, each Participant shall be entitled to the
benefits, and subject to the limitations, of subsections 8.5, 8.6 and 8.8 to the
same extent as if it were a Bank and had acquired its interest by assignment
pursuant to paragraph (b) of this subsection. To the extent permitted by law,
each Participant also shall be entitled to the benefits of subsection 15.7(b) as
though it were a Bank, provided such Participant shall be subject to subsection
15.7(a) as though it were a Bank. Each Bank that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Company, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank, each Loan Party, the Administrative Agent and the
HK Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. 
(ii) A Participant shall not be entitled to receive any greater payment under
subsection 8.5 or 8.6 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent or to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Bank with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof that occurs
after the Participant acquired the applicable participation. No Participant
shall be entitled to the benefits of subsection 8.6 unless such Participant
complies with such subsection as if it were a Bank. 
(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority or central bank having jurisdiction over
such Bank, and this subsection shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto. 
(e) The Company, upon receipt of written notice from the relevant Bank, agrees
to issue Notes to any Bank requiring Notes to facilitate transactions of the
type described in paragraph (d) above. 





--------------------------------------------------------------------------------





(f) Notwithstanding the foregoing, any Conduit Bank may assign any or all of the
Loans it may have funded hereunder to its designating Bank without the consent
of the Company or the Administrative Agent and without regard to the limitations
set forth in subsection 15.6(b). Each of the Company, each Bank, the
Administrative Agent and the HK Administrative Agent hereby confirms that it
will not institute against a Conduit Bank or join any other Person in
instituting against a Conduit Bank any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state bankruptcy or similar law,
for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Bank; provided, however, that each
Bank designating any Conduit Bank hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Bank
during such period of forbearance. 
15.7 Adjustments; Set-off 
(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans or the Reimbursement Obligations then due and owing to
it, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 13(g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Bank, if
any, in respect of such other Bank’s Loans or the Reimbursement Obligations then
due and owing to it, or interest thereon, such benefitted Bank shall purchase
for cash from the other Banks a participating interest in such portion of each
such other Bank’s Loan or the Reimbursement Obligations owing to it, or shall
provide such other Banks with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefitted Bank to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Each of the Company and the
Subsidiary Borrowers agrees that each Bank so purchasing a portion of another
Bank’s Loan may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Bank were
the direct holder of such portion. 
(b) In addition to any rights and remedies of the Banks provided by law, each
Bank shall have the right, without prior notice to the Company or any Subsidiary
Borrower, any such notice being expressly waived by the Company and the
Subsidiary Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder or under this Agreement or the
other Credit Documents (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank or any branch or agency
thereof to or for the credit or the account of the Company or such Subsidiary
Borrower, as the case may be. Each Bank agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application. 
15.8 Power of Attorney 
. Each Subsidiary Borrower hereby grants to the Company an irrevocable power of
attorney to act as its attorney-in-fact with regard to matters relating to this
Agreement, the Applications and each other Credit Document, including, without
limitation, execution and delivery of any amendments, supplements, waivers or
other modifications hereto or thereto, receipt of any notices hereunder or
thereunder and receipt of service of process in connection herewith or
therewith. Each Subsidiary Borrower hereby explicitly acknowledges that the
Administrative Agent, the HK Administrative Agent and each Bank has executed and
 





--------------------------------------------------------------------------------





delivered this Agreement and each other Credit Document to which it is a party,
and has performed its obligations under this Agreement and each other Credit
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection 15.8. The power of attorney
granted by each Subsidiary Borrower hereunder is coupled with an interest. 
15.9 Judgment 
(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given. 
(b) The obligation of the Company or any Subsidiary Borrower in respect of any
sum due to any Bank or the Administrative Agent hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement or the other Credit Documents (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in the Judgment Currency such Bank or the Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent (as the case may be) in the Agreement Currency, the Company
or such Subsidiary Borrower (as the case may be) agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Bank or the Administrative Agent (as the case may be), such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Company or such
Subsidiary Borrower (as the case may be) such excess. 
15.10 Counterparts 
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by email, electronic copy or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent. 
15.11 Severability 
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 
15.12 Integration 
. This Agreement and the other Credit Documents represent the agreement of the
Company, the Subsidiary Borrowers, the Syndication Agents, the Administrative
Agent, the HK Administrative Agent and the Banks with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the HK Administrative Agent or any Bank
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Credit Documents. 





--------------------------------------------------------------------------------





15.13 GOVERNING LAW 
. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY LOCAL CURRENCY
FACILITY) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY LOCAL CURRENCY FACILITY) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. 
15.14 Submission To Jurisdiction; Waivers 
(a) Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally: 
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided, that nothing contained herein
or in any other Credit Document will prevent any Bank or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right under any Credit Document in any other forum in which jurisdiction can be
established; 
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same; 
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 15.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; 
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and 
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages. 
(b) Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in subsection
15.14(a) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of the Company at its address
for notice set forth in subsection 15.2. 
15.15 Acknowledgements 
. Each of the Company and the Subsidiary Borrowers hereby acknowledges that: 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents; 





--------------------------------------------------------------------------------





(b) none of the Syndication Agents, Arrangers, the Administrative Agent, the HK
Administrative Agent or any Bank has any fiduciary relationship with or duty to
the Company and the Subsidiary Borrowers arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between the Syndication Agents, the Administrative Agent, the HK Administrative
Agent and the Banks, on one hand, and the Company and the Subsidiary Borrowers,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and 
(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Company and the Subsidiary Borrowers and the Banks. 
15.16 WAIVERS OF JURY TRIAL 
. THE COMPANY, THE SUBSIDIARY BORROWERS, THE SYNDICATION AGENTS, THE
ADMINISTRATIVE AGENT, THE HK ADMINISTRATIVE AGENT AND THE BANKS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. 
15.17 USA Patriot Act 
. Each Bank hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Bank to
identify each Borrower in accordance with the Act. 
15.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 
. Notwithstanding anything to the contrary in any Credit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: 
(i) a reduction in full or in part or cancellation of any such liability; 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or 
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 


15.19 Confidentiality 
. Each of the Administrative Agent, the HK Administrative Agent, and the Banks
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees  





--------------------------------------------------------------------------------





and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Credit Document or any suit, action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection, to (x)
any Assignee of or Participant in, or any prospective Assignee of or Participant
in, any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative
transaction, or to any credit insurance provider, in each case, relating to a
Borrower and its obligations, (g) with the consent of the Borrower to whom the
Information pertains, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this subsection or an agreement
described in clause (f) hereof or (y) becomes available to the Administrative
Agent, HK Administrative Agent or any Bank on a non-confidential basis from a
source other than the Borrowers or (i) to data service providers, including
league table providers, that serve the lending industry (but, in the case of
this clause (i), solely to the extent that (x) such Information is information
about the terms of the financing contemplated hereby routinely provided by
arrangers to data services providers and (y) such Information is provided to
such data service providers no earlier than the fifth Business Day after the
Closing Date). “Information” means all information received from the Borrowers
or their Affiliates relating to the Borrowers, their subsidiaries or their
businesses, other than any such information that is available to the
Administrative Agent, the HK Administrative Agent, or any Bank on a
non-confidential basis prior to disclosure by the Borrowers. 
Each Bank acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws. 
All information, including requests for waivers and amendments, furnished by the
Borrowers, the Administrative Agent or the HK Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Credit Documents
will be syndicate-level information, which may contain material non-public
information about the Borrowers and their Affiliates and their related parties
or their respective securities. Accordingly, each Bank represents to the
Borrowers, the Administrative Agent and the HK Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws. 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. 
ARROW ELECTRONICS, INC. 


By: /s/ Christopher Stansbury 
Name: Christopher Stansbury 
Title: Chief Financial Officer 





--------------------------------------------------------------------------------





 




ARROW CENTRAL EUROPE GMBH 


By: /s/ Christopher Stansbury 
Name: Christopher Stansbury 
Title: Director 




ARROW ASIA PAC LIMITED 


By: /s/ Christopher Stansbury 
Name: Christopher Stansbury 
Title: Director 




COMPONENTS AGENT (CAYMAN) LIMITED 


By: /s/ Christopher Stansbury 
Name: Christopher Stansbury 
Title: Director 




ARROW ELECTRONICS (C.I.) LIMITED 


By: /s/ Christopher Stansbury 
Name: Christopher Stansbury 
Title: Director 































--------------------------------------------------------------------------------























JPMORGAN CHASE BANK, N.A., 
as Administrative Agent  


By: /s/ Peter B. Thauer 
Name: Peter B. Thauer 
Title: Managing Director 



























































--------------------------------------------------------------------------------























































JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch, as HK
Administrative Agent  


By: /s/ Jocelyn Tan 
Name: Jocelyn Tan 
Title: Vice President 



























--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., 
as a Bank  


By: /s/ Peter B. Thauer 
Name: Peter B. Thauer 
Title: Managing Director 


 



































































--------------------------------------------------------------------------------

























Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




                        BNP PARIBAS, as a Bank 






By: /s/ Michael A. Kowalczyk                     
Name: Michael A. Kowalczyk 
Title: Managing Director 


For any Bank requiring a second signature line: 




By: /s/ Brendan Heneghan                     
Name: Brendan Heneghan 
Title: Director 



































--------------------------------------------------------------------------------



















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




BANK OF AMERICA, N.A., as a Bank 






By: /s/ Jeanette Lu                     
Name: Jeanette Lu 
Title: Director 























































--------------------------------------------------------------------------------

















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




The Bank of Nova Scotia, as a Bank 






By: /s/ Winston Lua                     
Name: Winston Lua 
Title: Director 

























































--------------------------------------------------------------------------------













Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank 






By: /s/ Matthew Antioco                     
Name: Matthew Antioco 
Title: Vice President 


For any Bank requiring a second signature line: 




By:________________________ 
Name: 
Title: 















































--------------------------------------------------------------------------------

































Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




ING BANK N.V., Dublin Branch, 






By: /s/ Berry Fehily                     
Name: Berry Fehily 
Title: Managing Director 




By: /s/ Sean Hassett     
Name: Sean Hassett 
Title: Director 































--------------------------------------------------------------------------------



















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




MIZUHO BANK, LTD., as a Bank 






By: /s/ Daniel Guevara                     
Name: Daniel Guevara 
Title: Authorized Signatory 























































--------------------------------------------------------------------------------



















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Sumitomo Mitsui Banking Corporation, as a Bank 






By: /s/ David W. Kee                     
Name: David W. Kee 
Title: Managing Director 























































--------------------------------------------------------------------------------



















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Danske Bank A/S, as a Bank 






By: /s/ Jesper Larsen                     
Name: Jesper Larsen 
Title: Senior Loan Manager 


For any Bank requiring a second signature line: 




By: /s/ Jorgen Linnet 
Name: Jorgen Linnet 
Title: Chief Loan Manager 









































--------------------------------------------------------------------------------

















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




GOLDMAN SACHS BANK USA, as a Bank 






By: /s/ Ryan Durkin                     
Name: Ryan Durkin 
Title: Authorized Signatory 


For any Bank requiring a second signature line: 




By:________________________ 
Name:  
Title:  











































--------------------------------------------------------------------------------

















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




HSBC Bank USA, N.A, as a Bank 






By: /s/ David Wagstaff                     
Name: David Wagstaff 
Title: Managing Director 


For any Bank requiring a second signature line: 




By:________________________ 
Name:  
Title:  











































--------------------------------------------------------------------------------





















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank 






By: /s/ Mark H. Halldorson                     
Name: Mark H. Halldorson 
Title: Director 





















































--------------------------------------------------------------------------------









































Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Bank of China, Chicago Branch, as a Bank 






By: /s/ Kefei Xu                     
Name: Kefei Xu 
Title: SVP & Branch Manager 

































--------------------------------------------------------------------------------





























































Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




BARCLAYS BANK PLC, as a Bank 






By: /s/ Niels Pedersen                     
Name: Niels Pedersen 
Title: Director, Debt Finance 


EXECUTED IN LONDON 









--------------------------------------------------------------------------------























Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Branch Banking and Trust Company, as a Bank 






By: /s/ Erron Powers                     
Name: Erron Powers 
Title: Senior Vice President 



















































--------------------------------------------------------------------------------











































Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Nordea Bank Finland Plc, New York Branch, as a Bank 






By: /s/ Christopher G. Spitler                     
Name: Christopher G. Spitler 
Title: Senior Vice President 


For any Bank requiring a second signature line: 




By: /s/ Thomas Rathkjen 
Name: Thomas Rathkjen 
Title: Vice President 

















--------------------------------------------------------------------------------























Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




Standard Chartered Bank, as a Bank 






By: /s/ Steven Aloupis                     
Name: Steven Aloupis 
Title: Managing Director 
Loan Syndications 
Standard Chartered Bank 















































--------------------------------------------------------------------------------



















Bank signature page to the Arrow Electronics 2016 Credit Agreement, dated as of
the date first above written 




U.S. Bank National Association, as a Bank 






By: /s/ Matt S. Scullin                     
Name: Matt S. Scullin 
Title: Vice President 

























































--------------------------------------------------------------------------------





EXECUTION VERSION 
Schedule I 
BANKS AND COMMITMENTS 
Bank 
Dollar Revolving Commitment Amount 






Euro Revolving Commitment Amount 


(Dollar Equivalent Amount) 
Pounds Sterling Revolving Commitment Amount  


(Dollar Equivalent Amount) 
Hong Kong Dollar Revolving Commitment Amount  
(Dollar Equivalent Amount) 
Swedish Kroner Revolving Commitment Amount  


(Dollar Equivalent Amount) 
JPMORGAN CHASE BANK, N.A. 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
BNP PARIBAS  
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
BANK OF AMERICA, N.A. 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
THE BANK OF NOVA SCOTIA 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
THE BANK OF TOYKO-MITSUBISHI UFJ, LTD. 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
ING BANK N.V., DUBLIN BRANCH 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
MIZUHO BANK, LTD. 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$8,695,652.17 
SUMITOMO MITSUI BANKING CORPORATION 
$140,000,000.00 
$23,333,333.33 
$15,555,555.56 
$7,777,777.78 
$0.00 
DANSKE BANK A/S 
$95,000,000.00 
$15,833,333.33 
$10,555,555.56 
$5,277,777.78 
$5,900,621.12 
HSBC BANK USA, N.A. 
$95,000,000.00 
$15,833,333.33 
$10,555,555.56 
$5,277,777.78 
$5,900,621.12 
GOLDMAN SACHS BANK USA 
$95,000,000.00 
$15,833,333.33 
$10,555,555.56 
$5,277,777.78 
$5,900,621.12 
WELLS FARGO BANK, NATIONAL ASSOCIATION  
$95,000,000.00 
$15,833,333.33 
$10,555,555.56 
$5,277,777.78 
$5,900,621.12 
BANK OF CHINA, CHICAGO BRANCH 
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$0.00 
BARCLAYS BANK PLC 
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$3,105,590.06 
BRANCH BANKING AND TRUST COMPANY 
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$3,105,590.06 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH 
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$3,105,590.06 
STANDARD CHARTERED BANK 
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$3,105,590.06 
U.S. BANK NATIONAL ASSOCIATION  
$50,000,000.00 
$8,333,333.33 
$5,555,555.56 
$2,777,777.78 
$3,105,590.06 
TOTAL: 
$1,800,000,000 
$300,000,000 
$200,000,000 
$100,000,000 
$100,000,000 






--------------------------------------------------------------------------------





EXECUTION VERSION 
Schedule II 
SUBSIDIARY BORROWERS 


FOREIGN SUBSIDIARY BORROWERS 


Name and Address: 
Jurisdiction of Incorporation: 
Arrow Central Europe GmbH   
Max-Planck StraBe 1-3 
D-63303 Dreieich 
Germany 
Germany 
Arrow Asia Pac Limited 
2/F, Green 18 Phase 2 
Hong Kong Science Park 
Pak Shek Kok, N.T., Hong Kong 
Hong Kong 
Components Agent (Cayman) Limited 
Century Yard, Cricket Square, Hutchins Drive 
PO Box 2681 GT 
George Town, Grand Cayman 
British West Indies 
British West Indies 
Arrow Electronics (C.I.) Limited 
89 Nexus Way 
Camana Bay, PO Box 31106 
Grand Cayman KY1-1205 
Cayman Islands 


British West Indies 


























































--------------------------------------------------------------------------------





EXECUTED VERSION 
Schedule III 


Certain Information Concerning Swing Line Loans and Letters of Credit 


I.    Issuing Banks and Issuing Offices 


Name of Issuing Bank 
Issuing Office 
Currency 
JPMorgan Chase Bank, N.A. c/o JPMorgan Treasury Services 
10420 Highland Manor Drive 
4th Floor 
Tampa, Florida 33610-9128, United States 
Attention: James Alonzo, 
      Standby LC Dept. 
(T) 813-432-6339 
(F) 813-432-5161 
All Available Currencies 
Bank of America, N.A. 
Bank of America (as LC Issuing Agent) 
Remy David 
Ph: 925-675-8416 
Fax: 888-217-4730 
Remedios.A.David@baml.com 
Bank of America N.A. 
Credit Services 
Concord, CA 
All Available Currencies 
BNP Paribas 
BNP Paribas RCC, Inc. 
Trade Finance 
525 Washington Blvd. 
Jersey City, NJ 07310 
Attn: Maria Albuquerque 
Phone: (201) 850-6761 
Fax: (201) 850-4021 
maria.albuquerque@us.bnpparibas.com 
sftfs.support@us.bnpparibas.com 
All Available Currencies 
The Bank of Nova Scotia 
GWS LoanOps US Corp 
The Bank of Nova Scotia 
720 King Street West, 2nd Floor 
Toronto, Ontario, Canada M5V 2T3 
212.225.5705 
212.225.5709 
GWSLC_USCorp@scotiabank.com 
All Available Currencies 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
The Bank of Tokyo-Mistubishi UFJ, Ltd. 
International Operations Department (IOD) 
MUFG Union Bank, N.A. 
Harborside Financial Center, 500 Plaza III 
Jersey City, NJ 07311 
Attention: Antonina Bondi 
Telephone: (201) 413-8823 
Facsimile: (201) 521-2336 
Email: abondi@us.mufg.jp; IOD_SBLC@us.mufg.jp 
All Available Currencies 






--------------------------------------------------------------------------------





ING Bank N.V., Dublin Branch 
Name: Alan Maher 
Company: ING Bank N.V., Dublin Branch 
Title Director 
Address: ING Bank N.V., Dublin Branch, Block 4 
Dundrum Town Centre, Sandyford Road 
Dublin 16 A4W6 
Telephone: +353 1 638 4008 
Facsimile: +353 1 638 4050 
E-mail address: 
Alan.maher@ie.ing.com 
Wlo.exe.cfil.cb.locations@ing.nl 
All Available Currencies 
Mizuho Bank, Ltd. 
Mizuho Bank, Ltd. 
1800 Plaza Ten 
Harborside Financial Ctr 
Jersey City, NJ 07311 
Attn: Jane Yoon 
Telephone: (201) 626-9235 
Fax: (201) 626-9941 
LAU_USCorp1@mizuhocbus.com 
All Available Currencies 
Sumitomo Mitsui Banking Corporation 
Sumitomo Mitsui Banking Corporation 
277 Park Avenue 
New York, NY 10172 
Attn: Nadine Burnett 
Office: 212-224-4031 
Cell: 347-443-7362 
Fax: 212-224-4384 
nadine_burnett@smbcgroup.com 
All Currencies Except for Swedish Kroner 


























































--------------------------------------------------------------------------------





II.    Swing Line Limits 


Borrower 
Swing Line Limit 
ARROW ELECTRONICS, INC. 
$500,000,000.00 
ARROW CENTRAL EUROPE GMBH 
$500,000,000.00 
ARROW ASIA PAC LIMITED 
$500,000,000.00 
COMPONENTS AGENT (CAYMAN) LIMITED 
$500,000,000.00 
ARROW ELECTRONICS (C.I.) LIMITED  
$500,000,000.00 





III.A    Swing Line Commitments 


Swing Line Bank 
Swing Line Commitment Amount 
Borrowers 
JPMorgan Chase Bank, N.A. 
$62,500,000.00 
All Borrowers 
Bank of America, N.A. 
$62,500,000.00 
All Borrowers 
BNP Paribas 
$62,500,000.00 
All Borrowers 
The Bank of Nova Scotia 
$62,500,000.00 
All Borrowers 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
$62,500,000.00 
All Borrowers 
ING Bank N.V., Dublin Branch 
$62,500,000.00 
All Borrowers 
Mizuho Bank, Ltd. 
$62,500,000.00 
All Borrowers 
Sumitomo Mitsui Banking Corporation 
$62,500,000.00 
All Borrowers 





III.B    L/C Commitments 


Issuing Bank 
L/C Commitment Amount 
Borrowers 
JPMorgan Chase Bank, N.A. 
$25,000,000.00 
All Borrowers 
Bank of America, N.A. 
$25,000,000.00 
All Borrowers 
BNP Paribas 
$25,000,000.00 
All Borrowers 
The Bank of Nova Scotia 
$25,000,000.00 
All Borrowers 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
$25,000,000.00 
All Borrowers 
ING Bank N.V., Dublin Branch 
$25,000,000.00 
All Borrowers 
Mizuho Bank, Ltd. 
$25,000,000.00 
All Borrowers 
Sumitomo Mitsui Banking Corporation 
$25,000,000.00 
All Borrowers 




















--------------------------------------------------------------------------------





IV.Swing Line Banks - Addresses of Funding/Payment Offices 


A. JPMorgan Chase Bank, N.A. 


JPMorgan Chase Bank, N.A. 
500 Stanton Christiana Road 
Newark, DE 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telecopy: +1-302-634-8459 
Telephone: +1-302-634-1980 


Bank Name: JPMorgan Chase Bank, N.A. 
ABA/Routing No.: 021000021 
Account Name: Arrow Electronics 
Account No.: 9008113381H0043 
Attention: Jacqueline Zellman/Jonathan Krepol 
Reference: Arrow Electronics 


B. Bank of America, N.A.: 


Contact Information: 
Remy David 
2001 Clayton Road, 2nd Floor 
Mailcode: CA4-702-02-25 
Concord, CA  94520 
Phone #: 925-675-8416 
Fax #: 888-217-4730 
Email:  remedios.a.david@baml.com 


Payment Instruction: 
Bank of America NA 
ABA 026009593 
Account Number: 3750836479 
Account Name: Credit Services  
Ref:  Arrow Electronics 


C. BNP Paribas: 


Legal Adress for BNP Paribas:  
787 Seventh Ave. The Equitable Tower  
New York, NY 10019  


Loans Operation Contact Information:  
Cathy Markos Prahalias  
Tel. 514-285-6042  
Fax. 201-850-4059  
Email. SFLS.Support@americas.bnpparibas.com  


Wire instructions:  
Pay to: BNP Paribas NY  
ABA: 026 007 689  
Benef: Loan Servicng Clearing Account  
Account # 10313000103  





--------------------------------------------------------------------------------





Ref. Arrow Electronics 


D. The Bank of Nova Scotia 


Loan Admin Contact: 
Kathy Williams 
Direct No: 
416-649-4009 
Telephone No: 
212-225-5705 
Fax Number: 
212-225-5709 
Email: 
kathy_williams@scotiacapital.com 



The Bank of Nova Scotia 
Global Wholesale Services 
720 King Street West, Toronto 
Mailing Address 
44 King Street West 
Toronto, Ontario 
Canada M5H 1H1 



BANK NAME: 
The Bank of Nova Scotia-New York 
ABA: 
02600253-2 
ACCOUNT NAME: 
BANK OF NOVA SCOTIA - DIVERSIFIED CENTRAL 
ACCOUNT #: 
618233 
ATTENTION: 
US CORPORATE LOANS 
REFERENCE: 
ARROW ELECTRONICS INC 
LEGAL ENTITY NAME: 
THE BANK OF NOVA SCOTIA 



E. The Bank of Tokyo-Mitsubishi UFJ, Ltd. 


Dolores Ruland 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
1251 Avenue of the Americas 
New York, NY 10020-1104 
(T) 201-413-8629 
(F) 201-521-2304 
druland@us.mufg.jp 


The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
ABA#026 009 632 
Account# 97770191 
Attention: Loan Operations Department 
Reference: Arrow Electronics, Inc. 


F. ING Bank N.V., Dublin Branch 


Name: Alan Maher 
Company: ING Bank N.V., Dublin Branch 
Title Director 
Address: ING Bank N.V., Dublin Branch, Block 4 





--------------------------------------------------------------------------------





Dundrum Town Centre, Sandyford Road 
Dublin 16 A4W6 
Telephone: +353 1 638 4008 
Facsimile: +353 1 638 4050 
E-mail address: 
Alan.maher@ie.ing.com 
Wlo.exe.cfil.cb.locations@ing.nl 


Beneficiary 
ING Bank N.V., Amsterdam 
Swift Code: INGBNL2A 
Payment Reference: EXE-CFIL/AMP M 04/Arrow Electronics Inc. 


Account with Institution 
JP Morgan Chase Bank 
Swift Code: CHASUS33 
Account Number: 001-1-643293 
Account name: ING Bank N.V., Amsterdam 




G. Mizuho Bank, Ltd.  
Name: Jane Yoon  
Company: Mizuho Bank, Ltd. 
Title Officer  
Address: 
1800 Plaza Ten 
Harborside Financial Ctr. 
Jersey City, NJ 07311  
Telephone: 201-626-9235  
Facsimile: 201-626-9941  
E-mail address: LAU_USCorp1@mizuhocbus.com  


Bank Name: Mizuho Bank, Ltd., New York Branch 
ABA/Routing No.: 026 004 307 
Account Name: LAU-ISA 
Account No.: H79-740-222205 
Attention: Jane Yoon 
Reference: Arrow Electronics Inc / LAU 


H. Sumitomo Mitsui Banking Corporation. 


Nadine Burnett 
Office: 212-224-4031 
Cell: 347-443-7362 
Fax: 212-224-4384 
nadine_burnett@smbcgroup.com 




Pay to: Citibank, NA, NY 
ABA Number: 021-000-089 
Account Number: 36023837 
Account Name: SMBC NY Branch 
SWIFT Code: SMBCUS33 
Attention: Loan Services 





--------------------------------------------------------------------------------





EXECUTED VERSION 
SCHEDULE IV 


ADMINISTRATIVE SCHEDULE 


1. 
COMMITTED RATE LOANS/SWING LINE LOANS 



A. Interest Rates for Each Currency 


Dollars: 


1. ABR Loans: ABR 


2. Eurocurrency Loans: 


a) Committed Rate Loans 
for any Interest Period in respect of any Tranche, the London interbank offered
rate administered by the British Bankers Association (or any other Person that
takes over the administration of that rate) for deposits in Dollars for a period
beginning on the first day of such Interest Period and ending on the last day of
such Interest Period which appears on the Reuters Screen LIBOR01 Page or LIBOR
02 Page (or any replacement Reuters page which displays that rate) as of 11:00
a.m., London time, on the date which is two Business Days prior to the first day
of such Interest Period.  


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate (as defined below). 


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the same number of decimal places as the relevant
Reuters Screen) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Reuters Screen (for the longest period for which the applicable Reuters Screen
is available for the applicable currency) that is shorter than the Interest
Period for which the applicable Reuters Screen is not available and (b) the
applicable Reuters Screen for the shortest period (for which such Reuters Screen
is available for the applicable currency) that exceeds the Interest Period for
which the applicable Reuters Screen is not available, in each case, as of the
applicable time such Reuters Screen would be quoted for such Interest Period and
currency. 


b) Swing Line Loans 
the rate at which the applicable Swing Line Bank is offered Dollar deposits at
or about 11:00 a.m., New York City time, on the first day of such Interest
Period in the interbank Eurodollar market where its Eurodollar and foreign
currency exchange operations are then being conducted for delivery on such first
day of such Interest Period for the number of days comprised therein. 


Euros: 


Eurocurrency Loans: 


for any Interest Period in respect of any Tranche, the euro interbank offered
rate administered by the Banking Federation of the European Union (or any other
Person which takes over the administration of that rate) for deposits in Euros
for a period beginning on the first day of such Interest Period and ending on
the last day of such Interest Period displayed on Reuters Screen EURIBOR01 (or
any replacement Reuters page which displays that rate)as of 11:00 a.m., Brussels
time, on the date which is two Business Days prior to the first day of such
Interest Period. 


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall the Interpolated Rate. 























--------------------------------------------------------------------------------





Pounds Sterling: 


Eurocurrency Loans: 


for any Interest Period in respect of any Tranche, the London interbank offered
rate administered by the British Bankers Association (or any other Person that
takes over the administration of that rate) for deposits in Pounds Sterling for
a period beginning on the first day of such Interest Period and ending on the
last day of such Interest Period which appears on the Reuters Screen LIBOR01
Page or LIBOR 02 Page (or any replacement Reuters page which displays that rate)
as of 11:00 a.m., London time, on the first day of such Interest Period.  


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate. 


Hong Kong Dollars: 


Eurocurrency Loans: 


for any Interest Period in respect of any Tranche, the percentage rate per annum
for deposits in Hong Kong Dollars for a period beginning on the first day of
such Interest Period and ending on the last day of such Interest Period,
displayed under the heading “HKAB HKD Interest Settlement Rates” on the Reuters
Screen HKABHIBOR Page (or any replacement Reuters page which displays that rate)
as of 11:30 a.m., Hong Kong time, on the date which is the first day of such
Interest Period. 


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate. 


Swedish Kroner: 


Eurocurrency Loans: 


for any Interest Period in respect of any Tranche, the Stockholm interbank
offered rate administered by the Swedish Bankers’ Association (or any other
person which takes over the administration of that rate) for deposits in Swedish
Kroners for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period as displayed on the appropriate
page of the Reuters screen (or any replacement Reuters page which displays that
rate) as of 11:00 a.m., Stockholm time, on the date which is two Business Days
prior to the first day of such Interest Period. 


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate. 















































--------------------------------------------------------------------------------







B.Funding Office, Funding Time, Payment Office, Payment Time for Each Currency
for Committed Rate Loans. 


Dollars: 


1. 
Funding Office:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road  
Newark, DE 19713 


2. 
Funding Time:    11:00 a.m., New York City time on the Borrowing Date for
Eurocurrency Loans 

4:00 p.m., New York City time on the Borrowing Date for ABR Loans 


3. 
Payment Office:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road  
Newark, DE 19713 


4. 
Payment Time:    12:00 noon, New York City time 



Euros: 


1.            Funding Office: 


JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP 


Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)  
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX) 
Account Number: DE93501108006001600037 


2.            Funding Time:    1:00 p.m., London time on the Borrowing Date 


3.            Payment Office:  


JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP  


Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)  
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX) 
Account Number: DE93501108006001600037 


4.            Payment Time:    1:00 p.m., London time 































--------------------------------------------------------------------------------





Pounds Sterling: 


1.            Funding Office: 


JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP 


Correspondent Bank: Pay direct to 
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX) 
Account Number: GB82CHAS60924203043504 
Local Clearing Code: 405206 


2.            Funding Time:    1:00 p.m., London time on the Borrowing Date 


3.            Payment Office:  


JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP 


Correspondent Bank: Pay direct to 
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX) 
Account Number: GB82CHAS60924203043504 
Local Clearing Code: 405206 


4.             Payment Time:    1:00 p.m., London time on the Borrowing Date 


Hong Kong Dollars (funding to Borrowers incorporated in Hong Kong): 


1.             Funding Office: 


JPMorgan Chase Bank, N.A., Hong Kong Branch 
Account Name: JPMorgan Chase Bank, N.A. Hong Kong Branch  
BIC Code: CHASHKHH 
CHATS Code: 007  
Reference: HKGLNO 
Asia Loan Operations - Arrow  
(Note : please make payment by Local CHATS) 
2.            Funding Time:    2:00 p.m., Hong Kong time on the Borrowing Date 


3.             Payment Office:     JPMorgan Chase Bank, N.A., Hong Kong Branch  


4.            Payment Time:     2:00 p.m., Hong Kong time 





























--------------------------------------------------------------------------------





Swedish Kroner: 


1.            Funding Office:     


JPMorgan Chase Bank, N.A., London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP  


Correspondent Bank: Svenska Handelsbanken, Stockholm (Swift ID: HANDSESS)  
Account: J.P. MORGAN EUROPE LIMITED, LONDON (Swift ID: CHASGB22) 
Account Number: GB98CHAS60924203043507 


Account of:    J.P. Morgan Europe Limited, London 
Account No:    40386589 
Svenska Handelsbanken, Stockholm 


2.            Funding Time:    9:00 a.m., London time on the Borrowing Date 


3.            Payment Office:  


JPMorgan Chase Bank, N.A., London  
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP 


Correspondent Bank: SVENSKA HANDELSBANKEN (Swift ID: HANDSESS)  
Account: J.P. MORGAN EUROPE LIMITED, LONDON (Swift ID: CHASGB22) 
Account Number: GB98CHAS60924203043507 


4.             Payment Time:    9:00 a.m., London time 


C.Funding Office, Funding Time, Payment Office, Payment Time for Swing Line
Loans. 


1. 
Funding Office:    Funding Office of applicable Swing Line Bank as set forth on
Schedule III 



2. 
Funding Time:    2:00 p.m., New York City time on the Borrowing Date 



3. 
Payment Office:    Payment Office of applicable Swing Line Bank as set forth on
Schedule III 



4. 
Payment Time:    2:00 p.m., New York City time 



D.Notice of Borrowing: 


Dollars: 


1. 
Deliver to:     JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


2. Time: 


(i) ABR Loans--Not later than 10:00 a.m., New York City time, on the Borrowing
Date 







--------------------------------------------------------------------------------





(ii) Eurocurrency Loans--Not later than 10:00 a.m., New York City time, three
Business Days prior to the Borrowing Date. 




3.Information Required: Name of Borrower, amount to be borrowed, whether ABR
Loans or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds. 


Available Foreign Currencies (except Hong Kong Dollars):  


1. Deliver to:         JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street 
Canary Wharf, London, United Kingdom, E14 5JP 
Attention: Loan and Agency 
Email: loan_and_agency_london@jpmorgan.com  
Fax No: 011-44 (0) 207 7777 2360 


2. Time: 
Not later than 11:00 A.M., New York City time, four Business Days prior to the
Borrowing Date. 


3. Information Required: 
Name of Borrower, amount to be borrowed, and Interest Periods and wire
instruction for remittance of drawdown proceeds. 






Hong Kong Dollars (Borrowers incorporated in Hong Kong):  


1. Deliver to: 


JPMorgan Chase Bank, N.A. acting through its Hong Kong Branch 
c/o JPMorgan Chase Bank, N.A. 
One@ Changi City 
1 Changi Business Park Central 1 Floor 9 
Singapore 486036 
Attn : Loan Agency Services Asia 
Tel : (65) 6801 3973 / (65) 6801 3720   
Fax : (65) 6722 4022 
Email : loan.agency.services.asia@jpmorgan.com  


With a copy to: 
Asia Loan Operation 
Fax : 91 22 66466865 
Email : asia.loan.operations@jpmorgan.com 




2. Time: 


Not later than 10:00 A.M., New York City time, four Business Days prior to the
Borrowing Date. 


E.Notice of Swing Line Borrowing: 





--------------------------------------------------------------------------------









1. Deliver to:  
Funding Office of applicable Swing Line Bank as set forth on Schedule III 



2. Time: 
Not later than 1:00 p.m., New York City time, on the Borrowing Date, or such
later time as may be agreed by the applicable Swing Line Bank, acting in its
sole discretion. 


3. Information Required: Name of Borrower, amount to be borrowed, whether ABR
Loans or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds. 




F. Notice of Continuation; Notice of Prepayment 


Dollars:  
1. 
Deliver to:      

a) Committed Rate Loans 
JPMorgan Chase Bank, N.A. 
500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


b) Swing Line Loans 
Lending Office of applicable Swing Line Bank as set forth on Schedule III 
2. Time: 


a) Committed Rate Loans 
(i) ABR Loans -- Not later than 12:00 Noon, New York City time, on the
prepayment date 


(ii) Eurocurrency Loans -- Not later than 12:00 noon, New York City time, three
Business Days prior to the last day of the current Interest Period for
continuations or the prepayment date, as the case may be. 


b) Swing Line Loans 
Not later than 4 p.m., New York City time, on the prepayment date 


3.Information Required: 


Name of Borrower, amount to be prepaid or (in the case of Committed Rate Loans)
continued, as the case may be, whether Swing Line Loans or Committed Rate Loans,
whether ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest
Periods for Eurocurrency Loans to be continued. 


Available Foreign Currencies:  


1. Deliver to:  
a) Available Foreign Currency Other Than Hong Kong Dollars 



JPMorgan Chase Bank - London  
Floor 6, 25 Bank Street 
Canary Wharf, London, United Kingdom, E14 5JP 
Attention: Loan and Agency 
Email: loan_and_agency_london@jpmorgan.com  
Telephone No: 011-44 (0) 207 742 6638  





--------------------------------------------------------------------------------





Fax No: 011-44 (0) 207 7777 2360 


b) Hong Kong Dollars (Borrowers incorporated in Hong Kong): 


JPMorgan Chase Bank, N.A. acting through its Hong Kong Branch 
c/o JPMorgan Chase Bank, N.A. 
One@ Changi City 
1 Changi Business Park Central 1 Floor 9 
Singapore 486036 
Attn : Loan Agency Services Asia 
Tel : (65) 6801 3973 / (65) 6801 3720   
Fax : (65) 6722 4022 
Email : loan.agency.services.asia@jpmorgan.com  


With a copy to: 
Asia Loan Operation 
Fax : 91 22 66466865 
Email : asia.loan.operations@jpmorgan.com 




2. Time: 


Not later than 11:00 A.M., London time, three Business Days prior to the last
day of the current Interest Period for continuations or the prepayment date, as
the case may be; provided that with respect to Hong Kong Dollars, notice shall
be given not later than 11:00 A.M., Hong Kong time, four Business Days prior to
the last day of the current Interest Period for continuations or the prepayment
date, as the case may be. 






3. Information Required: 


Name of Borrower, amount to be continued or prepaid, as the case may be, whether
ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest Periods
for Eurocurrency Loans to be continued. 















































--------------------------------------------------------------------------------







2. 
COMPETITIVE ADVANCE LOANS 



A.Competitive Advance Loan Request by Company 


1. 
Deliver to:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


2. Delivery time:    By 9:30 A.M., New York City time, on the date on which
Competitive Advance Loan Offers are requested. 


3. Information to be set forth: 
Name of Borrower. 
Amount and Currency of Competitive Advance Loan. 
Date of Competitive Advance Loan. 
Maturity Date. 
Interest Payment Dates. 
Date on which Competitive Advance Loan Offers are due. 




B.Competitive Advance Loan Offer to Company 


1. 
Deliver to:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


2.Delivery time: By 11:00 A,M. New York City time on date set forth in
Competitive Advance Loan Request. 
3.Information to be set forth: 
Name of Bank. 
Amount and Currency of Competitive Advance Loan offered for each maturity date. 
interest rate. 
If Competitive Advance Loans may not be prepaid. 

































--------------------------------------------------------------------------------









3.        NOTICE OF SWING LINE REFUNDING 


1. 
Deliver to:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 
A. 



B.Information to be set forth: 
Name of Borrower 
Number of Swing Line Loans 
Amount of each Swing Line Loan 
Date of each Swing Line Loan 


4.         NOTICE OF SWING LINE OUTSTANDINGS 


1. 
Deliver to:     

JPMorgan Chase Bank, N.A. 
500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


2. 
Information to be set forth: 



Name of Borrower 
Number of Swing Line Loans 
Amount of each Swing Line Loan 
Date of each Swing Line Loan 
Outstanding Interest 







































--------------------------------------------------------------------------------











3. 
NOTICE OF LOCAL CURRENCY OUTSTANDINGS 



A. 
Deliver to:    JPMorgan Chase Bank, N.A. 

500 Stanton Christiana Road, NCC5, 1st Floor 
Newark, Delaware 19713 
Attention: Jacqueline Zellman 
Email: jacqueline.l.zellman@jpmorgan.com 
Telephone No: +1-302-634-1980 
Fax No: +1-302-634-8459 


B.Delivery time:    By close of business in London on the date of making of each
Local Currency Loan and on the last Business Day of each month on which the
applicable Local Currency Borrower has outstanding any Local Currency Loans. 


C.Information to be set forth: 
Name of Borrower 
Amount and Currency of outstanding Local Currency Loans 











































































--------------------------------------------------------------------------------











Schedule 1.1 


Existing Joint Ventures 


Arrow-Altech Holdings (Pty) Limited, a South African company, and its
subsidiaries. 


Marubun-Arrow Asia Limited, a British Virgin Islands company, and its
subsidiaries. 


Marubun-Arrow USA, LLC, a Delaware limited liability company. 


Embedded Developer L.L.C., a Delaware limited liability company. 


Aspencore/IDG China Investment L.L.C., a Delaware limited liability company. 

















































































--------------------------------------------------------------------------------











Schedule 9.10 


Outstanding Local Currency Loans 


None. 

































































































--------------------------------------------------------------------------------











Schedule 9.15 


Subsidiary Guarantors 


Arrow Electronics (UK), Inc. 


Arrow Enterprise Computing Solutions, Inc. 





























































































--------------------------------------------------------------------------------











Schedule 9.13 


Excluded ERISA Arrangements 


1.    Extended Separation Benefits 


The Company maintains a broad-based program to shelter employees at all levels
from any adverse consequences which might result from a change in control of the
Company. A change in control is defined in the program to include such time that
any person becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company's voting securities or certain
changes occur in the constitution of the Company's Board of Directors. Pursuant
to a policy adopted by the Board of Directors in 1998, the period of salary
continuation normally extended to employees whose employment is terminated as a
result of a workforce reduction or reorganization (which period ranges from six
to 24 weeks depending upon the length of service with the Company) is tripled if
employment is terminated by the Company (other than for cause) as a result of a
change in control. In addition to this policy, the Company has entered into
employment agreements with certain management-level employees, pursuant to which
among other matters, such employees will receive one year's compensation and
continuation for up to one year of medical and life insurance benefits if their
employment is terminated by the Company (other than for cause) within 12 months
following a change in control. The Company also has agreements with a number of
divisional and group vice presidents who are not executive officers, which
provide such vice presidents with a multiple of their annualized includible
compensation (as defined in the Internal Revenue Code) and continuation for up
to three years of medical, life and other welfare benefits if their employment
is terminated by the Company (other than for cause), if their responsibilities
or base salaries are materially diminished, or if certain other adverse changes
occur within 24 months following a change in control. Arrow’s executive officers
have entered into employment and change of control agreements. Under the
employment agreements, if the executive is terminated without cause, the
executive will continue to receive, through the end of the then-remaining term
of the agreement, all base salary and benefits (such as life, health, and
disability insurance) and cause the immediate vesting of any unvested stock
options which would have vested through the then-remaining term of the
agreement. The executive is also entitled to certain restricted units or shares
and, in some instances, performance units or shares. Under the change of control
agreements, if the executive’s employment is terminated (i) without cause by
Arrow or (ii) for good reason by the executive after a change in control, the
eligible terminated executive is entitled to receive: (i) all unpaid salary
through the date of termination (as defined in the employment agreement) and all
earned and unpaid benefits and awards (including both cash and stock
components); (ii) a lump-sum payment of 2.99 times the executive’s annualized
includable compensation as defined in Internal Revenue Code Section 280G(d)(1);
and (iii) continuation of coverage under the Company’s then current medical plan
until the executive reaches 65 years of age (or otherwise becomes eligible for
Medicare) or begins receiving equivalent benefits from a new employer. In
addition, all stock options vest immediately and the executive may be entitled
to restricted units or shares, and performance shares or shares. The amounts
payable pursuant to such agreements to the executive officers and to the other
vice presidents will be reduced, if necessary, to avoid excise tax under Section
4999 of the Code. 


2.    Unfunded Pension Plan 


The Company maintains the Unfunded Pension Plan for Selected Executives of the
Company ("SERP"). Under the SERP, the Company's Board of Directors determines
those employees who are eligible to participate in the SERP and the amount of
their maximum annual pension upon retirement on or after attaining age 60.
Approximately 25 current and former executives are designated participants in
the SERP. The gross SERP benefit is calculated by multiplying 2.5% of final
average performance-based compensation (salary and annual incentive) by the
participant’s years of credited service (up to a maximum of 18 years). Final
average compensation is the highest average of any three years during the
participant’s final five years of service. The gross benefit is reduced by 50%
of the Social Security benefit and the projected benefit of the Company’s 401(k)
matching contributions. The benefits provided under the SERP are payable as a
life annuity with 60 payments guaranteed, commencing at age 60, assuming
continued employment through normal retirement.  


3.     Wyle Executive Severance Obligations 


In connection with the acquisition of the Wyle Group of Companies, the Company
has severance obligations under agreements with certain existing Wyle
executives. Those severance obligations could constitute severance arrangements
for purposes of ERISA.  


4.      Executive Deferred Compensation Plan 


The company maintains an Executive Deferred Compensation Plan for approximately
450 highly paid U.S. executives, of which approximately 100 employees
participate. The Plan allows eligible executives to voluntarily elect to defer a
portion of their salary (up to 80%) and bonus/commissions (up to 100%).
Deferrals must be for a minimum of two years. At the end of the deferral period
participants may elect to have deferrals distributed to them in either lump sum
or installment payments over a designated number of years. Deferrals will be
paid out in a lump sum distribution if termination precedes retirement/long term
disability. Deferrals can be invested among different deemed investment options.
All deferrals and any earnings on those deferrals are general unsecured
obligations of the company.  





--------------------------------------------------------------------------------







5.     Wyle SERP Plan 


The company maintains an unfunded pension plan for approximately 19 former
executives of the Wyle Group of Companies. This plan provides for payment equal
to the excess of the amounts such executives would normally be expected to
receive under the terms of the Wyle qualified plan, over the maximum amounts
allowed by ERISA under the qualified plan. 


6.    Wyle Defined Benefit Plan 


The company is responsible for retirement benefits for certain employees the
Wyle provided under a defined benefit plan.  Benefits under that plan were
frozen as of December 31, 2000. The company makes contributions to the plan so
that minimum contribution requirements, as determined by government regulations,
are met. 



























































































--------------------------------------------------------------------------------











Schedule 9.18 


Environmental Matters 


In connection with the purchase of Wyle Electronics (“Wyle”) in August 2000, the
company acquired certain of the then outstanding obligations of Wyle, including
Wyle’s indemnification obligations to the purchasers of its Wyle Laboratories
division for environmental clean-up costs associated with any then existing
contamination or violation of environmental regulations. Under the terms of the
company’s purchase of Wyle from the sellers, the sellers agreed to indemnify the
company for certain costs associated with the Wyle environmental obligations,
among other things. During the fourth quarter of 2012, the company entered into
a settlement agreement with the sellers pursuant to which the sellers paid
$110,000,000 and the company released the sellers from their indemnification
obligation. As part of the settlement agreement the company accepted
responsibility for any potential subsequent costs incurred related to the Wyle
matters. The company is aware of two Wyle Laboratories facilities (in
Huntsville, Alabama and Norco, California) at which contaminated groundwater was
identified and will require environmental remediation. In addition, the company
was named as a defendant in several lawsuits related to the Norco facility and a
third site in El Segundo, California which have now been settled to the
satisfaction of the parties. 


The company expects these environmental liabilities to be resolved over an
extended period of time. Costs are recorded for environmental matters when it is
probable that a liability has been incurred and the amount of the liability can
be reasonably estimated. Accruals for environmental liabilities are adjusted
periodically as facts and circumstances change, assessment and remediation
efforts progress, or as additional technical or legal information becomes
available. Environmental liabilities are difficult to assess and estimate due to
various unknown factors such as the timing and extent of remediation,
improvements in remediation technologies, and the extent to which environmental
laws and regulations may change in the future. Accordingly the company cannot
presently fully estimate the ultimate potential costs related to these sites
until such time as a substantial portion of the investigation at the sites is
completed and remedial action plans are developed and, in some instances
implemented. To the extent that future environmental costs exceed amounts
currently accrued by the company, net income would be adversely impacted and
such impact could be material. 


Accruals for environmental liabilities are included in “Accrued expenses” and
“Other liabilities” in the company’s consolidated balance sheets. As
successor-in-interest to Wyle, the company is the beneficiary of various Wyle
insurance policies that covered liabilities arising out of operations at Norco
and Huntsville. To date, the company has recovered approximately $37,000,000
from certain insurance carriers relating to environmental clean-up matters at
the Norco site. The company is considering the best way to pursue its potential
claims against insurers regarding liabilities arising out of operations at
Huntsville. The resolution of these matters will likely take several years. The
company has not recorded a receivable for any potential future insurance
recoveries related to the Norco and Huntsville environmental matters, as the
realization of the claims for recovery are not deemed probable at this time. .  


Environmental Matters - Huntsville 


In February 2015, the company and the Alabama Department of Environmental
Management (“ADEM”) finalized and executed a consent decree in connection with
the Huntsville, Alabama site. Characterization of the extent of contaminated
soil and groundwater continues at the site. Under the direction of the ADEM,
approximately $5,000 was spent to date. The pace of the ongoing remedial
investigations, project management, and regulatory oversight is likely to
increase somewhat and, though the complete scope of the activities is not yet
known, the company currently estimates additional investigative and related
expenditures at the site of approximately $300,000 to $750,000. The nature and
scope of both feasibility studies and subsequent remediation at the site has not
yet been determined, but assuming the outcome includes source control and
certain other measures, the cost is estimated to be between $3,000,000 and
$4,000,000. Despite the amount of work undertaken and planned to date, the
company is unable to estimate any potential costs in addition to those discussed
above because the complete scope of the work is not yet known, and, accordingly,
the associated costs have yet to be determined. 


Environmental Matters - Norco 
In October 2003, the company entered into a consent decree with Wyle
Laboratories and the California Department of Toxic Substance Control (the
“DTSC”) in connection with the Norco site. In April 2005, a Remedial
Investigation Work Plan was approved by DTSC that provided for site-wide
characterization of known and potential environmental issues. Investigations
performed in connection with this work plan and a series of subsequent technical
memoranda continued until the filing of a final Remedial Investigation Report
early in 2008. Work is under way pertaining to the remediation of contaminated
groundwater at certain areas on the Norco site and of soil gas in a limited area
immediately adjacent to the site. In 2008, a hydraulic containment system was
installed to capture and treat groundwater before it moves into the adjacent
offsite area. In September 2013, the DTSC approved the final Remedial Action
Plan (“RAP”) and work is currently progressing under the RAP. The approval of
the RAP includes the potential for additional remediation action after the five
year review of the hydraulic containment system if the review finds that
contaminants have not been sufficiently reduced in the offsite area.
Approximately $53,000,000 was spent to date on remediation, project management,
regulatory oversight, and investigative and feasibility study activities. The
company currently estimates that these activities will give rise to an
additional $22,300,000 to $33,000,000. Project management and regulatory
oversight include costs incurred by project consultants for project management
and costs billed by DTSC to provide regulatory oversight. Despite the amount of
work undertaken and  





--------------------------------------------------------------------------------





planned to date, the company is unable to estimate any potential costs in
addition to those discussed above because the complete scope of the work under
the RAP is not yet known, and, accordingly, the associated costs have yet to be
determined. 




Schedule 12.2 


Existing Indebtedness 


1. 
Contingent obligations to repurchase receivables under that certain Agreement
for The Purchase and Sale of Accounts Receivable, dated as of September 24,
2013, by and between Arrow Enterprise Computing Solutions, Inc. and IBM Credit
LLC. 





Existing Foreign Subsidiary Indebtedness (1) 
  
  
  
  
  
  
  
Borrower 
  
Amount 
  
Description 
  
Lender 
Latin America 
  
 $ 14,654.30  
  
Capital Leases 
  
Various 
Arrow, Korea 
  
 $ 1,698,801.84  
  
Loans 
  
Various 
ECS Europe 
  
 $ 5,657,922.49  
  
Loans 
  
Various 
Greentech 
  
 $ 151,701.90  
  
Capital Leases 
  
Various 
Data Modul 
  
 $ 5,826,271.19  
  
Loans 
  
Various 
ATM 
  
 $ 25,000,000.16  
  
Loans 
  
Various 
Chip 1 Stop 
  
 $ 102,027.82  
  
Loans 
  
Various 
  
  
  
  
  
  
  
Total Foreign Indebtedness 
 $ 38,451,379.71  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
(1) Data provided as of 11/25/16 - fiscal month end preceding closing date 
  











                             







































--------------------------------------------------------------------------------













Schedule 13(i) 


Disclosed Litigation 


None. 





